- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX (A free translation of the original report in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 03/31/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY THE REGISTRATION WITH THE CVM DOES NOT IMPLY THAT ANY OPINION IS EXPRESSED ON THE COMPANY. THE INFORMATION PROVIDED IS THE RESPONSIBILITY OF THE COMPANY'S MANAGEMENT 1.01 - IDENTIFICATION 1 - CVM CODE 00951-2 2 - NAME OF THE COMPANY PETRÓLEO BRASILEIRO S.A. - PETROBRAS 3 - CNPJ (Taxpayers Record Number) 33.000.167/0001-01 4 - NIRE 01.02 - HEAD OFFICE 1 - ADDRESS Av. República do Chile, 65 - 24 th floor 2 - QUARTER OR DISTRICT Centro 3 - CEP (ZIP CODE) 20031-912 4 - CITY Rio de Janeiro 5 - STATE RJ 6 - AREA CODE 7 - PHONE 3224-2040 8 - PHONE 3224-2041 9 - PHONE - 10 - TELEX 11 - AREA CODE 12 - FAX 3224-9999 13 - FAX 3224-6055 14 - FAX 3224-7784 15 - E-MAIL petroinvest@petrobras.com.br 01.03 - DIRECTOR OF INVESTOR RELATIONS (BUSINESS ADDRESS) 1 - NAME Almir Guilherme Barbassa 2 - ADDRESS Av. República do Chile, 65 - 23 rd floor 3 - QUARTER OR DISTRICT Centro 4 - CEP (ZIP CODE) 20031-912 5 - CITY Rio de Janeiro 6 - STATE RJ 7 - AREA CODE 8 - PHONE NUMBER 3224-2040 9 - PHONE NO. 3224-2041 10 - PHONE NO. - 11 - TELEX 12 - AREA CODE 13 - FAX No. 3224-9999 14 - FAX No. 3224-6055 15 - FAX No. 3224-7784 16 - E-MAIL barbassa@petrobras.com.br 01.04 - GENERAL INFORMATION/INDEPENDENT ACCOUNTANTS CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - ENDING 3 - QUARTER 4 - BEGINNING 5 - END 6 - QUARTER 7 - BEGINNING 8 - END 01/01/2010 12/31/2010 1 01/01/2010 03/31/2010 4 10/01/2009 12/31/2009 9- NAME OF INDEPENDENT ACCOUNTING FIRM KPMG Auditores Independentes 10- CVM CODE 00418-9 11- NAME OF THE ENGAGEMENT PARTNER Manuel Fernandes Rodrigues de Sousa 12- CPF (Taxpayers registration) 783.840.017-15 Page: 1 01.05 - CURRENT BREAKDOWN OF PAID-IN CAPITAL No. OF SHARES (THOUSANDS) 1- CURRENT QUARTER 03/31/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - PREVIOUS YEAR 03/31/2009 Capital Paid-in 1 - Common 5.073.347 5.073.347 5.073.347 2 - Preferred 3.700.729 3.700.729 3.700.729 3 - Total 8.774.076 8.774.076 8.774.076 Treasury Stock 4 - Common 0 0 0 5 - Preferred 0 0 0 6 - Total 0 0 0 01.06 - CHARACTERISTICS OF THE COMPANY 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - SITUATION Operational 3 - TYPE OF SHARE CONTROL State Holding Company 4 - ACTIVITY CODE 1010 - Oil and Gas 5 - MAIN ACTIVITY Prospecting Oil/Gas, Refining and Energy Activities 6 - TYPE OF CONSOLIDATION Total 7 - TYPE OF SPECIAL REVIEW REPORT Unqualified opinion 01.07 - CORPORATIONS/PARTNERSHIPS EXCLUDED FROM THE CONSOLIDATED STATEMENTS 1 - ITEM 2 - CNPJ (TAXPAYERS RECORD NUMBER) 3 - NAME 01.08 - DIVIDENDS/INTEREST ONCAPITAL APPROVED AND/OR PAIDDURING AND AFTERTHE CURRENT QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL DATE 4 - TYPE 5 - PET BEGINS ON 6 - TYPE OF SHARE 7 - DIVIDENDS PER SHARE 01 RCA 03/19/2010 Interest on Capital Payable 04/30/2010 ON 0,1200000000 02 RCA 03/19/2010 Interest on Capital Payable 04/30/2010 PN 0,1200000000 03 AGO 04/22/2010 Dividends 04/30/2010 ON 0,1300000000 04 AGO 04/22/2010 Dividends 04/30/2010 PN 0,1300000000 05 RCA 05/14/2010 Interest on Capital Payable 08/31/2010 ON 0,2000000000 06 RCA 05/14/2010 Interest on Capital Payable 08/31/2010 PN 0,2000000000 Page: 2 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF CHANGE 3 - CAPITAL (R$ Thousand) 4 - AMOUNT OF CHANGE (R$ Thousand) 5 - REASON FOR CHANGE 7 - NUMBER OF SHARES ISSUED (Thousands) 8 - SHARE ISSUE PRICE (R$) 1.10 - INVESTOR RELATIONS DIRECTOR 1 - DATE 05/14/2010 2 - SIGNATURE Page: 3 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 1 Total Assets 335,214,551 320,052,362 1.01 Current Assets 60,731,838 54,075,785 1.01.01 Cash and Cash Equivalents 17,522,138 16,798,113 1.01.01.01 Cash and Banks 121,473 645,862 1.01.01.02 Short Term Investments 17,400,665 16,152,251 1.01.02 Accounts Receivable, net 16,246,353 12,844,381 1.01.02.01 Customers 16,246,353 12,844,381 1.01.02.01.01 Customers 2,735,184 2,187,257 1.01.02.01.02 Subsidiary and Affiliated Companies 10,428,994 7,790,090 1.01.02.01.03 Other Accounts Receivable 3,393,075 3,173,144 1.01.02.01.04 Allowance for Doubtful Accounts (310,900) (306,110) 1.01.02.02 Miscellaneous Credits 0 0 1.01.03 Inventories 15,110,775 14,437,132 1.01.04 Other 11,852,572 9,996,159 1.01.04.01 Dividends Receivable 1,552,031 779,937 1.01.04.02 Recoverable Taxes 4,044,406 4,049,161 1.01.04.03 Prepaid Expenses 1,274,053 1,267,027 1.01.04.04 Other Current Assets 537,505 432,694 1.01.04.05 Marketable Securities 2,861,212 1,717,566 1.01.04.06 Advances to Suppliers 1,583,365 1,749,774 1.02 Non-current Assets 274,482,713 265,976,577 1.02.01 Long-Term Assets 73,725,747 73,468,430 1.02.01.01 Miscellaneous Credits 5,628,334 5,556,351 1.02.01.01.01 Petroleum and Alcohol Accounts  STN 817,150 816,714 1.02.01.01.02 Marketable Securities 4,334,507 4,179,820 1.02.01.01.03 Investments in Privatization Process 1,331 1,331 1.02.01.01.04 Other Accounts Receivable 475,346 558,486 1.02.01.02 Accounts Receivable, net 49,326,809 49,183,729 1.02.01.02.01 With Affiliates 0 0 1.02.01.02.02 With Subsidiaries 49,326,809 49,183,729 1.02.01.02.03 Other Companies 0 0 1.02.01.03 Other 18,770,604 18,728,350 1.02.01.03.01 Project Financing 923,420 2,330,497 1.02.01.03.02 Deferred Income Tax and Social Contribution 4,429,747 3,309,932 1.02.01.03.03 Deferred Value-Added Tax (ICMS) 1,885,530 1,898,559 1.02.01.03.04 Deferred PASEP/COFINS 6,866,685 6,431,385 1.02.01.03.05 Judicial Deposits 1,731,432 1,690,787 1.02.01.03.06 Advance for Pension Plan 0 0 1.02.01.03.07 Advances to Suppliers 1,724,442 1,899,651 1.02.01.03.08 Prepaid Expenses 818,863 830,041 1.02.01.03.09 Inventories 63,406 25,617 Page: 4 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 1.02.01.03.10 Other Non-Current Assets 327,079 311,881 1.02.02 Fixed Assets 200,756,966 192,508,147 1.02.02.01 Investments 39,750,966 39,373,050 1.02.02.01.01 In Affiliates 322,106 574,975 1.02.02.01.02 In Affiliates - Goodwill 1,692,453 1,692,453 1.02.02.01.03 In subsidiaries 37,038,122 36,407,008 1.02.02.01.04 In subsidiaries - Goodwill 549,665 549,665 1.02.02.01.05 Other investmets 148,620 148,949 1.02.02.02 Property, Plant and Equipment 157,418,323 149,446,792 1.02.02.03 Intangible 3,154,058 3,216,485 1.02.02.04 Deferred Charges 433,619 471,820 Page: 5 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 2 Liabilities and Stockholders' Equity 335,214,551 320,052,362 2.01 Current Liabilities 84,645,566 79,074,060 2.01.01 Loans and Financing 8,863,310 3,122,983 2.01.01.01 Financings 8,294,514 2,452,406 2.01.01.02 Interest on Financing 568,796 670,577 2.01.02 Debentures 0 0 2.01.03 Suppliers 8,584,868 9,670,467 2.01.04 Taxes, Contribution and Participation 8,038,174 8,267,724 2.01.05 Dividends payable 3,983,629 2,333,053 2.01.06 Accruals 3,917,282 4,353,440 2.01.06.01 Payroll and Related Charges 1,848,622 1,906,782 2.01.06.02 Provision for Contingencies 54,000 54,000 2.01.06.03 Pension plan 651,886 591,686 2.01.06.04 Healthcare benefits plan 531,118 531,118 2.01.06.05 Profit sharing for employees and management 831,656 1,269,854 2.01.07 Debts with Subsidiaries and Affiliated Companies 30,308,514 31,848,600 2.01.07.01 Suppliers 30,308,514 31,848,600 2.01.08 Others 20,949,789 19,477,793 2.01.08.01 Advances from Customers 282,804 133,917 2.01.08.02 Project Financing 412,737 351,302 2.01.08.03 Undertakings with transfer of benefits, risks and control of assets 2,523,389 3,556,808 2.01.08.04 Deferred Income 0 0 2.01.08.05 Credit Rights Assingned - FIDC-NP 16,437,525 14,318,379 2.01.08.06 Others 1,293,334 1,117,387 2.02 Non-Current Liabilities 79,600,477 76,069,829 2.02.01 Long-term Liabilities 79,600,477 76,069,829 2.02.01.01 Loans and Financing 26,554,018 26,003,967 2.02.01.01.01 Financing 26,554,018 26,003,967 2.02.01.02 Debentures 0 0 2.02.01.03 Accruals 32,383,378 30,199,945 2.02.01.03.01 Healthcare Benefits Plan 9,784,292 9,535,187 2.02.01.03.02 Provision for Contingencies 1,172,752 197,650 2.02.01.03.03 Pension Plan 3,664,395 3,612,199 2.02.01.03.04 Deferred Income Tax and Social Contribution 17,761,939 16,854,909 2.02.01.04 Subsidiaries and Affiliated Companies 665,351 904,939 2.02.01.05 Advance for Future Capital Increase 0 0 2.02.01.06 Others 19,997,730 18,960,978 2.02.01.06.01 Provision for Dismantling of Areas 4,405,457 4,418,856 2.02.01.06.02 Undertakings with transfer of benefits, risks and control of assets 11,848,593 10,903,870 2.02.01.06.03 Deferred Income 60,522 62,121 2.02.01.06.04 Others Accounts and Expenses Payable 3,683,158 3,576,131 Page: 6 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 2.03 Deferred income 0 0 2.05 Shareholders Equity 170,968,508 164,908,473 2.05.01 Subscribed and Paid-In Capital 78,966,691 78,966,691 2.05.01.01 Paid in Capital 78,966,691 78,966,691 2.05.02 Capital Reserves 514,857 514,857 2.05.02.01 AFRMM and Other 0 0 2.05.02.02 Fiscal Incentive - Income Tax 514,857 514,857 2.05.03 Revaluation Reserve 0 0 2.05.03.01 Own Assets 0 0 2.05.03.02 Subsidiaries and Affiliated Companies 0 0 2.05.04 Revenue Reserves 85,430,762 85,430,762 2.05.04.01 Legal 10,901,656 10,901,656 2.05.04.02 Statutory 1,294,207 1,294,207 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized Earnings 0 0 2.05.04.05 Retention of Earnings 72,123,265 72,123,265 2.05.04.06 Undistributed Dividends 0 0 2.05.04.07 Others Revenue Reserves 1,111,634 1,111,634 2.05.05 Equity valuation adjustments (33,617) (156,982) 2.05.05.01 Adjustments of securities 63,689 6,365 2.05.05.02 Accumulated translation adjustments (97,306) (163,347) 2.05.05.03 Adjustments of business combinations 0 0 2.05.06 Retained Earnings/(Accumulated losses) 6,089,815 153,145 2.05.07 Advance for Future Capital Increase 0 0 Page: 7 03.01 - UNCONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 01/01/2010a 03/31/2010 4 - 01/01/2010a 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 3.01 Gross Operating Revenues 48,246,679 48,246,679 39,982,843 39,982,843 3.02 Sales Deductions (11,294,772) (11,294,772) (9,511,004) (9,511,004) 3.03 Net Operating Revenues 36,951,907 36,951,907 30,471,839 30,471,839 3.04 Cost of Products and Services Sold (21,342,361) (21,342,361) (17,224,071) (17,224,071) 3.05 Gross profit 15,609,546 15,609,546 13,247,768 13,247,768 3.06 Operating Expenses (5,413,190) (5,413,190) (4,582,072) (4,582,072) 3.06.01 Selling (1,749,911) (1,749,911) (1,703,699) (1,703,699) 3.06.02 General and Administrative (1,225,155) (1,225,155) (1,135,209) (1,135,209) 3.06.02.01 Management and Board of Directors Remuneration (1,305) (1,305) (1,300) (1,300) 3.06.02.02 Administrative (1,223,850) (1,223,850) (1,133,909) (1,133,909) 3.06.03 Financial (113,309) (113,309) 378,359 378,359 3.06.03.01 Income 912,279 912,279 1,727,595 1,727,595 3.06.03.02 Expenses (1,025,588) (1,025,588) (1,349,236) (1,349,236) 3.06.04 Other Operating Income 0 0 0 0 3.06.05 Other Operating Expenses (3,317,362) (3,317,362) (3,463,039) (3,463,039) 3.06.05.01 Taxes (80,603) (80,603) (67,310) (67,310) 3.06.05.02 Cost of Research and Technological Development (379,778) (379,778) (331,994) (331,994) 3.06.05.03 Impairment 0 0 0 0 3.06.05.04 Exploratory Costs for the Extraction of Crude Oil and Gas (875,821) (875,821) (780,999) (780,999) 3.06.05.05 Healthcare and Pension Plan (384,088) (384,088) (350,385) (350,385) 3.06.05.06 Monetary and Foreign Exchange Variations, Net 229,190 229,190 (682,768) (682,768) 3.06.05.07 Other Operating Expenses, Net (1,826,262) (1,826,262) (1,249,583) (1,249,583) 3.06.06 Equity Pick-up 992,547 992,547 1,341,516 1,341,516 3.07 Operating Income 10.645.021 10.645.021 8.972.945 8.972.945 3.08 Non-operating Income 0 0 0 0 3.08.01 Revenues 0 0 0 0 3.08.02 Expenses 0 0 0 0 Page: 8 03.01 - UNCONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3- 01/01/2010to 03/31/2010 4- 01/01/2010to 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 3.09 Income before Taxes/Profit Sharing 10,196,356 10,196,356 8,665,696 8,665,696 3.10 Income Tax and Social Contribution (2,746,451) (2,746,451) (1,753,204) (1,753,204) 3.11 Deferred Income Tax 241,580 241,580 (631,035) (631,035) 3.12 Statutory Participations/Contributions 0 0 0 0 3.12.01 Participations 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of Interest on Stockholders Capital 0 0 0 0 3.15 Net Income for the period 7,691,485 7,691,485 6,281,457 6,281,457 Number of Shares. Ex-Treasury (Thousands) 8,774,076 8,774,076 8,774,076 8,774,076 Net Income per Share 0,87661 0,87661 0,71591 0,71591 Loss per Share Page: 9 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3- 01/01/2010 to 03/31/2010 4- 01/01/2010 to 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 4.01 Net Cash - Operating Activities 3,030,236 3,030,236 11,957,308 11,957,308 4.01.01 Cash provided by operating activities 7,986,407 7,986,407 7,147,244 7,147,244 4.01.01.01 Net income for the year 7,691,485 7,691,485 6,281,457 6,281,457 4.01.01.02 Minority interest 0 0 0 0 4.01.01.03 Equity in earnings (losses) of significant investments (992,547) (992,547) (1,341,516) (1,341,516) 4.01.01.04 Goodwill/discount - Amortization 0 0 0 0 4.01.01.05 Depreciation, exhaustion and amortization 2,288,635 2,288,635 2,154,469 2,154,469 4.01.01.06 Loss on recovery of assets 2,766 2,766 98,687 98,687 4.01.01.07 Write-off of dry wells 576,880 576,880 473,262 473,262 4.01.01.08 Residual value of permanent assets written off 13,283 13,283 4,563 4,563 4.01.01.09 Exchange and monetary variation and charges on financing (1,352,515) (1,352,515) (1,154,713) (1,154,713) 4.01.01.10 Deferred income and social contribution taxes, net (241,580) (241,580) 631,035 631,035 4.01.02 Changes in assets and liabilities (5,635,218) (5,635,218) 4,936,526 4,936,526 4.01.02.01 Accounts receivable (679,928) (679,928) (39,249) (39,249) 4.01.02.02 Inventories (572,514) (572,514) (792,776) (792,776) 4.01.02.03 Petroleum and alcohol accounts - STN (436) (436) (3,584) (3,584) 4.01.02.04 Exchange variation of permanent assets 0 0 0 0 4.01.02.05 Accounts payable to suppliers (1,085,599) (1,085,599) (853,190) (853,190) 4.01.02.06 Taxes, fees and contributions (831,550) (831,550) 296,595 296,595 4.01.02.07 Project financing obligations 61,435 61,435 5,002 5,002 4.01.02.08 Healthcare and pension plans 552,364 552,364 248,749 248,749 4.01.02.09 Short term operations with subsidiaries and affiliated company (3,078,990) (3,078,990) 6,074,979 6,074,979 4.01.03 Others 679,047 679,047 (126,462) (126,462) 4.01.03.01 Other assets 14,713 14,713 (376,475) (376,475) 4.01.03.02 Other liabilities 664,334 664,334 250,013 250,013 4.02 Net Cash - Investment Activities (10,467,579) (10,467,579) (10,342,283) (10,342,283) 4.02.01 Investments in business segments (9,549,997) (9,549,997) (9,737,534) (9,737,534) Page: 10 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (in thousands of reais) 1 - CODE 2 - DESCRIPTION 3- 01/01/2010 to 03/31/2010 4- 01/01/2010 to 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 4.02.02 Investments in securities (1,143,646) (1,143,646) 81,150 81,150 4.02.03 Other investments 202,965 202,965 (374,344) (374,344) 4.02.04 Dividends received 0 0 53,416 53,416 4.02.05 Undertakings under negotiation 23,099 23,099 (364,971) (364,971) 4.03 Net Cash - Financing Activities 8,161,368 8,161,368 2,293,475 2,293,475 4.03.01 Financing and loans, net 6,066,285 6,066,285 1,410,898 1,410,898 4.03.02 Non standard Credit Rights Investment Fund 2,119,146 2,119,146 893,833 893,833 4.03.03 Dividends paid to shareholders (24,063) (24,063) (11,256) (11,256) 4.04 Exchange variation on cash and cash equivalents 0 0 0 0 4.05 Increase (decrease) in cash and cash equivalents 724,025 724,025 3,908,500 3,908,500 4.05.01 Opening balance of cash and cash equivalents 16,798,113 16,798,113 11,268,314 11,268,314 4.05.02 Closing balance of cash and cash equivalents 17,522,138 17,522,138 15,176,814 15,176,814 Page: 11 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FROM 01/01/2010 to 03/31/2010 (IN THOUSANDS OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 -REVALUATION RESERVES 6 -REVENUE RESERVES 7 - RETAINED EARNINGS / (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 78,966,691 514,857 350 85,430,762 0 (1,033,609) 163,879,051 5.02 Prior year adjustments 0 0 (350) 0 153,145 876,627 1,029,422 5.03 Adjusted balance 78,966,691 514,857 0 85,430,762 153,145 (156,982) 164,908,473 5.04 Income / loss for the period 0 0 0 0 7,691,485 0 7,691,485 5.05 Distributions 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders' equity 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.03 Other distributions 0 0 0 0 0 0 0 5.06 Realization of profit reserves 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 0 123,365 123,365 5.07.01 Adjustments of marketable securities 0 0 0 0 0 57,324 57,324 5.07.02 Accumulated translation adjustments 0 0 0 0 0 66,041 66,041 5.07.03 Adjustments from business combinations 0 0 0 0 0 0 0 5.08 Increase / decrease in capital 0 0 0 0 0 0 0 5.09 Formation / realization of capital reserves 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 0 0 0 0 5.11 Other capital transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 78,966,691 514,857 0 85,430,762 6,089,815 (33,617) 170,968,508 Page: 12 05.02- STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FROM 01/01/2010 to 03/31/2010 (IN THOUSANDS OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 -REVALUATION RESERVES 6 -REVENUE RESERVES 7 - RETAINED EARNINGS / (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 78,966,691 514,857 350 85,430,762 0 (1,033,609) 163,879,051 5.02 Prior year adjustments 0 0 (350) 0 153,145 876,627 1,029,422 5.03 Adjusted balance 78,966,691 514,857 0 85,430,762 153,145 (156,982) 164,908,473 5.04 Income / loss for the period 0 0 0 0 7,691,485 0 7,691,485 5.05 Distributions 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders' equity 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.03 Other distributions 0 0 0 0 0 0 0 5.06 Realization of profit reserves 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 0 123,365 123,365 5.07.01 Adjustments of marketable securities 0 0 0 0 0 57,324 57,324 5.07.02 Accumulated translation adjustments 0 0 0 0 0 66,041 66,041 5.07.03 Adjustments from business combinations 0 0 0 0 0 0 0 5.08 Increase / decrease in capital 0 0 0 0 0 0 0 5.09 Formation / realization of capital reserves 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 0 0 0 0 5.11 Other capital transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 78,966,691 514,857 0 85,430,762 6,089,815 (33,617) 170,968,508 Page: 13 08.01 - CONSOLIDATED BALANCE SHEET - ASSETS (THOUSANDS OF REAIS) 1 - Code 2 - Description 3 - 03/31/2010 4 - 12/31/2009 1 Total Assets 365,998,064 350,306,679 1.01 Current Assets 74,459,104 74,373,575 1.01.01 Cash and Cash Equivalents 26,951,326 29,034,228 1.01.01.01 Cash and Banks 2,503,156 2,853,964 1.01.01.02 Short Term Investments 24,448,170 26,180,264 1.01.02 Accounts Receivable, net 16,200,355 14,062,355 1.01.02.01 Customers 16,200,355 14,062,355 1.01.02.01.01 Customers 12,930,238 10,992,121 1.01.02.01.02 Credits with Affiliated Companies 571,016 970,004 1.01.02.01.03 Other Accounts Receivable 4,241,685 3,646,083 1.01.02.01.04 Allowance for Doubtful Accounts (1,542,584) (1,545,853) 1.01.02.02 Miscellaneous Credits 0 0 1.01.03 Inventories 20,030,610 19,447,693 1.01.04 Other 11,276,813 11,829,299 1.01.04.01 Dividends Receivable 37,955 17,688 1.01.04.02 Recoverable Taxes 6,545,622 7,022,538 1.01.04.03 Prepaid Expenses 1,114,577 1,288,623 1.01.04.04 Other Current Assets 3,322,996 3,376,626 1.01.04.05 Marketable Securities 255,663 123,824 1.02 Non-current Assets 291,538,960 275,933,104 1.02.01 Long-Term Assets 37,083,657 34,923,056 1.02.01.01 Credits 8,543,043 8,598,611 1.02.01.01.01 Petroleum and Alcohol Accounts 817,150 816,714 1.02.01.01.02 Marketable Securities 4,725,510 4,638,959 1.02.01.01.03 Investments in Privatization Process 2,233 2,233 1.02.01.01.04 Accounts Receivable, net 2,998,150 3,140,705 1.02.01.02 Credits with Affiliated Companies 157,671 147,335 1.02.01.02.01 With Affiliates 157,671 147,335 1.02.01.02.02 With Subsidiaries 0 0 1.02.01.02.03 Other Companies 0 0 1.02.01.03 Other 28,382,943 26,177,110 1.02.01.03.01 Projects Financings 0 0 1.02.01.03.02 Deferred Income Tax and Social Contribution 8,025,513 6,676,029 1.02.01.03.03 Deferred ICMS 2,556,437 2,526,968 1.02.01.03.04 Deferred PASEP/COFINS 7,507,539 6,917,479 1.02.01.03.05 Other Taxes 131,806 110,973 1.02.01.03.06 Judicial Deposits 2,122,764 1,988,688 1.02.01.03.07 Advance for Migration - Pension Plan 0 0 1.02.01.03.08 Advance to Suppliers 5,333,485 5,364,878 1.02.01.03.09 Prepaid Expenses 1,448,217 1,431,565 1.02.01.03.10 Compulsory Loans - Eletrobras 54 54 Page: 14 08.01 - CONSOLIDATED BALANCE SHEET - ASSETS (THOUSANDS OF REAIS) 1 - Code 2 - Description 3 - 03/31/2010 4 - 12/31/2009 1.02.01.03.11 Inventories 79,800 38,933 1.02.01.03.12 Other Non-current Assets 1,177,328 1,121,543 1.02.02 Fixed Assets 254,455,303 241,010,048 1.02.02.01 Investments 5,676,750 5,659,760 1.02.02.01.01 In Affiliates 3,468,346 3,460,634 1.02.02.01.02 In Subsidiaries 0 0 1.02.02.01.03 Other Investments 490,151 486,806 1.02.02.01.06 Discount - Acquisition Investments 0 0 1.02.02.01.07 Goodwill - Acquisition Investments 1,718,253 1,712,320 1.02.02.02 Property, Plant and Equipment 240,384,788 227,079,424 1.02.02.03 Intangible 8,393,765 8,270,864 1.02.02.04 Deferred Charges 0 0 Page: 15 08.02 - CONSOLIDATED BALANCE SHEET - LIABILITIES (THOUSANDS OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 2 Liabilities and Stockholders' Equity 365,998,064 350,306,679 2.01 Current Liabilities 60,148,102 54,828,766 2.01.01 Loans and Financings 20,335,481 15,165,535 2.01.01.01 Financings 18,813,493 13,746,575 2.01.01.02 Interest on Financings 1,521,988 1,418,960 2.01.02 Debentures 0 0 2.01.03 Suppliers 16,191,083 17,081,600 2.01.04 Taxes, Contribution and Participation 9,842,337 10,590,141 2.01.05 Dividends Payable 3,983,629 2,333,053 2.01.06 Accruals 4,553,543 5,060,993 2.01.06.01 Payroll and Related Charges 2,229,884 2,303,944 2.01.06.02 Provision for Contingencies 54,000 54,000 2.01.06.03 Pension Plan 686,622 641,774 2.01.06.04 Healthcare benefits plan 565,952 565,952 2.01.06.05 Profit sharing for employees and management 1,017,085 1,495,323 2.01.07 Debts with Subsidiaries and Affiliated Companies 0 0 2.01.08 Other 5,242,029 4,597,444 2.01.08.01 Advances from Customers 718,982 559,657 2.01.08.02 Projects Financings 273,795 212,359 2.01.08.03 Undertakings with transfer of benefits, risks and control of assets 360,149 390,252 2.01.08.04 Deferred Income 7,480 7,474 2.01.08.05 Others 3,881,623 3,427,702 2.02 Non-current Liabilities 132,618,168 128,363,836 2.02.01 Long-term Liabilities 132,618,168 128,363,836 2.02.01.01 Loans and Financings 87,157,511 84,992,180 2.02.01.02 Debentures 0 0 2.02.01.03 Accruals 37,734,882 35,487,429 2.02.01.03.01 Healthcare Benefits Plan 10,478,380 10,208,276 2.02.01.03.02 Contingency Accrual 1,918,836 865,299 2.02.01.03.03 Provision for Pension plan 4,048,642 3,956,070 2.02.01.03.04 Deferred Income Tax and Social Contribution 21,240,483 20,405,737 2.02.01.03.05 Other Deferred Taxes 48,541 52,047 2.02.01.04 Subsidiaries and Affiliated Companies 59,226 52,433 2.02.01.05 Advance for Future Capital Increase 0 0 2.02.01.06 Others 7,666,549 7,831,794 2.02.01.06.01 Provision for Dismantling of Areas 4,700,858 4,790,500 2.02.01.06.02 Undertakings with transfer of benefits, risks and control of assets 344,351 349,482 2.02.01.06.03 Deferred Income 112,445 231,204 2.02.01.06.04 Others Accounts and Expenses Payable 2,508,895 2,460,608 2.03 Deferred Income 0 0 2.04 Minority Interest 2,932,712 2,909,819 Page: 16 08.02 - CONSOLIDATED BALANCE SHEET - LIABILITIES (THOUSANDS OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 03/31/2010 4 - 12/31/2009 2.05 Shareholders equity 170,299,082 164,204,258 2.05.01 Realized capital 78,966,691 78,966,691 2.05.01.01 Paid in Capital 78,966,691 78,966,691 2.05.02 Capital Reserves 514,857 514,857 2.05.02.01 AFRMM subsidy 0 0 2.05.02.02 Fiscal Incentive - Income Tax 514,857 514,857 2.05.03 Revaluation Reserve 0 0 2.05.03.01 Own Assets 0 0 2.05.03.02 Subsidiaries and Affiliated Companies 0 0 2.05.04 Revenue Reserves 84,879,692 84,879,692 2.05.04.01 Legal 10,901,656 10,901,656 2.05.04.02 Statutory 1,294,210 1,294,210 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized Earnings 0 0 2.05.04.05 Retained Earnings 72,683,826 72,683,826 2.05.04.06 Undistributed Dividends 0 0 2.05.04.07 Others Revenue Reserves 0 0 2.05.05 Equity valuation adjustments (33,617) (156,982) 2.05.05.01 Adjustments of securities 63,689 6,365 2.05.05.02 Accumulated translation adjustments (97,306) (163,347) 2.05.05.03 Adjustments of business combinations 0 0 2.05.06 Retained Earnings/(Accumulated losses) 5,971,459 0 2.05.07 Advance for Capital Increase 0 0 Page: 17 09.01 - CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (THOUSANDS OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 3.01 Gross Operating Revenues 63,323,785 63,323,785 53,635,715 53,635,715 3.02 Sales Deductions (12,911,715) (12,911,715) (11,005,274) (11,005,274) 3.03 Net Operating Revenues 50,412,070 50,412,070 42,630,441 42,630,441 3.04 Cost of Products and Services Sold (31,101,669) (31,101,669) (25,815,731) (25,815,731) 3.05 Gross profit 19,310,401 19,310,401 16,814,710 16,814,710 3.06 Operating Expenses (8,573,624) (8,573,624) (7,163,615) (7,163,615) 3.06.01 Selling (2,072,394) (2,072,394) (1,865,393) (1,865,393) 3.06.02 General and Administrative (1,829,000) (1,829,000) (1,749,134) (1,749,134) 3.06.02.01 Management and Board of Directors Remuneration (9,256) (9,256) (14,585) (14,585) 3.06.02.02 Administrative (1,819,744) (1,819,744) (1,734,549) (1,734,549) 3.06.03 Financial (124,488) (124,488) 134,129 134,129 3.06.03.01 Income 759,818 759,818 785,596 785,596 3.06.03.02 Expenses (884,306) (884,306) (651,467) (651,467) 3.06.04 Other Operating Income 0 0 0 0 3.06.05 Other Operating Expenses (4,368,461) (4,368,461) (3,328,471) (3,328,471) 3.06.05.01 Taxes (153,427) (153,427) (150,874) (150,874) 3.06.05.02 Cost of Research and Technological Development (391,360) (391,360) (336,212) (336,212) 3.06.05.03 Impairment (193,754) (193,754) 0 0 3.06.05.04 Exploratory Costs for The Extraction of Crude Oil and Gas (1,002,668) (1,002,668) (934,019) (934,019) 3.06.05.05 Healthcare and Pension Plan (408,103) (408,103) (371,226) (371,226) 3.06.05.06 Net Monetary and Exchanges Variation (576,504) (576,504) (475,422) (475,422) 3.06.05.07 Other Operating Expenses, Net (1,642,645) (1,642,645) (1,060,718) (1,060,718) 3.06.06 Equity Pick-up (179,281) (179,281) (354,746) (354,746) 3.07 Operating income 10,736,777 10,736,777 9,651,095 9,651,095 3.08 Non-operating income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 Page: 18 09.01 - CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (THOUSANDS OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 01/01/2010 to 03/31/2010 4 - 01/01/2010 to 03/31/2010 5 - 01/01/2009 to 03/31/2009 6 - 01/01/2009 to 03/31/2009 3.09 Income before Taxes/Employee profit sharing 10,736,777 10,736,777 9,651,095 9,651,095 3.10 Income Tax and Social Contribution (3,386,217) (3,386,217) (2,389,229) (2,389,229) 3.11 Deferred Income Tax 446,287 446,287 (540,452) (540,452) 3.12 Profit Sharing/ Statutory Contribution 0 0 0 0 3.12.01 Participations 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of Interest on Stockholders capital 0 0 0 0 3.14 Minority Interest (70,573) (70,573) (430,545) (430,545) 3.15 Net Income/loss for the period 7,726,274 7,726,274 6,290,869 6,290,869 Number of Shares. Ex-Treasury (Thousands) 8,774,076 8,774,076 8,774,076 8,774,076 Net income per Share (Reais) 0,88058 0,88058 0,71698 0,71698 Loss per Share (Reais) Page: 19 10.01  CONSOLIDATED STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSANDS OF REAIS) 1 - CODE 2 - DESCRIPTION 3- 01/01/2010 to 03/31/2010 4- 01/01/2010 to 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 4.01 Net Cash - Operating Activities 9,676,257 9,676,257 12,403,123 12,403,123 4.01.01 Cash provided by operating activities 13,123,099 13,123,099 11,860,548 11,860,548 4.01.01.01 Net income for the year 7,726,274 7,726,274 6,290,869 6,290,869 4.01.01.02 Minority interest 70,573 70,573 430,545 430,545 4.01.01.03 Equity in earnings (losses) of significant investments 179,281 179,281 354,746 354,746 4.01.01.04 Goodwill/discount - Amortization 0 0 0 0 4.01.01.05 Depreciation, exhaustion and amortization 3,264,506 3,264,506 3,158,969 3,158,969 4.01.01.06 Loss on recovery of assets 310,446 310,446 244,131 244,131 4.01.01.07 Write-off of dry wells 632,186 632,186 562,270 562,270 4.01.01.08 Residual value of permanent assets written off 269,920 269,920 114,092 114,092 4.01.01.09 Exchange and monetary variation and charges on financing 1,116,200 1,116,200 164,474 164,474 4.01.01.10 Deferred income and social contribution taxes, net (446,287) (446,287) 540,452 540,452 4.01.02 Changes in assets and liabilities (3,877,165) (3,877,165) 1,564,437 1,564,437 4.01.02.01 Accounts receivable (2,450,239) (2,450,239) 222,995 222,995 4.01.02.02 Inventories (562,565) (562,565) 1,819,752 1,819,752 4.01.02.03 Petroleum and alcohol accounts - STN (436) (436) (3,584) (3,584) 4.01.02.04 Exchange variation of permanent assets 0 0 0 0 4.01.02.05 Accounts payable to suppliers (899,882) (899,882) (1,001,080) (1,001,080) 4.01.02.06 Taxes, fees and contributions (1,077,070) (1,077,070) 335,922 335,922 4.01.02.07 Project financing obligations 61,435 61,435 5,002 5,002 4.01.02.08 Healthcare and pension plans 600,124 600,124 264,967 264,967 4.01.02.09 Short term operations with subsidiaries / affiliated companies 451,468 451,468 (79,537) (79,537) 4.01.03 Others 430,323 430,323 (1,021,862) (1,021,862) 4.01.03.01 Other assets 414,901 414,901 (1,346,824) (1,346,824) 4.01.03.02 Other liabilities 15,422 15,422 324,962 324,962 4.02 Net Cash - Investment Activities (16.013.202) (16.013.202) (14.426.355) (14.426.355) 4.02.01 Investments in business segments (15.998.949) (15.998.949) (14.092.668) (14.092.668) Page: 20 10.01  CONSOLIDATED STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3- 01/01/2010 to 03/31/2010 4- 01/01/2010 to 03/31/2010 5- 01/01/2009 to 03/31/2009 6- 01/01/2009 to 03/31/2009 4.02.02 Investments in securities 9,153 9,153 84,875 84,875 4.02.03 Other investments (64,399) (64,399) (436,613) (436,613) 4.02.04 Dividends received 40,993 40,993 18,051 18,051 4.02.05 Undertakings under negotiation 0 0 0 0 4.03 Net Cash - Financing activities 4,188,214 4,188,214 5,598,333 5,598,333 4.03.01 Financing and loans, net 4,212,277 4,212,277 5,609,589 5,609,589 4.03.02 Non standard Credit Rights Investment Fund 0 0 (11,256) (11,256) 4.03.03 Dividends paid to shareholders (24,063) (24,063) 0 0 4.04 Exchange variation on cash and cash equivalents 65,829 65,829 101,692 101,692 4.05 Increase (decrease) in cash and cash equivalents (2,082,902) (2,082,902) 3,676,793 3,676,793 4.05.01 Opening balance of cash and cash equivalents 29,034,228 29,034,228 16,099,008 16,099,008 4.05.02 Closing balance of cash and cash equivalents 26,951,326 26,951,326 19,775,801 19,775,801 Page: 21 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FROM 01/01/2010 to 03/31/2010 (IN THOUSANDS OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 -REVALUATION RESERVES 6 -REVENUE RESERVES 7 - RETAINED EARNINGS / (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 78,966,691 514,857 0 84,879,692 0 (156,982) 164,204,258 5.02 Prior year adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 78,966,691 514,857 0 84,879,692 0 (156,982) 164,204,258 5.04 Income / loss for the period 0 0 0 0 7,726,274 0 7,726,274 5.05 Distributions 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders' equity 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.03 Other distributions 0 0 0 0 0 0 0 5.06 Realization of profit reserves 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 0 123,365 123,365 5.07.01 Adjustments of marketable securities 0 0 0 0 0 57,324 57,324 5.07.02 Accumulated translation adjustments 0 0 0 0 0 66,041 66,041 5.07.03 Adjustments from business combinations 0 0 0 0 0 0 0 5.08 Increase / decrease in capital 0 0 0 0 0 0 0 5.09 Formation / realization of capital reserves 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 0 0 0 0 5.11 Other capital transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 78,966,691 514,857 0 84,879,692 5,971,459 (33,617) 170,299,082 Page: 22 11.02 - STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FROM 01/01/2010 to 31/03/2010 (IN THOUSANDS OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 -REVALUATION RESERVES 6 -REVENUE RESERVES 7 - RETAINED EARNINGS / (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 78,966,691 514,857 0 84,879,692 0 (156,982) 164,204,258 5.02 Prior year adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 78,966,691 514,857 0 84,879,692 0 (156,982) 164,204,258 5.04 Income / loss for the period 0 0 0 0 7,726,274 0 7,726,274 5.05 Distributions 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders' equity 0 0 0 0 (1,754,815) 0 (1,754,815) 5.05.03 Other distributions 0 0 0 0 0 0 0 5.06 Realization of profit reserves 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 0 123,365 123,365 5.07.01 Adjustments of marketable securities 0 0 0 0 0 57,324 57,324 5.07.02 Accumulated translation adjustments 0 0 0 0 0 66,041 66,041 5.07.03 Adjustments from business combinations 0 0 0 0 0 0 0 5.08 Increase / decrease in capital 0 0 0 0 0 0 0 5.09 Formation / realization of capital reserves 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 0 0 0 0 5.11 Other capital transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 78,966,691 514,857 0 84,879,692 5,971,459 (33,617) 170,299,082 Page: 23 FEDERAL PUBLIC SERVICE (FOR USE BY THE COMPANY FOR SIMPLE CHECKING) BRAZILIAN SECURITIES COMMISSION (CVM) INTERIM FINANCIAL STATEMENTS (ITR) Corporate Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES March 31, 2010 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 06.01 - NOTES TO QUARTERLY INFORMATION 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is a Brazilian petroleum company and, directly or through its subsidies, it is engaged in exploring, prospecting and producing petroleum, bituminous schist and other minerals, and in refining, processing, trading and transporting oil, oil products, natural gas and other hydrocarbon fluids, as well as other activities related to energy. Petrobras may also undertake research, development, production, transport, distribution and trading of all types of energy, as well as other correlated or similar activities. 2 Presentation of the financial statements Consolidated financial statements The consolidated quarterly information was prepared and is being presented in accordance with the international financial reporting standards (IFRS) issued by the International Accounting Standards Board, and these are the first financial statements presented by the Company in accordance with IFRS. Individual financial statements The individual quarterly information was prepared and is being presented in accordance with accounting practices generally accepted in Brazil, observing the provisions contained in the Corporation Law and it incorporates the changes introduced through Law 11638/07 and Law 11941/9 (Provisional Measure 449/08), complemented by new pronouncements, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) during 2009, with application as from 2010. The pronouncements, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by the resolutions of the Federal Accounting Council (CFC) and the rules of the Brazilian Securities Commission are converging with the international accounting rules issued by the International Accounting Standard Board (IASB). Some adjustments were made in the individual financial statements aiming at aligning and adjusting them to the consolidated financial statements in accordance with international financial reporting standards (IFRS), as required by CVM Resolution 610/09 (CPC 43  Initial Adoption of the Technical Pronouncements). Accordingly, the individual financial statements do not present differences in relation to the consolidated statements according to IFRS, except for the maintenance of deferred charges, as established in CPC 43. The reconciliations of shareholders' equity and results of the parent company with consolidated are described in note 3.4. Page 24 Financial statements for 2009 Until December 31, 2009, Petrobras presented its individual and consolidated financial statements in accordance with accounting practices generally accepted in Brazil, which incorporated the changes introduced through Law 11638/07 and Law 11941/09 (Provisional Measure 449/08), complemented by the pronouncements of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) until December 31, 2008. As established in CVM Resolution 609/09 (CPC 37  Initial Adoption of International Accounting Standards), the international standards where implemented retroactively to January 1, 2009. Accordingly, the accounting information originally disclosed was adjusted and is being presented in accordance with international accounting standards. The comparison of the balance on the date of adoption of IFRS and of the other adjusted information for 2009 with the amounts disclosed on those dates is presented in notes 3.2 and 3.3. 3 Adoption of international accounting standards In the balance for adoption of IFRS as of January 1, 2009, exceptions were applied and certain optional exemptions for retroactive application of the IFRS were applied in accordance with CPC 37 and are presented as follows: 3.1 Transition of the accounting practices a) Exchange variations recorded in a specific shareholders equity account The Company adopted CVM Resolution 534/08 (CPC 02  Effects of changes in the exchange rates and translation of the financial statements), equivalent to IAS 21, in fiscal year 2008. However, due to the date of the opening balance of January 1, 2009, the balance of accumulated translation adjustments existing as of December 31, 2008 was transferred to retained earnings in the amount of R$ 636,264 thousand, aiming at equivalence with the exemption of IFRS 1 from not calculating retroactively the exchange variations of investments in subsidiaries and affiliated companies with a functional currency different from the parent company. b) Capitalization of loan costs The Company capitalized financial charges only for the loans directly linked to a construction project, pursuant to CVM Resolution 193/96, in force until December 31, 2008. From January 1, 2009 onwards, the Company has also capitalized financial charges based on an average funding rate applied to the balance of work in progress, thus adopting the exemption established in IFRS 1of not changing retroactively the criteria for computing capitalizable costs. Page 25 c) Business combinations Business combinations occurring up till December 31, 2008 were recorded in the accounting pursuant to CVM Instruction 247/96. On adopting IFRS, the Company chose not to apply the requirements of CPC 15  Business combinations (IFRS 3) retroactively, as permitted by IFRS 1. Therefore, the goodwill existing at December 31, 2008, net of amortization, was maintained and is no longer amortized. The balances of negative goodwill existing as of December 31, 2008, in the amount R$ 815.655 thousand, were recognized against retained earnings on the date of transition to IFRS, also resulting in the reversal of amortizations recognized in the Companys income statement. Additionally, the purchase options for Specific Purpose Entities (SPE), exercised by Petrobras during fiscal year 2009, were recorded in the accounting pursuant to CVM Instruction 247/96. However, for IFRS purposes, they are considered as transactions with partners, as owners, since the Company already controlled their operating activities and, consequently, consolidated its financial statements pursuant to CVM Instruction 408/04. Pursuant to CPC 36  Consolidated statements (IAS 27), the amount of R$ 1,936,114 thousand was recognized directly against retained earnings in 2009. d) Provision for abandonment of wells and dismantling of areas The costs for abandonment of assets and the dismantling of areas are calculated considering the future costs discounted at a rate free of risk and recorded in assets and liabilities when the obligation is incurred. Until December 31, 2008, Petrobras adopted as an accounting practice SFAS 143 Accounting for Asset Retirement Obligations of the Financial Accounting Standards Board (FASB), pursuant to which the future obligation with abandonment of wells and dismantling of production areas should be recorded in the accounting at its present value as a provision, which should not be reviewed between periods due to changes in the current discount rate. The provision for abandonment of wells and dismantling of areas should reflect the effects of the changes in the discount rate from one period to another, pursuant to ICPC 12  Changes in liabilities for deactivation, restoration and other similar liabilities (IFRIC 1). The Company recorded the amount of R$ 2.186.419 thousand in retained earnings on the transition date, adopting the exemption from not using the provision at the time that the obligation was incurred, so that the cost of property, plant and equipment reflects the changes in the balance of the provision. Page 26 e) Post-retirement benefits There is no difference in accounting practices for the valuation of post-employment benefits between CVM Resolution 371/00, in force until December 31, 2008, CPC 33  Employee benefits (IAS 19), since on the adoption of IFRS the Company chose to maintain the corridor method for the recording of actuarial gains and losses in the income statement. Accordingly, the moment of initial adoption of these pronouncements, different from the date of creation of the plans, could produce different balances for unrecognized actuarial gains and losses. The balance of unrecognized actuarial gains and losses at December 31, 2008, in the amount of R$ 580.000 thousand, was fully recorded against retained earnings on the transition date, thus adopting the exemption established in IFRS 1. Actuarial gains and losses generated after the transition date will be recognized in the income statement by the corridor method. f) Deferred expenses and revenues Law 11941/09 extinguished deferred assets, permitting maintaining the balance as of December 31, 2008, which will continue to be amortized in up to 10 years, subject to impairment testing, which was adopted by the Company in the individual accounting statements, in accordance with what is established by CPC 43. Pursuant to IFRS, pre-operating expenses and gains should be recorded as expenses and revenues, respectively, when incurred. With the adoption of IFRS, the amount of R$ 1,035,983 thousand was recorded in retained earnings in consolidated. g) Public service concession The Company exercises shared control over state gas distributors, which are consolidated in proportion to the stake Petrobras holds in the capital of these companies. These distributors operate under concessions and their activities are classified within the requirements of IFRIC 12  Service Concession Arrangements. Consequently, rights presented as part of the property, plant and equipment of these companies, in the amount of R$ 575.499 thousand, are now addressed as intangible assets. Page 27 h) Reclassifications The following reclassifications were made aiming at adjusting the Companys presentation to the requirements of IFRS.  Advances to suppliers that used to be presented as part of inventories or property, plant and equipment were classified to specific lines for advances in current and non-current assets;  Net deferred assets from the tax effects income tax and social contribution, which used to be presented under current assets and liabilities, were reclassified to non-current assets and liabilities and, when applicable, are presented at their net amounts;  Certain balances presented as part of deferred assets that met the criteria for recognition in IFRS were reclassified to prepaid expenses. Page 28 3.2 Comparison of the financial statements adjusted to IFRS and those published 3.2.1 Consolidated balance sheet R$ thousand 01/01/2009 (*) 31/12/2009 Adjusted to Adjusted to Assets As published IFRS As published IFRS Current Cash and cash equivalents 15,888,596 16,099,008 28,795,714 29,034,228 Marketable securities 288,751 288,751 123,824 123,824 Trade accounts receivable, net 14,903,732 14,968,941 13,984,270 14,062,355 Dividends receivable 20,101 20,101 17,688 17,688 Inventories 19,977,171 18,391,281 21,424,651 19,447,693 Taxes, contributions and profit-sharing 9,641,247 7,912,950 9,650,733 7,022,538 Prepaid expenses 1,393,879 1,395,172 1,287,454 1,288,623 Other current assets 1,461,801 3,014,457 1,389,681 3,376,626 Non-current Long-term receivables Trade accounts receivable, net 1,326,522 1,330,819 3,285,420 3,288,040 Petroleum and alcohol account - STN 809,673 809,673 816,714 816,714 Marketable securities 4,066,280 4,066,280 4,638,959 4,638,959 Deposits in court 1,853,092 1,853,092 1,988,688 1,988,688 Prepaid expenses 1,400,072 1,635,240 1,294,277 1,431,565 Deferred income tax and social contribution 10,238,308 12,967,379 12,931,807 16,231,449 Inventories 303,929 113,740 180,618 38,933 Other long-term receivables 1,256,967 6,354,179 1,243,548 6,488,708 Investments 5,106,495 5,674,147 3,148,357 5,659,760 Property, plant and equipment 190,754,167 185,693,589 230,230,518 227,079,424 Intangible assets 8,003,213 9,592,456 6,808,331 8,270,864 Deferred charges 3,469,846 - 2,365,998 - * Date of initial adoption Page 29 R$ thousand 01/01/2009 (*) 31/12/2009 Liabilities Adjusted to Adjusted to As published IFRS As published IFRS Current Financing 12,451,137 12,688,871 13,571,170 13,746,575 Interest on financing 823,330 950,825 1,316,041 1,418,960 Contractual commitments with transfer of benefits, risks and control of assets 585,045 585,045 390,252 390,252 Accounts payable to suppliers 17,027,579 17,168,421 16,980,678 17,081,600 Taxes, contributions and profit-sharing 12,741,382 8,563,605 12,747,880 10,590,141 Proposed dividends 9,914,707 9,914,707 2,333,053 2,333,053 Project financing 188,858 188,858 212,359 212,359 Pension plan 627,988 627,988 641,774 641,774 Healthcare plan 523,714 523,714 565,952 565,952 Salaries, vacation pay and charges 2,016,430 2,027,008 2,293,528 2,303,944 Provision for contingencies 54,000 54,000 54,000 54,000 Advances from clients 666,107 666,107 556,208 559,657 Provision for profit-sharing for employees and officers 1,344,526 1,344,526 1,495,323 1,495,323 Deferred income 5,929 5,929 7,474 7,474 Other accounts and expenses payable 3,586,429 2,984,350 4,863,945 3,427,702 Non- current Financing 50,049,441 50,438,874 84,702,691 84,992,180 Contractual commitments with transfer of benefits, risks and 804,998 804,998 349,482 349,482 control of assets Subsidiaries and affiliated companies 49,289 49,289 52,433 52,433 Deferred income tax and social contribution 13,165,132 17,632,684 17,290,995 20,457,784 Pension plan 3,475,581 3,891,041 3,561,330 3,956,070 Healthcare plan 10,296,679 9,309,086 11,184,849 10,208,276 Provision for contingencies 890,326 912,343 844,951 865,299 Provision for dismantling of areas 6,581,618 5,417,312 4,896,343 4,790,500 Deferred income 1,292,906 229,373 1,232,227 231,204 Other accounts and expenses payable 1,982,355 2,226,387 2,387,546 2,460,608 Shareholders' equity Subscribed and paid in capital 78,966,691 78,966,691 78,966,691 78,966,691 Capital reserves 514,857 514,779 514,857 514,857 Revaluation reserve 10,284 - 350 - Profit reserves 58,643,049 61,623,889 79,521,014 84,879,692 Accumulated translation adjustments 636,264 - 455,322 (163,347) Equity valuation adjustments (405,863) (405,863) 6,365 6,365 138,365,282 140,699,496 159,464,599 164,204,258 Minority interest 2,653,074 2,276,418 1,610,167 2,909,819 Total shareholders' equity 141,018,356 142,975,914 161,074,766 167,114,077 * Date of initial adoption Page 30 3.2.2 Reconciliation of consolidated shareholders equity R$ thousand 01/01/2009 (*) 12/31/2009 Shareholders equity as published Capitalization of loan costs 2,493,675 Business combinations 815,655 2,247,811 Provision for abandonment of wells and dismantling of areas 1,273,149 434,227 Post-retirement benefits 580,000 587,133 Deferred expenses and revenues (1,035,983) (950,660) Deferred taxes 611,366 (158,185) Others 90,027 85,658 Parent company adjusted to IFRS * Date of initial adoption Page 31 3.2.3 Consolidated income statement R$ thousand First quarter 2009 As published Adjusted to IFRS Gross operating income Sales Products 53,428,198 53,488,505 Services, mainly freight 147,210 147,210 53,575,408 53,635,715 Sales charges (10,979,836) (11,005,274) Net operating income 42,595,572 42,630,441 Cost of goods and services sold (25,780,270) (25,815,731) Gross profit 16,815,302 16,814,710 Operating income (expenses) Sales (1,864,142) (1,865,393) Administrative and general expenses Officers' and board of directors' fees (14,585) (14,585) Administrative (1,738,434) (1,734,549) Tax (150,874) (150,874) Cost of research and technological development (336,212) (336,212) Provision for loss on recoverable value of assets Exploration costs for the extraction of crude oil and gas (1,011,410) (934,019) Health care and pension plans (368,848) (371,226) Other operating income and expenses, net (1,110,037) (1,060,718) (6,594,542) (6,467,576) Financial results Revenues 783,769 785,596 Expenses (1,217,553) (651,467) Exchange and monetary variations, net (415,589) (475,422) (849,373) (341,293) Equity in earnings of investments (370,972) (354,746) Net income before income tax and social contribution 9,000,415 9,651,095 Income tax and social contribution Current (2,389,840) (2,389,229) Deferred charges (452,734) (540,452) Net income Net income attributable to minority interests (342,069) (430,545) Net income attributable to shareholders of Petrobras Basic and diluted income per share 0.66 0.71 Page 32 3.2.4 Reconciliation of consolidated net income R$ thousand First quarter 2009 Net income as published Capitalization of loan costs 630,774 Deferred taxes (102,804) Others (52,873) Net income in IFRS 3.2.5 Consolidated cash flows R$ thousand First quarter 2009 Adjusted to As published IFRS Net income 5,815,772 6,290,869 Adjustments to reconcile the net income 5,955,069 5,569,679 Changes in assets and liabilities 587,964 542,575 Cash provided by operating activities: 12,358,805 12,403,123 Investments in business segments (14,426,355) (14,426,355) Cash used in financing activities 5,598,333 5,598,333 Effect of exchange variation on cash and cash equivalents 112,987 101,692 Use of cash in the period Cash at beginning of period Cash at end of period Page 33 3.3 Effects of the adoption of international standards on the individual financial statements R$ thousand 01/01/2009 (*) 12/31/2009 Parent company shareholders' equity as published Capitalization of loan costs 0 2,493,675 Business combinations 815,655 2,247,811 Provision for abandonment of wells and dismantling of areas 1,273,149 434,227 Post-retirement benefits 580,000 587,133 Absorption of unsecured liabilities of a subsidiary (**) (4,160,317) (3,584,428) Deferred taxes 308,549 (404,629) Profit on the sale of products in inventories in subsidiaries (**) (1,525,539) (830,024) Others 90,027 85,658 Parent company adjusted to international accounting standards (CPC) (**) As required by CPC 18  Investment in affiliated companies and subsidiaries R$ thousand 03/31/2010 Parent company net income as published Capitalization of loan costs 630,774 Deferred taxes (111,933) Others (398,345) Parent company net income adjusted to international accounting standards (CPC) 3.4 Reconciliation of the balance sheet and net income of consolidated with those of the parent company R$ thousand Shareholders equity Net income Consolidated - IFRS Net deferred assets from the tax effects 669,425 704,216 (34,789) (9,410) Parent company adjusted to IFRS The consolidated statements presented in tables 08.01, 08.02, 09.01 and 10.01 were prepared in accordance with the CPC and IFRS, and the only difference is the treatment of deferred assets, which pursuant to the CPC remain recorded in the individual stateements and pursuant to IFRS, should be recorded as expenses and revenue, respectively, when incurred, and, therefore, were written off in the consolidated statements. Page 34 4 Description of significant accounting policies 4.1 Changes in accounting practices In addition to the changes in accounting practices for adaptation to international standards, mentioned in note 3, the company reviewed the useful economic life of the assets related to the Supply segment and to the thermoelectric power stations of the Gas and Energy segment, based on the reports of external appraisers, which resulted in the following changes in rates: Estimated useful life Former Current Industrial equipment and apparatus for refining 10 years 4 to 31 years (average of 20 years) Ducts 10 years 31 years Tanks for storage of products 10 years 26 years Thermoelectric power stations 20 years 10 to 33.3 years (average of23 years) The effects of these changes in estimates of useful life for these assets were recognized as from 2010. 4.2 Below, we describe in detail the other accounting practices adopted by the Company that did not undergo changes with respect to fiscal year 2009: 4.2.1 Functional currency The Company's functional currency, as established by management, is the Real. The exchange variations on investments in subsidiaries and affiliated companies with a functional currency different from the parent company are recorded in shareholders equity, as an accumulated translation adjustment and are transferred to the statement of income upon realization of the investments. The statements of income and cash flows of the invested companies in a stable economic environment with a functional currency different from the parent company are translated into Reais by the monthly average exchange rate, assets and liabilities are translated by the final rate and the other items of shareholders' equity are translated at the historic rate. 4.2.2 Accounting estimates In the preparation of the financial statements it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: petroleum and gas reserves, liabilities of pension and health plans, depreciation, depletion and amortization, abandonment costs, provisions for contingent liabilities, market value of financial instruments, income tax and social contribution. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. Page 35 4.2.3 Calculation of results Income, recognized on the accrual basis, includes income, charges and monetary or exchange gains and losses at official indices or rates, due on current and non-current assets and liabilities, including, when applicable, the effects of adjustments to present value of significant transactions, adjustments to market value or realization value, as well as the allowance for doubtful accounts recorded at a limit considered sufficient to cover possible losses on the realization of accounts receivable. Revenue from the sale of products is recognized in the statement of income when the risks and rewards of ownership have been transferred to the buyer. Revenue from services rendered is recognized in the statement of income in proportion to the stage of completion of the service. 4.2.4 Cash and cash equivalents Cash and cash equivalents are represented by short-term investments of high liquidity which are readily convertible into cash, with maturity within three months or less of the date of acquisition. 4.2.5 Marketable securities The Company classifies marketable securities on initial recognition, based on Management's strategies for these securities in the following categories:  Securities for trading are stated at fair value. Interest, monetary updating and changes resulting from the valuation to fair value are recorded in the income statement when incurred.  Securities available for sale are stated at fair value. Interest and monetary updating are recorded in the income statement, when incurred, while the changes resulting from valuation to fair value are recorded in equity valuation adjustments, in shareholders equity, and transferred to the income statement for the year, upon settlement.  Securities held until maturity are stated at cost of acquisition, plus interest and monetary updating, which are recorded in the income statement when incurred. 4.2.6 Inventories Inventories are presented as follows:  Raw material comprises mainly the stocks of petroleum, which are stated at the average value of the costs for importing and production, adjusted, when applicable, to their realization value;  Oil and alcohol products are stated at the average cost of refining or purchase, adjusted, when applicable, to their realization value;  Materials and supplies are stated at the lower of average purchase cost and replacement cost. Imports in transit are stated at the identified cost and advances are stated to the identified cost. Page 36 4.2.7 Corporate investments Investments in subsidiaries, jointly controlled subsidiaries and also in affiliated companies over which management has significant influence, and in other companies which are part of the same group or under common control, are valued by the equity accounting method. 4.2.8 Property, plant and equipment They are stated at the cost of acquisition, restated monetarily until December 31, 1995 for the companies headquartered in Brazil, and until fiscal year 2002 for the companies headquartered in Argentina, and the rights that have as objects tangible assets intended for the maintenance of the Companys activities, resulting from transactions that transfer the benefits, risks and control of these assets, are stated at fair value or, if lower, by the present value of the minimum payments of the contract. The equipment and facilities for petroleum and gas production, related to the respective developed wells are appreciated according to the monthly volume of production in relation to the proven and developed reserves of each field. The straight line method is used for assets with a useful life shorter than the life of the field or for assets that are linked to fields in various stages of production. Other equipment and assets not related to petroleum and gas production are appreciated by the straight line method according to their estimated useful life. Expenditure on exploration and development of petroleum and gas production is recorded according to the successful efforts method. This method establishes that the development costs of the production wells and the successful exploration wells, linked to economically viable reserves, are capitalized, while the geology and geophysics costs are considered expenses for the period in which they occur and the cost of dry exploration wells and the costs linked to non-commercial reserves should be recorded in the income statement when they are thus identified. Capitalized costs are depreciated using the method of units produced in relation to the proven, developed reserves. These reserves are estimated by the Companys geologists and petroleum engineers according to international standards and are reviewed annually or when there are indications of material changes. Material expenses incurred with maintenance of the industrial units and ships, which include spare parts, dismantling and assembly services, amongst others, are recorded in property, plant and equipment. These stoppages occur in programmed periods, on average every four years, and the respective expenses are depreciated as a production cost until the beginning of the following stoppage. Page 37 4.2.9 Intangible assets They are stated at the cost of acquisition, less accumulated amortization and impairment. They comprise rights and concessions that include, mainly, the signing bonus paid for obtaining concessions for exploration of petroleum or natural gas and public service concessions, in addition to trademarks and patents, software and goodwill from expectations of future profitability resulting from acquisition of a controlling interest (subsidiaries and jointly controlled subsidiaries). Goodwill resulting from acquisition of an interest in affiliated companies is presented in the investment. The signing bonuses are amortized by the unit of production method in relation to the total proven reserves, while the other intangible assets are amortized on a straight line basis according to their estimated useful life. 4.2.10 Deferred charges The Company maintained the balance of deferred assets as of December 31, 2008 in the individual statement, which will continue to be amortized in up to 10 years, subject to impairment testing in conformity with Law 11941/09. 4.2.11 Decrease to recoverable value (Impairment) The Company values the items of property, plant and equipment, intangible assets with a definite useful life and deferred charges (individual) when there are indications they will not recover their book values. The assets that have an indefinite useful life, such an as goodwill for expectations of future profitability, are tested for impairment annually, regardless of whether there are indications of impairment or not. In the application of the test for decrease in the recoverable value of assets (impairment), the carrying amount of an asset or cash generating unit is compared with its recoverable value. The recoverable value is the higher value between the net sales value of an asset and its value in use. Considering the particularities of the companys assets, the recoverable value used for valuing the tests of reduction in recoverable value is the value in use, except when specifically indicated. This use value is estimated based on the present value of future cash flows, resulting from the companys best estimates. The cash flows resulting from continuous use of the related assets are adjusted by the specific risks and use the pre-tax discount rate. This rate is derived from the structured post-tax rate in the weighted average cost of capital (WACC). The main assumptions for the cash flows are: prices based on the last strategic plan published, production curves associated with existing products in the companys portfolio, market operating costs and investments needed for carrying out the projects. Page 38 These evaluations are made at the lowest level of assets for which there are identifiable cash flows. Assets linked to the exploration and development of petroleum and gas production are reviewed annually, field by field, in order to identify possible losses on recovery based on the estimated future cash flow. Reversal of previously recognized losses is permitted, except in relation to the decrease in the value of goodwill for expectations of future profitability. 4.2.12 Loans and financing They are initially recognized at fair value less transaction costs incurred and, after initial recognition, are stated at amortized cost using the effective interest rate method. 4.2.13 Contracts with transfer of benefits, risks and control of assets The Company records the rights that have as their objects tangible assets intended for the maintenance of the Companys activities resulting from operations that transferred the benefits, risks and control of these assets, as well as their correlated liability, in its property, plant and equipment at their fair value or, if lower, at the present value of the minimum payments of the contract. 4.2.14 Abandonment of wells and dismantling of areas The future liability for abandonment of wells and dismantling the production area is stated at its present value, discounted at a risk free rate and is fully recorded at the time of the declaration of commercial viability of each field, as part of the costs of the related assets (property, plant and equipment) as a balancing item to the provision recorded in the liabilities that will bear these expenses. The interest incurred through the updating of the provision is classified as financial expenses. 4.2.15 Derivative financial instruments and hedge operations All the derivative instruments were recognized in the Company's balance sheet, both in assets and in liabilities, and are stated at fair value. In the operations with derivatives, for hedge against changes in the prices of oil and oil products and currency, the gains and losses resulting from the changes in fair value are recorded in the financial results. For cash flow hedges, the gains and losses resulting from the changes in their fair value are recorded in equity valuation adjustments, in shareholders equity, until their settlement. Page 39 4.2.16 Income tax and social contribution These taxes are calculated and recorded based on the effective rates in force on the date of preparation of the financial statements. Deferred taxes are recognized as a result of temporary differences, tax loss carry forwards and negative basis of social contribution, when applicable. 4.2.17 Employee benefits Provisions are recorded for the actuarial commitments with pension and retirement plans and the healthcare plan, based on an actuarial calculation prepared annually by an independent actuary, in accordance with the projected credit unit method, net of the guarantor assets of the plan, when applicable, and the costs referring to the increase in the present amount of the liability, resulting from the service provided by the employee, recognized during the employees time of service. The projected credit unit method considers each period of service as a triggering event for an additional unit of benefit, which are accumulated for the computation of the final obligation. Additionally, other actuarial assumptions are used, such as estimates of the evolution of costs with healthcare benefits, biological and economic hypotheses and, also, past data on expenses incurred and contributions from employees. The actuarial gains and losses resulting from adjustments based on experience and on changes in the actuarial assumptions are included or excluded, respectively, when determining the net actuarial commitment and are amortized over the average period of service remaining for the active active employees in accordance with the corridor method. The Company also contributes to the national pension and social security plans of international subsidiaries, whose percentages are based on the payroll, and these contributions are taken to the income statement when incurred. 4.2.18 Government subsidies and assistance Government subsidiaries for investments are recognized as revenue throughout the period, compared with the expenses that it intends to offset on a systematic basis, and are applied in Petrobras in the following manner:  Subsidies for re-investments:in the same proportion as the depreciation of the asset, and  Direct subsidies related to the operating profit: directly in the income statement. The amounts allocated in the income statement will be distributed to the tax incentive reserve, in shareholders equity. Page 40 5 Cash and cash equivalents R$ thousand Consolidated Parent company Cash and banks 2,503,156 2,853,964 121,473 645,862 Interest-earning bank accounts 0 0 0 - In Brazil 0 0 0 Exclusive investment funds: 0 0 0 .Exchange 0 0 .Interbank deposit 9,707,870 10,636,809 7,541,083 8,428,509 Government bonds 5,817,052 6,992,964 0 0 Credit rights 0 4,439,964 3,442,384 Financial investment funds: 0 0 0 .Exchange 3,396 4,008 0 0 .Interbank deposit 1,424,923 1,283,825 0 0 Others 230,212 205,567 99,977 114,085 - Abroad . Time deposit 5,978,531 5,423,782 4,933,260 3,950,737 . Fixed interest security 1,286,186 1,633,309 386,381 216,536 Total financial investments Total cash and cash equivalents The financial investments in Brazil have immediate liquidity and comprise quotas in exclusive funds, whose proceeds are invested in federal government bonds and financial derivative operations, executed by the managers of the funds, with the US dollar futures contracts and interbank deposits (DI) guaranteed by the Brazilian Futures and Commodities Exchange (BM&F). The exclusive funds do not have material financial obligations and are limited to the obligations of daily adjustments of the positions on the BM&F, audit services, service fees related to the custody of assets and execution of financial operations and other administrative expenses. Financial investment balances are recorded at cost, plus accrued income, which is recognized proportionally up to the balance sheet date at amounts not exceeding their respective market values. Page 41 At March 31, 2010, the Parent company had amounts invested in the Petrobras Systems nonstandard credit investment fund (FIDC-NP). This investment fund is intended predominantly for acquiring performing and/or non-performing credit rights from operations carried out by companies of the Petrobras System, and aims at optimizing the financial management of the cash of the Parent company and its subsidiaries. The assignments of credit rights recorded in the current liabilities of the Parent Company in the amount of R$ 16,437,525 thousand (R$ 14,318,379 thousand at December 31, 2009) were offset in Consolidated with the amounts invested in the FIDC-NP. The investments in government bonds in the FIDC-NP are recorded under cash and cash equivalents (Consolidated) according to their respective realization terms. At March 31, 2010 and at December 31, 2009, the Company and its subsidiaries PifCo and Brasoil had amounts invested abroad in an investment fund that held, amongst others, debt securities of companies of the Petrobras System and a specific purpose entity related to the Companys projects, mainly the CLEP, Malhas, Marlim Leste (P-53) and Gasene projects, equivalent to R$ 14,316,798 thousand (R$ 12,724,142 thousand at December 31, 2009.) These amounts refer to the consolidated companies and were offset against the balance of financing in current and non-current liabilities. 6 Accounts receivable 6.1 Trade accounts receivable, net R$ thousand Consolidated Parent company Clients Third parties 16,476,001 15,129,275 2,735,184 2,187,257 Related parties (Note 8.1) 728,687 1,117,339 59,755,803 (*) 56,973,820 (*) Others 4,717,032 3,646,083 3,868,421 3,731,629 Less: allowance for doubtful accounts (2,565,544) (2,542,302) (310,900) (306,110) Less: non-current trade accounts receivable, net (3,155,821) (3,288,040) (49,802,155) (49,742,215) Short-term accounts receivable, net (*)Does not include the balances of the dividends receivable of R$ 1,552,031 thousand as of March 31, 2010 (R$ 2,508,981 thousand as of December 31, 2009), reimbursements receivable of R$ 785.957 thousand as of March 31, 2010 (R$ 1,511,022 thousand as of December 31, 2009) and Credit Assignment Investment Fund of R$ 6,859,154 thousand at March 31, 2010 (R$ 4,678,719 thousand at December 31, 2009). It includes receivables from CEG RIO of R$ 12,425 thousand at March 31, 2010 which are not included in note 7.1 Related party transactions, as they were offset by Petrobras' obligations with CEG RIO. Page 42 6.2 Changes in the provision for doubtful loans R$ thousand Consolidated Parent company Balance at the beginning of the quarter 2,542,302 2,813,902 306,110 291,265 Additions (*) 149,808 246,126 4,790 36,909 Write-offs (*) (126,566) (517,726) 0 (22,064) Balance at the end of the quarter Current 1,542,584 1,545,853 310,900 306,110 Non-current 1,022,960 996,449 0 (*) Includes positive exchange variation on provision for doubtful accounts recorded in companies abroad. 7 Related party transactions Petrobras carries out commercial transactions with its subsidiaries and special purpose entities under normal market conditions. The transactions for the purchase of oil and oil products carried out by Petrobras with its subsidiary PifCo have longer settlement terms due to the fact that PifCo is a subsidiary created for this purpose, with the levying of the due charges in the period. The passing on of prepayments for exports is carried out at the same rates as those obtained by the subsidiary. Intercompany loans are made in accordance with market conditions and applicable legislation. At March 31, 2010 and December 31, 2009, losses were not expected on the realization of these accounts receivable. Page 43 7.1 Assets RS thousand PARENT COMPANY CURRENT ASSETS NON-CURRENT ASSETS Accounts receivable, mainly for sales Cash and cash equivalents and securities Dividends receivable Advance for future capital increase Amounts related to construction of gas pipeline Loans Other operations Reimbursement receivable TOTAL ASSETS SUBSIDIARIES (*) Petroquisa 0 0 0 0 0 0 BR Distribuidora 0 0 0 0 0 Gaspetro 0 3 0 0 PifCo 0 0 0 0 0 PNBV 0 0 0 0 0 Downstream 0 0 0 0 0 0 Transpetro 0 0 0 0 0 0 PIB-BV Netherlands 0 0 0 0 0 Brasoil 0 0 0 0 0 BOC 0 0 0 0 0 0 Real estate investment fund 0 0 0 0 0 0 0 Petrobras Comercializadora Energia Ltda 0 0 0 0 0 0 Petrobras Biocombustível S.A. 0 0 0 0 0 0 Marlim Participações S.A 0 0 0 0 0 0 0 Thermoelectric power plants 0 0 0 0 Abreu e Lima Refinery 0 3 0 0 0 0 0 Cia Locadora de Equipamentos Petrolíferos 0 0 0 0 0 0 0 Cayman Cabiunas Investment 0 0 0 0 0 0 0 Other subsidiaries 0 0 0 16 0 0 SPECIFIC PURPOSE ENTITIES Nova Transportadora do Nordeste - NTN 0 0 0 0 0 0 Nova Transportadora do Sudeste - NTS 0 0 0 0 0 0 Transportadora Urucu Manaus - TUM 0 0 0 0 0 0 0 PDET Off Shore 0 0 0 0 0 0 0 Cayman Cabiúnas Investment 0 0 0 0 0 0 0 0 0 Transportadora Gasene S.A 0 0 0 0 0 0 0 Credit Rights Investment Fund (**) 0 0 0 0 0 0 Other SPEs 0 0 0 0 0 0 0 0 0 0 0 0 AFFILIATED COMPANIES 0 0 0 0 0 0 03/31/2010 12/31/2009 (*) Includes its subsidiaries and jointly controlled subsidiaries (**) Composed of (R$ 815,608 thousand) in assigned / performed receivables and R$ 373,585 thousand in prepaid expenses. Page 44 R$ thousand Interest rates for active loans Index TJLP + 5% p.a. 47,843 49,432 LIBOR + 1 to 3% p.a. 44,120,801 44,797,544 1.70% p.a. 227,853 223,917 101% of CDI 170,090 171,474 14.5% p.a. 77,259 77,175 IGPM + 6% p.a. 148,505 146,223 Other rates 3,310,292 2,371,318 Bolivia-Brazil gas pipeline The section of the Bolivia-Brazil gas pipeline in Bolivia is the property of the company Gás Transboliviano S.A. (GTB), in which Gaspetro holds a minority interest (11%). A US$ 350 million turnkey contract for the construction of the Bolivian section of the pipeline was entered into with Yacimientos Petrolíferos Fiscales Bolivianos (YPFB), which was subsequently passed on to GTB, and it will be paid off in the form of transport services over 12 years starting in January 2000. At March 31, 2010 the balance of the rights for future transport services, on account of costs already incurred in the construction up to that date, plus interest of 10.7% p.a., is R$ 328,834 thousand (R$ 338,558 thousand at December 31, 2009), of which R$ 225,460 thousand is classified in long term receivables as an advance to suppliers (R$ 231,045 thousand at December 31, 2009) which includes the amount of R$ 103,641 thousand (R$ 101,912 thousand at December 31, 2009) related to the acquisition in advance of the right to transport 6 million cubic meters of gas for a period of 40 years (TCO - Transportation Capacity Option). The Brazilian section of the gas pipeline is the property of Transportadora Brasileira Gasoduto Bolívia-Brasil S.A. (TBG), a subsidiary of Gaspetro. At March 31, 2010, Petrobras total receivable from TBG for management, forwarding of costs and financing related to the construction of the gas pipeline and the acquisition in advance of the right to transport 6 million cubic meters of gas for a period of 40 years (TCO) was R$ 970,434 thousand (R$ 973,404 thousand at December 31, 2009), and is classified under long-term assets as accounts receivable, net. Page 45 7.2 Liabilities RS thousand PARENT COMPANY CURRENT LIABILITIES NON-CURRENT LIABILITIES Suppliers, mainly for purchases of oil and oil products Advances from clients Affreightment of Platforms Contractual commitments with transfer of benefits, risks and control of assets Assigned receivables flow FIDC Other operations Contractual commitments with transfer of benefits, risks and control of assets Loans Other operations TOTAL LIABILITIES SUBSIDIARIES (*) Petroquisa BR Distribuidora Gaspetro PifCo PNBV Downstream Transpetro PIBBV Netherlands Brasoil Thermoelectric power plants Marlim Participações S.A Petrobras Biocombustível S.A. Cia Locadora de Equipamentos Petrolíferos Cayman Cabiunas Investment Co. Other subsidiaries SPECIFIC PURPOSE ENTITIES PDET Offshore Nova Transportadora do Nordeste NTN Nova Transportadora do Sudeste NTS Cayman Cabiunas Investment Co. Charter Development LLC Barracuda Caratinga Leasing Co BV Gasene Participações S/A Credit Rights Investment Fund Other SPEs AFFILIATED COMPANIES 03/31/2010 12/31/2009 (*) Includes its subsidiaries and jointly controlled subsidiaries Page 46 7.3 Results Parent company Results Exchange and Operating income, Net financial monetary TOTAL mainly from sales income (expenses) variations, net RESULTS SUBSIDIARIES (*) Petroquisa 11 BR Distribuidora Gaspetro PifCo PNBV 0 Downstream Transpetro 0 PIB-BV Netherlands Brasoil 0 BOC 0 Petrobras Comercializadora Energia Ltda 0 Thermoelectric power plants Marlim Participações S.A 0 Cia Locadora de Equipamentos Petrolíferos 0 Abreu e Lima Refinery 0 0 Petrobras Biocombustível 0 38 Cayman Cabiunas Investment Co. 0 Other subsidiaries SPECIFIC PURPOSE ENTITIES Nova Transportadora do Nordeste - NTN 0 0 Nova Transportadora do Sudeste - NTS 0 0 Transportadora Urucu Manaus - TUM 0 0 Cia. Locadora de Equipamentos Petrolíferos 0 0 0 0 PDET Offshore 0 0 Charter Development LLC 0 Cayman Cabiunas Investment Co. 0 0 0 0 Gasene Participações S/A 0 0 Transportadora Gasene 0 0 Barracuda & Caratinga Leasing 0 Credit Rights Investment Fund 0 0 Other SPEs 0 0 AFFILIATED COMPANIES 03/31/2010 03/31/2009 (*) Includes its subsidiaries and jointly controlled subsidiaries Page 47 7.4 Guarantees obtained and granted Petrobras has a policy of granting guarantees to its subsidiaries for certain financial operations carried out abroad. The guarantees offered by Petrobras are made based on contractual clauses that support the financial operations between the subsidiaries and third parties, guaranteeing the purchase of the debt in the event of default on the part of the subsidiaries. At March 31, 2010 and December 31, 2009, the financial operations carried out by these subsidiaries and guaranteed by Petrobras present the following balances to be settled: Date of maturity of operations Brasoil PNBV PifCo PIB-BV Ref. Abreu e Lima TAG Total Total 2010 22,580 1,415,895 3,250,325 318,130 0 0 5,006,930 4,927,213 2011 0 902,433 429,844 0 0 0 1,332,277 1,302,505 2012 0 703,495 1,959,100 89,050 0 0 2,751,645 2,705,825 2013 0 151,385 666,470 0 0 0 817,855 799,578 2014 0 566,358 1,346,518 178,100 0 0 2,090,976 2,044,249 2015 onwards 0 4,012,917 20,316,886 534,300 9,279,363 5,348,064 39,491,530 38,671,761 In conformity with Decree 4543/2002, which governs the special customs regime for exporting and importing assets intended for research activities and exploration of oil and natural gas deposits (Repetro), Petrobras has been importing and exporting equipment and material under this regime. The benefit of these operations made via Repetro is the temporary suspension of federal taxes for the period in which the aforementioned materials and equipment remain in Brazil. An appropriate surety, signed by third parties, as a way of guaranteeing the payment of the suspended taxes, is required. The appropriate sureties are being granted by Petrobras Distribuidora S/A (BR) and Petrobras Gás S/A (Gaspetro) and the remuneration charged is fixed at 0.30% p.a. on the amount of federal taxes that are suspended. Page 48 At March 31, 2010 and December 31, 2009, the expenses incurred by Petrobras for obtaining the appropriate sureties were: R$ thousand BR 4,796 5,068 Gaspetro 3,174 Total 7.5 Transactions with affiliated companies, government entities and pension funds The Company is controlled by the Federal Government and carries out various transactions with government entities in the normal course of its operations. Significant transactions with government entities and a pension fund resulted in the following balances: Consolidated Assets Liabilities Assets Liabilities Affiliated companies Braskem 79,760 54,776 593,931 75,508 Quattor 344,550 78,049 259,539 40,899 Ueg Araucária 550 550 Deten Química 11,475 11,179 Other affiliated companies 94,091 34,468 84,832 48,350 Government entities and pension funds 22,913,017 50,284,669 16,172,117 49,156,858 Petros (Pension fund) 361,622 523,284 Banco do Brasil S.A. 8,887,005 5,893,341 1,484,332 7,294,305 BNDES 1,385 35,087,525 1,085 34,928,827 Caixa Econômica Federal 111 3,790,736 571 3,952,649 Federal government - Proposed dividends 1,274,840 562,575 Deposits tied to legal proceedings (CEF and BB) 2,061,090 1,716,089 62,936 Petroleum and alcohol account - Federal government credits 817,150 816,714 Government bonds 10,544,846 11,560,978 National Agency for Petroleum, National Gas and Biofuels 3,037,823 1,321,702 Others 601,430 838,782 592,348 510,580 Current Non-current Page 49 The balances are classified in the Balance Sheet as follows: R$ thousand Consolidated Assets Liabilities Assets Liabilities Current assets 15,290,627 9,915,867 Cash and cash equivalents 14,618,114 8,368,789 Accounts receivable 126,218 74,409 Other current assets 546,295 1,472,669 Non-current assets 8,152,266 7,205,731 Petroleum and alcohol account - Federal government credits 817,150 816,714 Deposits tied to judicial proceedings 2,061,090 1,716,089 Advance for pension plan Marketable securities 4,720,603 4,582,648 Other assets 553,423 90,280 Current liabilities 9,933,760 5,981,885 Financing 4,960,799 2,835,604 Dividends and interest on shareholders' equity 1,274,840 691,017 Other current liabilities 3,698,121 2,455,264 Non-current liabilities 40,518,752 43,340,280 Financing 39,515,981 43,209,637 Other non-current liabilities 1,002,771 130,643 7.6 Remuneration of the Companys key personnel The total remuneration for short-term benefits for the Companys key personnel during the first quarter of 2010 was R$ 2,754 thousand (R$ 1,591 thousand in the first quarter of 2009), referring to seven officers and nine board members. Page 50 8 Inventories R$ thousand Consolidated Parent company Products: Oil products (*) 6,109,330 5,746,231 4,599,100 4,051,752 Alcohol (*) 593,196 471,914 284,779 237,196 6,702,526 6,218,145 4,883,879 4,288,948 Raw materials, mainly crude oil (*) 9,775,667 9,724,432 7,311,835 7,260,937 Maintenance materials and supplies (*) 3,356,712 3,294,774 2,947,604 2,880,019 Others 275,505 249,275 30,863 32,845 Total Current 20,030,610 19,447,693 15,110,775 14,437,132 Non-current 79,800 38,933 63,406 25,617 (*) Includes imports in transit. 9 Petroleum and alcohol accounts - STN In order to settle accounts with the Federal Government pursuant to Provisional Measure 2181, of August 24, 2001, after providing all the information required by the National Treasury Department (STN), Petrobras is seeking to settle the remaining differences between the parties. At March 31, 2010, the balance of the account was R$ 817,150 thousand (R$ 816.714 thousand in December 31, 2009) and this can be settled by the Federal Government by issuing National Treasury Notes in an amount equal to the final balance for the settling of accounts or through offsetting against other amounts that Petrobras may be owing the Federal Government at the time, including tax related amounts or a combination of the foregoing operations. Page 51 10 Marketable securities R$ thousand Consolidated Parent company Available for sale 4,572,070 4,467,830 4,325,673 4,171,047 Held until maturity 409,103 294,953 2,870,046 1,726,339 Less: current portion of securities 255,663 123,824 2,861,212 1,717,566 Non-current portion of securities The securities, classified as long-term, are composed as follows: R$ thousand Consolidated Parent company NTN-B 4,537,349 4,380,432 4,316,303 4,167,049 B Certificates 27,269 26,660 Others 160,892 231,867 18,204 12,771 The Series B National Treasury Notes (NTN-B) were given as a guarantee to Petros, on October 23, 2008, after signing the financial commitment agreement entered into between Petrobras and subsidiaries that are sponsors of the Petros Plan, unions and Petros, for settling of obligations with the pension plan. The face value of the NTN-B is indexed to the variation of the Amplified Consumer Price Index (IPCA). The interest coupons will be paid half-yearly at the rate of 6% p.a. on the updated face value of these notes and the maturities are from 2024 to 2035. The B certificates were received by Brasoil on account of the sale of platforms in 2000 and 2001, with half-yearly maturities until 2011 and yielding interest equivalent to Libor plus 0.70% p.a. to 4.25% p.a. At March 31, 2010, the Parent company had resources invested in a non standard credit assignment investment fund (FIDC-NP), related to non-performing credit rights of its operating activities in the amount of R$ 2,861,212 thousand and R$ 1,717,566 thousand at December 31, 2009 Page 52 11 Project financing Petrobras carries out projects jointly with Brazilian and international finance agents and companies in the petroleum and energy sector for the purpose of making feasible the investments needed in the business areas in which the company operates. 11.1 Specific purpose entities The project financing is made feasible through specific purpose entities (SPE), whose activities are, in essence, controlled by Petrobras through contractual commitments with the transfer of assumed benefits, risks and controls and on the termination of each contract the Company has the right to exercise its option for purchase of the assets or the total number of common shares of the SPEs. a) Projects with assets in operation The assets and liabilities originating from these contractual commitments are recognized in the individual financial statements of Petrobras as from the entry into operation of these assets and they are inserted in notes 14.1 and17, respectively. Project Description Main guarantees Barracuda and Baratinga To make the development of the production of the Barracuda and Caratinga fields, in the Campos Basin viable. SPE Barracuda e Caratinga Leasing Company B.V. (BCLC) is in charge of setting up all the assets (wells, submarine equipment and production units) required for the project. It is also the owner of them. Guarantee provided by Brasoil to cover BCLC's financial needs. PDET PDET Offshore S.A. is the owner of the project's assets and its purpose is to improve the infrastructure for transfer of the oil produced in the Campos Basin to the refineries in the Southeast Region and for export. These assets have been leased to Petrobras until 2019. All the project's assets Malhas A consortium between Transpetro, Transportadora Associada de Gás (TAG), formerly TNS, Nova Transportadora do Sudeste (NTS) and Nova Transportadora do Nordeste (NTN). NTS and NTN contribute to the consortium through building assets related to the transport of natural gas. TAG (a company fully owned by Gaspetro) provides assets already built previously. Transpetro contributes as operator of the gas pipelines. Prepayments based on transport capacity to cover any eventual consortium cash shortages. Page 53 Project Description Main guarantees Marlim Leste (P-53) To develop the production of the Marlim Leste field, Petrobras will use a stationary production unit , P-53, which has been chartered from Charter Development LLC. The bare boat charter agreement, executed in November 2009, will be valid for a period of 15 years as from March 2010. All the project's assets will be given in guarantee. Others (Albacora, Albacora/Petros and PCGC) Ownership of the assets or payment of an additional lease in the event the revenue is not sufficient to meet obligations with financiers. b) Project financing in progress The assets originating from project financing in progress will be recorded in the property, plant and equipment of the parent company when these assets enter into operation and they are inserted in note 14 of the consolidated statements of Petrobras. Project Description Main guarantees Amazônia US$ 2.1 billion (*) Construction of 385 km of gas pipeline between Coari and Manaus, and 285 km of LPG pipeline between Urucu and Coari, both of which are under the responsibility of Transportadora Urucu Manaus S.A.; and the construction of a 488 MW thermoelectric power station through Companhia de Geração Termelétrica Manauara S.A. Pledge of credit rights. Pledge of the shares of the SPE. Mexilhão US$ 756 million (*) Construction of a platform (PMXL-1) for production of natural gas in the Mexilhão and Cedro fields in the Santos Basin, which will be held by Companhia Mexilhão do Brasil (CMB), which will be responsible for obtaining the funds needed to build the platform. After it has been built, PMXL-1will be leased to Petrobras, which holds the concession for exploration and production in the aforementioned fields. Pledge of credit rights Pledge of the shares of the SPE. Modernization of Revap US$ 1.65 billion (*) The objective of this project is to increase the heavy oil processing capacity of the Henrique Lage Refinery (Revap), bringing the diesel it produces into line with new Brazilian specifications and reducing pollution emission levels. To do this, the SPE, Cia. de Desenvolvimento e Modernização de Plantas Industriais (CDMPI) was created, which will build and lease to Petrobras a delayed coking plant, a coke naphtha hydro-treatment unit and the related units to be installed in this refinery. The Executive Committee authorized an additional payment of funds of US$ 450 million through issuing promissory notes, amounting to a total of US$ 750 million. Prepayments of leasing to cover any eventual cash shortages of CDMPI. (*) Estimated value of the investment in the project. Page 54 c) Project concluded with the exercise of the purchase option Project Description Main guarantees Cabiúnas Project with the object of increasing the transport capacity for the Campos Basin gas production. With the termination of the lease agreement, on March 16, 2010 Petrobras exercised the purchase option for Cayman Cabiúnas Investment Co. Ltd (CCIC), SPE of the project. Pledge of 10.4 billion m3 of gas. 11.2 Reimbursements receivable and Ventures under negotiation The balance of reimbursements receivable, net of advances received, referring to the costs incurred by Petrobras on account of projects already negotiated with third parties is presented in note 7.1. The ventures under negotiation, which encompass the expenses already realized by Petrobras for which there are no defined partners, total R$ 137,461 thousand at March 31, 2010 (R$ 752,107 thousand at December 31, 2009). These expenditures are recorded under long-term assets as structured financing in the individual statements of Petrobras and in property, plant and equipment in the consolidated financial statements. 12 Deposits in court The deposits in court are presented according to the nature of the corresponding lawsuits: R$ thousand Consolidated Parent company Labor 778,751 725,960 714,901 693,997 Tax (*) 937,463 888,324 667,446 661,620 Civil (*) 393,440 362,216 344,183 330,273 Others 13,110 12,188 4,902 4,897 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. Page 55 13 Investments 13.1 Information on subsidiaries, jointly controlled subsidiaries and affiliated companies R$ thousand Interests in subsidiaries and affiliated companies: Petrobras Distribuidora S.A. - BR 8,646,234 8,245,045 Petrobras Química S.A. - Petroquisa 3,118,716 3,048,002 Petrobras Gás S.A. - Gaspetro 6,558,970 6,790,000 Petrobras Transporte S.A. - Transpetro 1,884,678 2,097,385 Braspetro Oil Services Company - Brasoil 1,074,318 895,337 Downstream Participações Ltda. 964,673 945,932 Petrobras Negócios Eletrônicos S.A. - E-Petro 24,598 24,420 Petrobras Comercializadora de Energia Ltda. - PBEN 423,704 344,422 Termobahia S.A. 23,936 58,333 Termorio S.A. 2,515,428 3,029,716 FAFEN Energia S.A. 298,333 280,894 Petrobras Netherlands B.V. - PNBV 4,455,589 3,929,214 Baixada Santista Energia Ltda. 223,211 227,427 Termoceará Ltda. 246,665 236,332 Fundo de Investimento Imobiliário RB Logística - FII 1,337 0 Termomacaé Ltda 669,629 934,302 Sociedade Fluminense de Energia Ltda. - SFE 166,664 333,171 Usina Termelétrica de Juiz de Fora S.A. 156,598 147,066 Cordoba Financial Services GmbH 1,400 33 Refinaria Abreu e Lima S.A. 1,599,885 1,731,531 Petrobras Biocombustível S.A. 216,931 100,048 Marlim Participações S. A. 49,409 75,238 Comperj Participações S.A. 1 1 Comperj Petroquímicos Básicos S.A. 1,682,828 1,011,002 Comperj PET S.A. 202,950 129,618 Comperj Estirênicos S.A. 53,237 31,933 Comperj MEG S.A 55,510 39,933 Comperj Poliolefinas S.A. 216,471 136,692 Nova Marlim Participações S.A. 908 1,017 Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,886,813 1,894,365 Breitener Energética S.A. 31,995 38,882 37,451,619 36,757,291 Jointly controlled subsidiaries UTE Norte Fluminense S.A. 63,549 70,229 Termoaçu S.A. 546,771 545,239 Ibiritermo S.A. 56,964 68,892 GNL do Nordeste 25 38 Brentech Energia S.A. 9,252 4,032 Refinaria de Petróleo Riograndense S.A. 3,796 7 Brasympe Energia S.A. 13,793 13,714 Brasil PCH S.A. 61,795 61,521 Cia Energética Manauara S.A 21,110 19,557 PMCC Projetos de Transporte de Álcool S.A. 3,331 3,166 Participações em Complexos Bioenergéticos S.A. - PCBIOS 30,808 30,832 811,194 817,227 Interests in affiliated companies UEG Araucária Ltda. 128,415 130,117 Arembepe Energia S.A. 5,649 9,714 Quattor Participações S.A. 158,986 403,636 Energética Camaçari Muricy I Ltda. 19,484 24,812 Termelétrica Potiguar S.A. 4,423 4,502 Companhia Energética Potiguar 912 526 Energética Suape II S.A. 4,204 1,635 Energética Britarumã S.A. 33 33 322,106 574,975 Total investments Page 56 13.2 Consolidated investments R$ thousand Affiliated companies Braskem 640,375 1,195,388 BRK - Investimentos Petroquímicos 746,630 - Quattor Participações S.A. 85,650 388,374 Petroritupano - Orielo 534,829 531,066 Petrowayu - La Concepción 398,946 390,031 Petrokariña - Mata 282,972 275,181 UEG Araucária 125,438 94,937 Refinor 50,956 70,686 Copergás - Cia Pernambucana de Gás 76,734 83,396 Deten Química S.A. 74,560 68,855 Other affiliated companies 451,256 362,720 3,468,346 3,460,634 Goodwill - Acquisition Investments 1,718,253 1,712,320 Other investments 490,151 486,806 5,676,750 5,659,760 13.3 Investments in listed companies We present below the investments in publicly-held companies with shares traded on the stock markets: Quotation on stock exchange Market value Lot of a thousand shares (R$ per share) R$ Company Type Subsidiaries Petrobras Argentina (*) 678,396 678,396 ON 2.94 2.77 1,994,484 1,879,157 Affiliated companies Braskem 59,014 59,014 ON 11.70 12.44 690,464 734,134 Braskem 72,997 72,997 PNA 13.09 14.08 955,531 1,027,798 Quattor Petroquímica 51,111 51,111 PN 6.85 7.40 350,110 378,221 (*) On January 1, 2009 Petrobras Energia Participaciones S.A. (Pepsa) was taken over by its subsidiary Petrobras Energia S.A. (Pessa), which changed its company name to Petrobras Argentina S.A. Quotation for Pesas shares on the Buenos Aires stock exchange. Page 57 The market value of these shares does not necessarily reflect the realizable value of a representative lot of shares. 13.4 Other information a) New investments abroad a.1) Acquisition of the entire Pasadena Refinery In a decision handed down on April 10, 2009, in an arbitration process existing between Petrobras America Inc. PAI) and others and Astra Oil Trading NV (ASTRA) and others, which was in progress in accordance with the arbitration rules of the International Centre for Dispute Resolution, the exercise of the put option exercised by ASTRA was confirmed as valid with respect to PAI and subsidiaries of the remaining 50% of the shares of ASTRA in Pasadena Refining Systems Inc. PRSI) and in the correlated trading company. PRSI owns the Pasadena Refinery, with an operating office in Texas. The operating, management and financial responsibilities had already been transferred to PAI since September 17, 2008, based on a preliminary arbitration decision on October 24, 2008. According to the arbitration decision on April 10, the amount to be paid for the remaining 50% shareholding interest in the refinery and in the trading company in Pasadena was fixed at US$ 466 million. The payment would be made in three installments, the first in the amount of US$ 296 million (originally due on April 27, 2009, according to the decision) and the following two payments in the amount US$ 85 million each, with due dates fixed by the arbitrators for September 2009 and September 2010. The disputing parties presented requests for clarification to the arbitration panel on certain points of the decision, but on June 3, 2009 the arbitration panel had already confirmed in totum the original decision without presenting any further explanations. The panel also decided that PAI should reimburse ASTRA the amount of US$ 156 plus interest, paid by ASTRA to the bank BNP Paribas as a result of the closing of the line of credit held by the trading company. The amounts corresponding to the purchase of the shares and the reimbursement of the payment of the guarantee by BNP to ASTRA have been recognized in the accounting by the Company since the arbitration decision in April 2009. At December 31, 2009, these amounts corresponded to US$ 488 million and US$ 177 million, respectively, already considering the interest due up to this date. In March 2009 a loss was recognized in the amount of R$ 341,179 thousand (USS 147,365 thousand), corresponding to the difference between the value of the net assets and the value defined by the arbitration panel. Until now the parties have not reached an agreement with respect to the finalization of various pending items existing between them, some of them the object of double collection on the part of ASTRA, for signing the overall term of agreement that will put an end to the litigation and permit the payments that are the object of the arbitration decision. Page 58 On March 10, 2010, the Federal Court of Houston, Texas, USA confirmed the arbitration award handed down on April 10, 2009, rejecting a request by PAI for extinguishment of the process without resolution of merit, through incompetence of the judge, and of partial annulment and modification of the arbitration award. It ratified, notwithstanding, the decision that PAI acquired 100% of the shareholding of Astra Oil Trading NV in PRSI. PAI requested reconsideration of the part of the decision that confirmed the competence of the Federal Court in question and other aspects of the decision. Judicial proceedings in which requests are made for reciprocal indemnifications made by the parties also continue in progress. Additionally, PRSI and the Trading Company are seeking recovery of certain accounting and fiscal books and records of these companies, incorrectly withheld by ASTRA and two legal firms. b) Investment agreement between Petrobras, Petroquisa, Braskem, Odebrecht and Unipar The investment agreement entered into on January 22, 2010, in accordance with a material fact disclosed to the market, established that the transaction for integration of the petrochemical interests will be achieved through the following steps(i) formation of a holding company, BRK Investimentos Petroquímicos S.A. (BRK), which now holds all the common shares issued by Braskem previously held by Odebrecht, Petroquisa and Petrobras (Petroquisa and Petrobras, jointly, the Petrobras system) (ii) payments of funds into BRK, to be made in cash by Odebrecht and Petrobras; (iii) a capital increase from Braskem to be made in the form of a private subscription by its shareholders; (iv) acquisition by Braskem of Quattor Participações held by Unipar; (v) acquisition by Braskem of 100% of the shares of Unipar Comercial e Distribuidora S.A. (Unipar Comercial) and of 33.33% of the shares of Polibutenos S.A. Indústrias Químicas (Polibutenos); and (vi) incorporation by Braskem of the shares of Quattor held by the Petrobras System. On February 8, 2010, W.B.W., a subsidiary of Petroquisa, the holder of 31% of the voting capital of Braskem, was taken over by BRK. With this transaction, Odebrecht and the Petrobras System began the process for concentrating all their common shares issued by Braskem in BRK.As a result, BRK is now the holder of common shares issued by Braskem corresponding to 93.3% of its voting capital. The capital of BRK, in turn, was fully established through common shares held by Petroquisa and Odebrecht. Also on February 8, 2010 a shareholders agreement was entered into between the Petrobras System and Odebrecht which now regulates their relationship as shareholders of Braskem and BRK. The abovementioned shareholders agreement reflects the commitments of the Petrobras System and Odebrecht to high levels of corporate governance and aggregation of value for all the shareholders of Braskem. Page 59 In the terms of the shareholders agreement, all the issues within the competence of the General Shareholders Meeting and the Board of Directors will be approved by consensus between Odebrecht and the Petrobras System. In the election of the officers, including the chief executive officer, and in the approval of the business plan, specific rules of the shareholders agreement will be observed, which constitute an exception to the rule of consensus. In compliance with what is established in the investment agreement, on March 30, 2010 Odebrecht contributed R$ 1 billion and on April 5 2010 Petrobras contributed R$ 2.5 billion to BRK. After the transfer of the abovementioned funds, Odebrecht and the Petrobras System now hold 53.79% and 46.21% of the total capital of BRK, respectively. Also, on January 22, 2010, Odebrecht, the Petrobras System and Braskem executed a joint-venture agreement, the purpose of which is to regulate their commercial and corporate relationship in the Petrochemical Complex of Suape (Suape Complex) and the Petrochemical Complex of the State of Rio de Janeiro (COMPERJ). The joint-venture agreement establishes that Braskem will gradually assume the companies that develop the businesses of the Suape Complex. With respect to the companies that develop the first and second petrochemical generations of COMPERJ, it was agreed that Braskem will assume these petrochemical businesses, observing the agreed-upon conditions. These transactions are in harmony with the interest of Odebrecht and the Petrobras System in integrating their petrochemical interests in Braskem. The Company understands that the whole transaction is aligned with its strategic plan of operating in the petrochemical sector in a way that is integrated with its other businesses, adding value to its products and permitting more effective participation in Braskem. The transaction will also permit greater valorization of its participation in the petrochemicals sector as a result of the larger scale of a capital structure that is more appropriate for the challenges of global competition and that the investment and shareholders agreements provide the Petrobras System a shareholding position that influences the preparation of the strategic, financial and operating strategies of the interested companies. c) Petrobras Biocombustível acquires an interest in an ethanol refinery In the first quarter of 2010, Petrobras Biocombustível paid R$ 105,000 thousand into the capital of Total Agroindústria Canavieira S/A, in accordance with a commitment established in the Minutes of the Special General Shareholders Meeting of December 22, 2009, to pay in the amount of R$ 150,000 thousand not later than March 2011, when it will then hold 40.4% of the capital. This initiative, in line with strategic planning for 2009-2013, inserts the Company in the ethanol market. The partnership will make it viable to expand the refinery to a total capacity of 203 million liters per year, with surplus electric power of 38.5 MW for trading, generated through the use of sugar cane bagasse. Page 60 d) Increase in the interest in the capital of Breitener Energética S.A. Up till December 31, 2009, Petrobras held 30% of the capital of Breitener Energética S.A., a company established for the purpose of generating electric power, situated in the city of Manaus, in the state of Amazonas. On February 12, 2010, 35% of the interest in the capital was purchased for R$ 3 thousand and Petrobras now holds shareholding control of the company. The evaluation of the fair value of the assets and liabilities has not been concluded and, therefore, preliminarily, a gain of R$ 17,362 thousand was recognized, pursuant to CPC 15 -Business Combinations (IFRS 3). e) Acquisition of Cayman Cabiunas Investment Co. Ltd On March 16, 2010, Petrobras exercised its purchase option for Cayman Cabiunas Investment Co. Ltd., for US$ 85 million, equivalent to R$ 151,521 thousand, as established in the Put and Call Agreement. Page 61 14 Property, plant and equipment 14.1 By type of Asset R$ thousand Consolidated Lands, buildings and improvements Equipment and other assets Materials and expansion projects Expenses on exploration and production development for oil and gas Total Total Balance at January 1, 2009 Additions 1,565,944 5,413,593 45,406,925 17,353,633 69,740,095 42,950,586 Capitalized interest 63,000 197,944 2,308,687 717,148 3,286,779 2,477,538 Business combinations (49,286) (388,953) (59,602) - (497,841) Write-offs (348,095) (192,435) (131,283) (4,002,773) (4,674,586) (3,455,629) Transfers 2,273,507 16,021,454 (18,516,948) 119,142 (102,845) 54,987 Depreciation, amortization and depletion (465,368) (8,249,369) (4,871) (5,194,049) (13,913,657) (9,746,497) Impairment - formation (308) (161,365) - (356,052) (517,725) (575,458) Impairment - reversion - 16,499 - 19,756 36,255 27,506 Accumulated translation adjustment (386,078) (6,051,072) (2,433,059) (3,100,431) (11,970,640) - Balance at December 31, 2009 Additions 547,841 794,507 9,843,892 4,733,063 15,919,303 9,155,968 Capitalized interest 33,780 - 809,697 222,955 1,066,432 872,074 Business combinations 61,167 69,725 17,750 - 148,642 Write-offs (4,126) (148,686) (16,629) (647,057) (816,498) (556,222) Transfers 797,557 1,391,464 (2,593,045) (55,661) (459,685) 625,642 Depreciation, amortization and depletion (153,090) (1,724,051) (938) (1,193,490) (3,071,569) (2,125,931) Impairment - formation (276) (82,026) - - (82,302) - Impairment - reversion - Accumulated translation adjustment 21,033 (342,883) 303,066 619,825 601,041 - Balance at March 31, 2010 - Cost 13,693,464 127,776,237 91,613,121 91,605,309 324,688,131 224,729,450 Accumulated depreciation, amortization and depletion (3,158,557) (57,250,702) - (37,199,448) (97,608,707) (75,282,658) Balance at December 31, 2009 Cost 15,123,032 129,528,572 99,976,914 96,504,496 341,133,014 234,183,368 Accumulated depreciation, amortization and depletion (3,284,239) (59,044,987) - (38,419,000) (100,748,226) (76,765,045) Balance at March 31, 2010 Page 62 14.2 Depreciation Depreciation is presented as follows: R$ thousand Consolidated Parent company Jan-Mar 2010 Jan-Mar 2009 Jan-Mar 2010 Jan-Mar 2009 Portion absorbed in the funding: Of assets 1,590,396 1,776,050 1,036,544 1,072,863 Of exploration and production expenses 1,056,525 885,846 815,524 678,613 Cost for abandonment of wells capitalized / provisioned 140,977 151,305 100,892 151,315 Portion recorded directly in the results 283,671 229,584 172,971 121,950 14.3 Decrease to recoverable value of assets (Impairment) G as & Energy The loss is related to the assets for generating electric power of the subsidiary Breitener, due to the need to purchase new engines fueled by natural gas, since the engines currently used, fueled by fuel oil will remain on standby, as determined in the contracts with Eletrobras Amazonas Energia S.A., which stipulate bi-fuel operation (gas and fuel oil) for Breiteners two thermoelectric power stations in Manaus, in the State of Amazonas. Although the installed generation capacity will be duplicated as from the entry into operation of the new engines, there are still agreements for the sale of this power that may generate new revenue. Accordingly, the company conducted an impairment test for the current fuel oil engines and compared the book value of these assets with their recoverable value, since the Company will have to keep the present engines on standby, and their use value, which corresponds to the residual amount recorded in the accounting books, was considered for comparison. Based on these indexes, the Company conducted an impairment test for these assets and recognized a provision for loss in the amount of R$ 79,922 thousand. This amount will be submitted to the General Shareholders meeting of that company. International In the first quarter of 2010 a loss was recorded in the amount equivalent to R$ 96,400 thousand, due to the decrease in the recoverable value (impairment) of assets held for sale, referring to the refining and distribution segment.These assets were valued at their fair value, which corresponds to the revenue to be earned in the sales process, net of expenses incurred. Page 63 15 Intangible assets 15.1 By business segment R$ thousand Consolidated Parent company Software Rights and Concessions Acquired Developed internally Goodwill from expectations of future profitability Total Total Balance at December 31, 2008 Addition 315,398 83,249 310,924 16,463 726,034 362,809 Capitalized interest - - 18,797 - 18,797 18,797 Write-off (58,530) (8,318) (16,225) - (83,073) (28,562) Transfers (107,622) 40,042 (2,970) 16,471 (54,079) 1,399 Amortization (223,594) (148,957) (289,856) - (662,407) (371,205) Impairment - formation - Accumulated translation adjustment (1,194,723) (32,210) 537 (40,466) (1,266,862) - Balance at December 31, 2009 Addition 25,949 4,296 63,874 - 94,119 62,413 Capitalized interest 4,588 4,588 4,588 Write-off (52,286) (100) (11,202) - (63,588) (33,993) Transfers 182,706 816 10,732 - 194,254 526 Amortization (37,663) (30,595) (75,278) - (143,536) (95,961) "Impairment" - constituição - - Accumulated translation adjustment 32,059 2,302 - 2,703 37,064 - Balance at March 31, 2010 Estimated useful life - year 25 5 5 Idenfinite 15.2 Devolution of exploration areas to ANP During the first quarter of 2010, Petrobras returned to the National Agency of Petroleum, Natural Gas and Biofuels (ANP) the total rights to the following exploration blocks:  Potiguar land basin: POT-T-354, POT-T-605, POT-T-606;  Recôncavo land basin: REC-T-168;  Santos basin: S-M-729, S-M-790, S-M-616, S-M-617, S-M-670, S-M-728 and S-M-1226;  São Francisco land basin:SF-T-103 and SF-T-113. 15.3 Devolution to ANP of petroleum or natural gas fields operated by Petrobras During the first quarter of 2010, Petrobras returned to the National Agency of Petroleum, Natural Gas and Biofuels (ANP) the rights to the Carapó field located on the continental platform of the state of Espírito Santo. Page 64 15.4 Concession of services for distribution of piped natural gas Petrobras, through its subsidiaries, Petrobras Gás S.A. (Gaspetro), BR Distribuidora and Petrobras Energia S.A (PESA), has a shareholding interest in natural gas distributing companies located in Brazil and Argentina. In Brazil, the concessionaires have concession agreements for a period of 30 or 50 years and they started up their activities in different periods, using gas pipelines built by or purchased from third parties, with natural gas originating from Brazil and Bolivia. These agreements contain clauses that permit their renewal and establish quarterly readjustments of the tariffs practiced in order to reflect the changes in the international price of oil, the US dollar (in the case of the companies that use imported natural gas) or price indexes for the consumer. In Argentina, Transportadora de Gas del Sur S.A. (TGS), a subsidiary of CIESA, a joint subsidiary of PESA, was established from the privatization process of the Argentine company Gás Del Estado (GdE) and it started up its commercial activities on December 20, 1992, through a concession agreement for transport and distribution of natural gas in Argentina for a period of 35 years, renewable for another 10 years, provided that it fulfils certain contractual obligations. The tariffs are readjusted as follows: (i) half-yearly, in order to reflect the changes in the production indexes of the United States; and (ii) every five years in accordance with efficiency and investment factors to be determined by the regulatory agency. Both in Brazil and abroad the remuneration for providing services consists of a combination of, basically, three components: (i) price of gas purchased; (ii) operating costs and expenses; and (iii) remuneration of capital invested. The amount recorded as Intangible assets as of March 31, 2010, in an amount equivalent to R$ 1,448,230 thousand, refers to the amount of the assets linked to the concession. In the case of concessions in Brazil, the amount to be reimbursed at the end of the concession will be calculated based on the investments made in the last 5 or 10 remaining years of the concession. In the case of the concession in Argentina, the amount to be reimbursed at the end of the concession is recorded as long-term accounts receivable in the amount of R$ 78,359 thousand. Page 65 16 Financing R$ thousand Consolidated Current Non-current Abroad Financial institutions 8,884,055 9,314,364 26,134,528 18,820,050 Bearer bonds - Notes, Global Notes 908,852 1,274,654 21,647,241 21,008,944 Trust Certificates - Senior/Junior 123,439 120,372 430,987 450,704 Others 20,349 3,224 178,100 174,120 Subtotal 9,936,695 10,712,614 48,390,856 40,453,818 In Brazil Export Credit Notes 3,275,625 1,099,897 3,073,460 6,177,294 National Bank for Economic and Social Development - BNDES 1,566,258 1,519,973 32,335,055 32,065,415 Debentures 1,733,911 1,653,519 2,332,219 2,358,730 FINAME - Earmarked for construction of Bolivia-Brazil gas pipeline 77,334 80,678 111,523 103,653 Bank Credit Certificate 3,615,035 7,083 0 3,770,630 Advance on exchange contracts (ACC) 5,411 4,476 0 0 Others 125,212 87,295 914,398 62,640 Subtotal 10,398,786 4,452,921 38,766,655 44,538,362 Interest on financing 1,521,988 1,418,960 Current portion of the financing in non-current liabilities 11,713,255 6,162,963 Short-term financing 7,100,238 7,583,612 Total short-term financing 20,335,481 15,165,535 Page 66 R$ thousand Parent company Current Non-current Abroad Financial institutions 289,094 255,425 12,914,829 5,855,615 Subtotal 289,094 255,425 12,914,829 5,855,615 In Brazil Export Credit Notes 3,275,625 1,099,897 3,073,460 6,177,294 National Bank for Economic and Social Development - BNDES 28,784 190,571 8,822,464 8,631,698 Debentures 1,580,194 1,492,576 1,633,523 1,631,833 FINAME - Earmarked for construction of Bolivia-Brazil gas pipeline 74,578 77,431 109,742 101,593 Bank Credit Certificate 3,615,035 7,083 0 3,605,934 Advance on exchange contracts (ACC) 0 0 0 0 Others 0 0 0 0 Subtotal 8,574,216 2,867,558 13,639,189 20,148,352 Interest on financing 568,796 670,577 Current portion of the financing in non-current liabilities 8,294,514 2,452,406 Total short-term financing 16.1 Maturities of the principal and interest of the financing in non-current liabilities R$ thousand Consolidated Parent company 2011 4,883,429 947,289 2012 7,112,405 1,786,456 2013 4,209,511 359,889 2014 4,971,762 1,663,656 2015 onwards 65,980,404 21,796,728 Total Page 67 16.2 Interest rates for the financing in non-current liabilities R$ thousand Consolidated Parent company Abroad Up to 6% 33,435,379 24,949,316 12,830,847 5,758,068 From 6 to 8% 12,015,417 12,965,082 83,983 97,547 From 8 to 10% 2,504,451 2,208,247 0 0 From 10 to 12% 220,422 78,510 0 0 More than 12% 215,187 252,663 0 0 48,390,856 40,453,818 12,914,830 5,855,615 In Brazil Up to 6% 2,972,175 2,846,049 109,742 101,593 From 6 to 8% 24,872,953 24,940,838 8,822,463 8,631,698 From 8 to 10% 9,270,585 7,996,242 3,341,389 2,898,715 From 10 to 12% 1,650,942 8,755,233 1,365,594 8,516,346 More than 12% 0 0 0 0 38,766,655 44,538,362 13,639,188 20,148,352 16.3 Balances per currencies in non-current liabilities R$ thousand Consolidated Parent company US dollar 47,361,304 39,416,556 12,745,269 5,671,026 Yen 2,583,409 2,189,296 169,560 184,589 Euro 76,364 81,394 0 0 Real (*) 36,917,696 42,820,853 13,639,189 20,148,352 Others 218,738 484,081 0 0 * At March 31, 2010 it includes R$ 25,211,334 thousand in financing in local currency parameterized to the variation of the dollar. The hedges contracted for coverage of notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 31 and 32, respectively. Page 68 16.4 Funding The main long-term funding carried out during the first quarter of 2010 is presented as follows: Abroad Amount Company Date (US$) Maturity Description Petrobras Feb 2010 2,000,000 2019 Financing obtained from the China Development Bank Petrobras March 2010 2,000,000 2019 (CDB) - Libor plus spread of 2.8% p.a. 16.5 Other information The loans and the financing are intended mainly for the, development of oil and gas production projects, construction of ships and pipelines, as well as the expansion of industrial units. 16.5.1 Financing with official credit agencies a ) Abroad Amount in US$ Company Agency Contracted Used Balance Description China Petrobras Development 10,000,000 7,000,000 3,000,000 Libor + 2.8% p.a. Bank b) In Brazil Amounts in R$ Company Agency Contracted Used Balance Description Program for Modernization and Transpetro (*) BNDES 7,798,526 308,052 7,490,474 Expansion of Fleet (PROMEF) - TJLP+2.5% p.a. Transportadora Urucu Manaus BNDES 2,489,500 2,433,564 55,936 Coari-Manaus gas pipeline TUM TJLP+1.96% p.a. Transportadora BNDES 2,214,821 2,119,246 95,575 Cacimbas-Catu (GASCAC) gas pipeline - GASENE TJLP+1.96% p.a. (*) Agreements for conditioned purchase and sale of 33 ships were entered into with 4 Brazilian shipyards in the amount of R$ 8,665,029 thousand, where 90% is financed by BNDES. Page 69 16.5.2 Debentures The debentures issued by Petrobras that financed, through BNDES, the acquisition in advance of the right to use the Bolivia-Brazil gas pipeline over a period of 40 years to transport 6 million cubic meters of gas per day (TCO - Transportation Capacity Option), totaled R$ 430,000 thousand (43,000 debentures with a face value of R$ 10.00) with maturity on February 15, 2015. These debentures are secured by common shares of TBG. In August 2006, Refinária Alberto Pasqualini - Refap S.A. issued 852,600 simple, registered, book-entry debentures in the amount of R$ 852.600 thousand, with the aim of expanding and modernizing its industrial park, with the following characteristics (basic conditions approved by BNDES and BNDESPAR on June 23, 2006): amortization over 96 months plus a six-month grace period; 90% of the debentures subscribed by BNDES with TJLP interest + 3.8% p.a.; and 10% of the debentures subscribed by BNDESPAR with BNDES basket of currencies interest + 2.3% p.a. In May 2008 Refap issued another 507,989 debentures with similar characteristics in the amount of R$ 507,989 thousand. 16.5.3 Guarantees Petrobras is not required to provide guarantees to financial institutions abroad. Financing obtained from BNDES is secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). On account of a guarantee agreement issued by the Federal Government in favor of Multilateral Loan Agencies, motivated by financings funded by TBG, counter guarantee agreements were entered into, having as signatories the Federal Government, TBG, Petrobras, Petroquisa and Banco do Brasil S.A., where TBG undertakes to entail its revenues to the order of the Brazilian treasury until the settlement of the obligations guaranteed by the Federal Government. In guarantee of the debentures issued, Refap has a short-term investment account (deposits tied to loans), indexed to the variation of the Interbank Deposit Certificate (CDI). The balance of the account must be three times the value of the sum of the amortization of the principal and related charges of the last payment that was due. 16.5.4 Export credit note Refap issued export credit notes (NCE) in the total amount of R$ 600,000 thousand, issuing NCE 300.500.796 on February 10, 2010 in the amount of R$ 300,000 thousand, with maturity on January 16, 2015, and NCE 330.500.804 on March 5, 2010 in the amount of R$ 300,000 thousand, with maturity on of February 6, 2015, to Banco de Brasil S.A. This modality is exclusively destined to reinforce working capital aiming at the production of exportable goods. The financial charges are 109.5% and 109.4%, respectively, of the average rate of the Interbank Deposit Certificate (CDI), capitalized monthly and paid half-yearly. Page 70 16.5.5 Indebtedness of CIESA and TGS In order to clear the financial encumbrances of Compañia de Inversiones de Energia S.A. (CIESA) (a jointly controlled company), Pesa transferred its 7.35% interest in the capital of Transportadora de Gás Del Sur S.A. (TGS) (a subsidiary of CIESA) to Enron Pipeline Company Argentina S.A. (ENRON) and, simultaneously, ENRON transferred 40% of its interest in the capital of CIESA to a trustee, the addressee of which will be indicated by CIESA, according to the terms of the financial restructuring to be agreed upon with its creditors. In the second stage of the process, in conformity with the agreement for restructuring the financial debt, once the necessary approvals have been obtained from Ente Nacional Regulador Del Gas (ENARGAS) and Comisión Nacional de Defensa de la Competencia, ENRON would transfer the remaining 10% interest in CIESA to the financial creditors in exchange for 4.3% of the class B common shares of TGS that CIESA would deliver to its financial creditors as partial payment of the debt. The restructuring agreement entered into with the creditors in September 2005 established that the remaining balance of the financial debt would be capitalized by the creditors.The restructuring agreement also established a period of validity which was successively extended until December 31, 2008, as from which date any one of the parties could consider the agreement as unilaterally terminated. The period of validity of the agreement expired without the government approvals having been obtained and on January 9, 2009, Ashmore Energy International Limited (currently AEI) declared that it was the sole owner of the negotiable obligations of CIESA. On January 28, 2009, CIESA filed litigation in the courts of the State of New York in the United States of America, challenging the lapse of the abovementioned negotiable obligations. On April 21, 2009, AEI filed a petition for annulment of the process filed by CIESA in the state of New York. On May 14, 2009, CIESA and AEI were present in the New York court for discussion of the petition for annulment filed by AEI.Up till now, the New York court has still not handed down a decision on the matter. Additionally, on April 6, 2009 CIESA was notified of a petition for bankruptcy filed by AEI in the Argentine Court, and reimbursement of the amount equivalent to US$ 127 million, referring to supposed credit originating from the negotiable bonds. CIESA replied to the notice, opposing the petition for bankruptcy, justifying, mainly, the following motives: (i) non fulfillment of the requirements for a petition for bankruptcy, considering that the claims on corporate bonds have a statute of limitation under New York law;(ii) CIESA is not insolvent. Page 71 In a decision in the second instance handed down by the Cámara Nacional de Apelaciones on October 9, 2009, the situation of insolvency of CIESA requested by AEI was rejected. The decision is unappealable, therefore, definitive. As a result of the Chambers decision, CIESA presented to the New York courts a request for revival and reargumentation with respect to the request by AEI for annulment of the process filed by CIESA in the State of New York, requesting the repeal of the court decision of July 29, 2009 in which it admitted the request for annulment presented by AEI. CIESA and AEI are currently awaiting the decision of the New York Court on the matter. 17 Contractual commitments On March 31, 2010 the Company had financial commitments due to rights arising from operations with and without transfer of benefits, risks and controls of these assets. a) Future minimum payments/receipts of contractual commitments with transfer of benefits, risks and control of assets: R$ thousand Consolidated Parent company Minimum Minimum Minimum receipts payments payments 2010 125,722 365,054 3,172,230 2011 - 2014 502,888 328,485 10,534,439 2015 onwards 1,812,492 106,806 6,349,357 Estimated future payments/receipts of commitments 2,441,102 800,345 20,056,026 Less amount of annual interest (1,189,995) (95,845) (5,684,044) Present value of the minimum payments/receipts 1,251,107 704,500 14,371,982 Less current portion of the obligations (29,183) (360,149) (2,523,389) Long-term portion b) Future minimum payments of contractual commitments without transfer of benefits, risks and control of assets: R$ thousand Consolidated Parent company 2010 16,752,209 18,324,027 2011 - 2014 56,469,001 52,473,510 2015 onwards 6,391 34,408,829 Total In the 1 st quarter of 2010, the Company paid an amount of R$ 2,140,542 thousand in Consolidated (R$ 3,098,639 thousand in the Parent company) recognized as expenditure for the year. Page 72 18 Provisions R$ thousand Consolidated Parent Company Balance at January 1, 2009 Review of the accrued balance (613,390) (737,608) Use (187,885) - Updating of interest 356,214 344,983 Accumulated translation adjustment (181,751) - Balance at December 31, 2009 Addition 19,899 - Use (171,000) (67,522) Updating of interest 55,388 54,123 Accumulated translation adjustment 6,071 - Balance at March 31, 2010 Current portion - - Non-current portion 4,790,500 4,418,856 Balance at December 31, 2009 Current portion - - Non-current portion 4,700,858 4,405,457 Balance at March 31, 2010 19 Expenditures by nature Page 73 20 Exploration activities and valuation of petrol and gas reserves Page 74 21 Financial income and expenses Financial charges and net monetary and exchange variations, allocated to the income statement for the first quarter of 2010, are presented as follows: R$ thousand Consolidated Parent company Jan-Mar 2010 Jan-Mar 2009 Jan-Mar 2010 Jan-Mar 2009 Exchange income (expenses) on cash and cash equivalents 83,982 214,269 40,983 82,843 Exchange income (expenses) on financing (132,972) (55,221) 57,182 60,547 Exchange income (expenses) on contractual commitments with transfer of benefits, risks and controls of assets with third parties (40,332) 880 (374) 880 Efeito Cambial sobre Endividamento Líquido (89,322) 159,928 97,791 144,270 Monetary variation on financing (*) (616,058) 38,940 (270,911) 38,071 Financing expenses (1,543,416) (1,136,673) (1,091,505) (854,368) Encargos Financeiros Capitalizados 1,101,904 649,347 876,660 542,921 Despesas com Financiamentos, Líquidas (441,512) (487,326) (214,845) (311,447) Revenues from financial investments 355,411 298,310 168,864 68,741 Net income from FIDC (274,383) (1,549) Despesa Financeiras Líquidas (86,101) (189,016) (320,364) (244,255) Financial results on net indebtedness (791,481) 9,852 (493,484) (61,914) Exchange variation on assets abroad 240,503 (471,574) 430,351 (730,038) Exchange gain (loss) on contractual commitments with transfer of benefits, risks and controls of assets with third parties (73,910) 51,535 (73,910) 51,535 Hedge on sales and financial operations (84,394) (13,851) (5,478) 51,632 Marketable securities Available for sale 153,130 108,534 149,813 108,534 Trading - Held until maturity 12,847 120,304 43,373 67 Other financial income and expenses, net (119,969) 94,326 19,347 462,379 Other exchange and monetary variations, net (37,718) (240,419) 45,869 (186,604) Net financial results (*) Includes monetary variation on financing in local currency parameterized to the variation of the dollar. Page 75 22 Other operating expenses, net R$ thousand Consolidated Parent company Jan-Mar 2010 Jan-Mar 2009 Jan-Mar 2010 Jan-Mar 2009 Institutional relations and cultural projects (232,418) (193,047) (222,823) (185,576) Operating expenses with thermoelectric power stations (158,147) (177,133) (231,998) (321,741) Corporate expenses on security, environment and health (SMS) (83,884) (82,353) (83,884) (81,433) Losses and contingencies with judicial proceedings (1,030,420) (78,179) (1,004,466) (51,534) Contractual and regulatory fines (7,718) (23,334) (29,250) Contractual charges on transport services - ship or pay (14,076) (13,599) Unprogrammed stoppages and pre-operating expenses (122,383) (117,749) (121,279) (116,705) Adjustment to market value of inventories (116,692) (244,131) (2,766) (98,687) Others 123,093 (131,193) (159,046) (364,657) 23 Taxes, contributions and profit-sharing 23.1 Recoverable taxes R$ thousand Current assets Consolidated Parent company In Brazil: ICMS 2,638,901 2,385,651 1,797,179 1,670,843 PASEP/COFINS 1,651,194 1,562,744 1,301,506 1,152,784 CIDE 157,831 52,246 138,831 31,533 Income tax 1,122,378 1,701,590 567,141 781,277 Social contribution 142,412 444,864 15,465 180,846 Other taxes 433,934 475,923 224,284 231,878 6,146,650 6,623,018 4,044,406 4,049,161 Abroad: Added value tax - VAT 88,995 100,802 Other taxes 309,977 298,718 398,972 399,520 Page 76 23.2 Taxes and contributions and profit-sharing payable R$ thousand Current liabilities Consolidated Parent company ICMS 1,417,367 1,675,816 1,054,568 1,351,758 PASEP/COFINS 993,109 1,082,820 779,454 845,794 CIDE 575,093 650,936 522,358 583,164 Special participation /Royalties 3,882,176 4,655,977 3,844,914 4,595,798 Income tax and social contribution withheld at source 400,101 549,387 375,120 513,061 Current income tax and social contribution 1,664,922 1,055,345 1,129,597 Other taxes 909,569 919,860 332,163 378,149 For purposes of calculating the income tax and social contribution on the net income, the Company adopted the Transition Tax Regime, as established in Law 11941/08, i.e. for calculating taxable income it considered the accounting criteria of Law 6404/76 before the amendments of Law 11638/07. The taxes on temporary differences, generated by adopting the new corporate law, were recorded as provisions for deferred taxes and social contributions. 23.3 Deferred income tax and social contribution - non-current R$ thousand Consolidated Parent company Non-current Assets Deferred income tax and social contribution 8,025,513 6,676,029 4,429,747 3,309,932 Deferred ICMS 2,556,437 2,526,968 1,885,530 1,898,559 Deferred PASEP and COFINS 7,507,539 6,917,479 6,866,685 6,431,385 Others 131,806 110,973 Liabilities Deferred income tax and social contribution 21,240,483 20,405,737 17,761,939 16,854,909 Others 48,541 52,047 Page 77 23.4 Deferred income tax and social contribution The grounds and expectations for realization are presented as follows: a) Deferred income tax and social contribution assets R$ thousand Nature Consolidated Parent company Grounds for realization Pension plan 344,985 318,564 Payment of the contributions by the sponsor. Unearned income between companies of the group 1,448,253 Effective realization of income Provisions for contingencies and doubtful accounts 768,547 581,529 Consummation of the loss and filing of suits and credits overdue Tax losses 942,683 With future taxable income Provision for profit sharing 444,009 277,196 Through payment Provision for investment in research and development 9,163 9,163 Through realization of the expenditures. Remuneration of shareholders - Interest on shareholders' capital 994,506 954,619 By individualized credit to shareholders Temporary difference between accounting and tax depreciation criteria 169,369 124,379 Realization over the term of straight-line depreciation Absorption of conditional financing 84,357 Expiration of the financing agreements Temporary difference between payments of contractual commitments with transfer of benefits, risks and controls of assets and depreciation 58 Realization of the assets Foreign exchange variation 854,327 847,820 Settlement of the contracts Provision for exports in transit 362,512 362,512 Recognition of revenue Provision for loss from decrease to recoverable value of assets - impairment 368,928 368,928 Disposal of assets Others 1,341,753 585,037 Total 8,025,513 4,429,747 Page 78 b) Deferred income tax and social contribution liabilities R$ thousand Nature Consolidated Parent company Grounds for realization Costs with exploration and drilling for petroleum 15,280,982 15,280,982 Depreciation based on the production unit method in relation to proven/developed reserves of oil fields. Temporary difference between accounting and tax depreciation criteria 1,396,578 46,977 Depreciation over the useful life of the asset or disposal Income and social contribution taxes - foreign operations 84,735 46,977 Occurrence of generating facts for making income available. Investments in subsidiaries and affiliated companies 204,562 0 Occurrence of generating facts for making income available. Foreign exchange variation 1,209,779 0 Settlement of the contracts Capitalized interest 993,983 993,983 Depreciation over the useful life of the asset or disposal Temporary difference of contractual commitments with transfer of benefits, risks and control of assets 1,171,296 1,171,296 Settlement of the liabilities Others 898,568 171,143 Total 21,240,483 17,761,421 Page 79 c) Realization of deferred income tax and social contribution In the Parent company the realization of deferred tax credit assets in the amount of R$ 4,119,235 thousand does not depend on future income because they will be absorbed annually by the realization of the deferred tax liabilities. In Consolidated, for the portion that exceeds the balance of the Parent company, when applicable, the managements of these subsidiaries, there are expectations of offsetting these credits based on projections made. R$ thousand Expectations of realization Consolidated Parent company Income tax and social contribution deferred assets Income tax and social contribution deferred liabilities Income tax and social contribution deferred assets Income t ax and social contribution deferred liabilities 2010 3,242,860 2,084,162 2,952,042 2,084,162 2011 695,262 2,349,457 402,954 1,874,651 2012 269,881 2,248,600 15,214 1,882,051 2013 302,735 2,214,691 21,255 1,879,884 2014 1,046,128 2,980,560 757,662 2,640,921 2015 288,640 2,433,660 12,901 2,220,660 2016 onwards 2,180,007 6,929,353 267,719 5,179,610 Portion recorded in the accounting 8,025,513 21,240,483 4,429,747 17,761,939 Portion not recorded in the accounting 1,392,430 0 0 0 Total 9,417,943 21,240,483 4,429,747 17,761,939 The subsidiary Petrobras Energia S.A. (PESA) and its subsidiaries have tax credits resulting from accumulated tax losses amounting to approximately R$ 83,707 thousand (US$ 47,000 thousand) which are not recorded in their assets. Due to specific tax legislation of Argentina and other countries where PESA has investments that define limitation periods for these credits, these credits may be offset with future taxes payable. In addition, the subsidiary Petrobras America Inc. PAI) has unrecorded tax credits amounting to the equivalent of R$ 1,072,630 thousand (US$ 602,263 thousand) resulting from accumulated tax losses, originating mainly from oil and gas exploration and production activities.In accordance with specific legislation in the United States, where PAI has its headquarters, tax credits expire after 20 years as from the date of their formation. Page 80 Some subsidiaries abroad have accumulated tax losses in the exploration stage. These credits will be recognized according to the tax legislation of each country, if the venture is successful, through the generation of future taxable income. 23.5 Reconciliation of income tax and social contribution on income The reconciliation of taxes calculated according to nominal, statutory rates and the amount of taxes recorded in fiscal years 2009 and 2008 are presented as follows: a) Consolidated R$ thousand Jan-Mar 2010 Jan-Mar 2009 Income for the year before taxes and after employee profit sharing 10,736,777 9,651,095 Income tax and social contribution at statutory rates (34%) (3,650,505) (3,281,372) Adjustments for calculation of the effective rate:  Permanent additions, net (152,429) 719  Tax incentives 20,750 8,780  Crédito em razão da inclusão de JSCP como despesas operacionais 596,644  Tax credits of companies abroad in the exploration stage (1,603) (114,560)  Prejuízos Fiscais (50,456) 24,098  Resultado de empresas no exterior com alíquotas diferenciadas 221,845 367,381  Others 75,824 65,273 Expense for provision for income tax and social contribution Deferred income tax/social contribution 446,287 (540,452) Current income tax/social contribution (3,386,217) (2,389,229) Effective rate for income tax and social contribution 27.4% 30.4% Page 81 b) Parent company R$ thousand Jan-Mar 2010 Jan-Mar 2009 Income for the year before taxes and after employee profit sharing 10,196,356 8,665,696 Income tax and social contribution at statutory rates (34%) (3,466,761) (2,946,337) Adjustments for calculation of the effective rate:  Permanent additions, net ( * ) 292,640 705,508  Tax incentives 13,074 8,403  Crédito em razão da inclusão de JSCP como despesas operacionais 596,637  Others items 59,539 (151,813) Expense for provision for income tax and social contribution Deferred income tax/social contribution 241,580 (631,035) Current income tax/social contribution (2,746,451) (1,753,204) Effective rate of income tax and social contribution 24.6% 27.5% 24 Employee benefits The balances related to benefits granted to employees are presented as follows: R$ thousand Consolidated Parent company Consolidated Parent company Pension plan Supplem. Health Care Pension plan Supplem. Health Care Pension plan Supplem. Health Care Pension plan Supplem. Health Care Current liabilities: Defined benefit plan 638,841 565,952 607,207 531,118 593,595 565,952 547,007 531,118 Variable contribution plan 47,781 - 44,679 - 48,179 - 44,679 - 686,622 565,952 651,886 531,118 641,774 565,952 591,686 531,118 Non-current liabilities Defined benefit plan 3,919,687 10,478,380 3,543,818 9,784,292 3,860,960 10,208,276 3,524,240 9,535,187 Variable contribution plan 128,955 - 120,577 - 95,110 - 87,959 - 4,048,642 10,478,380 3,664,395 9,784,292 3,956,070 10,208,276 3,612,199 9,535,187 Total Page 82 24.1 Pension Plan - Fundação Petrobras de Seguridade Social (Petros) a) Petros plan Fundação Petrobras de Seguridade Social - Petros is a defined benefit plan set up by Petrobras in July 1970 to ensure that members of the plan will receive a supplement to the benefits provided by the Social Security. In addition to Petrobras, the Petros Plan is sponsored by Petrobras Distribuidora S.A. (BR), Petroquisa and Alberto Pasqualini (Refap), and is closed to employees hired as from September 2002. Valuation of the Petros costing plan is done by independent actuaries on a capitalization basis for the majority of the benefits. The sponsors make regular contributions in amounts equal to the amounts of the contributions of the participants (employees) and assisted persons (retirees and pensioners), i.e. on a parity basis. If a deficit is verified in the defined benefit plan, it should be settled by an adjustment to the costing plan through extraordinary contributions to be shared equally between the sponsors and the members, as established by Constitutional Amendment 20 of 1998. On October 23, 2008, Petrobras and the subsidiaries that sponsored the Petros Plan and Petros signed Financial Commitment Agreements as a result of the ratification of a legal transaction related to the pension plan, as established in the Reciprocal Obligations Agreement entered into between the sponsors and the union entities. The Financial Commitment Agreement has a term of 20 years with payment of half-yearly interest of 6% p.a. on the updated balance payable.At March 31, 2010, the balances of the Financial Commitment Agreements totaled R$ 4,447,209 thousand (R$ 4,182,424 thousand in the Parent company), of which R$ 101,173 thousand (R$ 94,364 thousand in the parent company) in interest matures in 2010. Page 83 The obligation assumed by the Company, through the financial commitment agreements, represents a balancing item to the concessions made by the members/beneficiaries of the Petros Plan to the renegotiation for a change in the plans regulations, in relation to the benefits, and the closing of existing litigations. At March 31, 2010, Petrobras and its subsidiaries held long-term National Treasury Notes in the amount of R$ 4,263,091 thousand (R$ 4,042,045 thousand in the Parent company), acquired to balance liabilities with Petros, which will be held in the Companys portfolio as a guarantee for the financial commitment agreements. b) Petros Plan 2 As from July 1, 2007, Petrobras, Petrobras Distribuidora S.A. (BR), Petroquisa and Alberto Pasqualini - Refap S.A. implemented a new supplementary pension plan, called Petros Plan 2, in the form of a variable contribution or mixed plan for the employees with no supplementary pension plan.Afterwards, the companies Ipiranga Asfaltos S.A. (IASA), FAFEN Energia S.A., Termorio S.A. and Termoceará Ltda. joined the plan. The sponsors that implemented the plan assumed the past service of the contributions corresponding to the period in which the members had no plan, as from August 2002, or from subsequent admission, until August 29, 2007. The disbursements for past service are made monthly over the same number of months in which the member had no plan and, therefore, should cover the part related to the members and sponsors. The plan will remain open for inscriptions after this date, but there will no longer be payment for past service. A portion of this plan with defined benefits characteristics refers to risk coverage for disability and death, a guarantee of a minimum benefit and a lifetime income, and the related actuarial commitments are recorded according to the projected credit unit method. The portion of the plan with defined contribution characteristics is earmarked for forming a reserve for programmed retirement and was recognized in the results for the year as the contributions are made. In 1º semester of 2010, the contribution by Petrobras and subsidiaries to the defined contribution portion of this plan was R$ 84,953 thousand (R$ 82,142 thousand in the Parent company). Page 84 After an actuarial evaluation in 2009 in order to attend the rules for Supplementary Pensions, the actuary's report showed evidence of a lower level of loss from risk events in the year, and it also observed that the balance of the collective risk presented an amount sufficient to cover the estimated benefits for 2010. Accordingly, the Foundation followed the actuary's suggestion that the risk contribution was redirected to the member's account in the plan during the first semester of 2010. 24.2 Petrobras International Braspetro B.V.  PIB BV 24.2.1 Petrobras Energia S.A. a) Defined contribution pension plan In 2005, Petrobras Energia S.A. (Pesa) implemented a voluntary plan for all employees who met certain conditions. The company contributes with amounts equal to the contributions made by the employees in accordance with the contributions specified for each salary level. The cost of the plan is recognized in accordance with the contributions that the company makes, which at March 31, 2010 totaled the equivalent to R$ 999 thousand (R$ 1,438 thousand at March 31, 2009). b) Defined benefit pension plan Termination Indemnity Plan This is a benefit plan in which employees who meet certain targets are eligible on retirement to receive one months salary for each year they have worked in the Company, according to a decreasing scale, according to the number of years the plan has existed. b.2) Compensator Fund Plan This plan is available for all Pesa employees who joined the defined contribution plans in force in the past and who joined the company prior to May 31, 1995 and have accumulated the required time of service.The benefit is calculated as a supplement to the benefits granted by these plans and by the retirement system, so that the total benefit received by each employee is equivalent to the amount defined in this plan. If a surplus is recorded in the funds allocated to trusts for payment of the defined benefits awarded by the plans and it is duly certified by an independent actuary, Pesa may use these funds simply by notifying the trustee of this fact. Page 85 24.2.2 Nansei Sekiyu K.K. The Nansei Sekiyu K.K. Refinery offers its employees a supplementary retirement benefit plan, a defined benefit plan, where the members in order to become eligible for the benefit need to be at least 50 years old and have 20 years service in the company. Contributions are made only by the sponsor. The plan is managed by Sumitono Trust & Banking. 24.3 Healthcare - Multidisciplinary Healthcare (AMS) Petrobras, its subsidiaries, Petrobras Distribuidora, Petroquisa and Alberto Pasqualini - Refap S.A. have a healthcare plan (AMS) that has defined benefits and covers all present and retired employees of the companies in Brazil and their dependents. The plan is managed by the company, itself, and the employees contribute a fixed amount to cover the main risks and a portion of the costs related to the other types of coverage in accordance with a participation table based on specified parameters, including salary levels, in addition to a pharmacy benefit that provides special terms for plan holders to buy certain medications in registered pharmacies throughout Brazil. The healthcare plan is not covered by guarantor assets. The benefits are paid by the company, based on the costs incurred by the plan members. 24.4 Other defined contribution plans The subsidiary Transpetro and some subsidiaries of Petrobras sponsor defined contribution retirement plans for their employees. Page 86 24.5 The balance of the liabilities for expenses with post-employment benefits, calculated by independent actuaries, presents the following changes: R$ thousand Consolidated Parent company Pension plan Supplement. healthcare Pension plan Supplement.healt hcare Defined benefit Variable contribution Defined benefit Variable contribution Balance at January 1, 2009 (+) Costs incurred in the period 721,061 97,587 1,412,186 654,413 83,069 1,317,298 (-) Payment of contributions (416,221) (59,960) (470,788) (381,682) (43,245) (445,911) (-) Payment of the financial commitmentagreement (228,265) - - (215,166) - - Others (42,184) 6,797 30 (30) 29 30 Balance at December 31, 2009 (+) Costs incurred in the period 229,126 40,095 382,286 186,375 32,625 355,139 (-) Payment of contributions (117,245) (6,224) (112,182) (106,598) - (106,034) Others (7,908) (424) - 1 (7) - Balance at March 31, 2010 R$ thousand Consolidated Parent company Pension plan Supplement. healthcare Pension plan Supplement. healthcare Defined benefit Variable contribution Defined benefit Variable contribution Present amount of the liabilities in excess of the fair value of the assets 8,104,309 357,969 12,228,471 7,408,974 338,220 11,390,815 Unrecognized actuarial gains/(losses) (3,415,401) (73,364) (1,148,705) (3,134,103) (70,698) (1,042,925) Unrecognized past service cost (130,380) (107,869) (35,434) (123,846) (102,266) (32,480) Net actuarial liability The net expenditure with the pension and healthcare plans include the following components: R$ thousand Consolidated Parent company Pension plan Supplement. healthcare Pension plan Supplement. healthcare Defined benefit Variable contribution Defined benefit Variable contribution Current service cost 107,276 37,626 49,471 94,501 34,798 45,056 Cost of interest: -  With a financial commitment agreement 143,988 - - 140,454 - -  Actuarial 1,180,546 14,817 331,946 1,085,993 14,037 309,155 Estimated income from the plan's assets (1,113,381) (7,066) - (1,048,954) (6,719) - Amortization of unrecognized actuarial (gains)/losses 2,476 2 (144) - - - Contributions by members (97,959) (7,065) - (91,264) (11,170) - Unrecognized past service cost 5,880 1,785 1,034 5,646 1,682 949 Others 300 (4) (21) (1) (3) (21) Net cost in the first quarter of 2010 Related to present employees: Absorbed in the costing of operating activities 29,773 16,831 68,216 28,195 16,474 66,135 Directly to income 51,014 22,798 54,772 17,726 15,728 45,793 Related to retired employees 148,339 466 259,298 140,454 423 243,211 Net cost in the first quarter of 2010 Net cost in the first quarter of 2009 Page 87 25 Comprehensive statements of income R$ thousand Consolidated Parent company Net income before the minority interests Accumulated translation adjustments 45,223 (153,051) 66,041 (153,069) Unrealised gains / (losses) on securities available for sale - - - Recognized 86,226 291,186 86,226 291,186 Reclassified to results 1,661 - 1,661 - Unrecognized gains / (losses) on cash flow hedge - - - Recognized 6,626 2,410 6,626 2,410 Reclassified to results (5,760) - (5,760) - Deferred income taxes and social contribution (31,429) (68,413) (31,429) (68,413) Comprehensive income for the period (-) Comprehensive income attributable to minority interests - Comprehensive income attributable to shareholders of Petrobras 26 Equity 26.1 Subscribed and paid in capital At March 31, 2010, subscribed and fully paid-in capital amounting to R$ 78,966,691 thousand is represented by 5,073,347,344 common shares and 3,700,729,396 preferred shares, all of which are registered and have no par value. The Special General Shareholders Meeting, held jointly with the General Shareholders Meeting on April 22, 2010, approved the increase in the Companys capital from R$ 78,966,691 thousand to R$ 85,108,544 thousand, through the capitalization of part of the profit reserves in the amount of R$ 5,626,997 thousand, where R$ 899,376 thousand is from the statutory reserve, R$ 4,713,169 thousand from the profit retention reserve, in accordance with article 199, of Law 6404/76, and R$ 14,452 thousand from part of the tax incentive reserve formed in 2009, in compliance with article 35, paragraph 1, of Ordinance 2091/07 of the Government Ministry of National Integration, and from capital reserves in the amount of R$ 514,856 thousand. Page 88 26.2 Dividends a) Dividends  1º trimester 2010 The General Shareholders Meeting of April 22, 2009 approved dividends referring to 2009 in the amount of R$ 8,335,373 thousand, corresponding to R$ 0.95 per common and preferred share, without distinction, that compose the capital, the value of which should be monetarily restated in accordance with the variation of the SELIC rate as from December 31, 2009 until the date of the beginning of payment on April 30, 2010. Interest on shareholders equity in the total at amount of R$ 7,194,743 thousand, equivalent to R$ 0.82 per share, is included in these dividends, and was distributed as follows: The portions of interest on shareholders equity distributed in advance in 2009 is being discounted from the dividends for this year, corrected by the benchmark (SELIC) rate from the date of its payment until December 31, 2009. b) Interest on shareholders' equity  fiscal year 2010 On May 14, 2010 the Companys Board of Directors approved distribution in advance of remuneration to shareholders in the form of interest on shareholders equity, as established in article 9 of Law 9249/95 and Decrees 2673/98 and 3381/00, in the amount of R$ 1,754,815 thousand, corresponding to a gross amount of R$ 0.20 per common or preferred share, to be made available not later than August 31, 2010, based on the shareholding position at May 21, 2010. This interest on shareholders equity should be discounted from the remuneration that is distributed on the closing of the first quarter of 2010. The amount will be monetarily updated according to the variation of the SELIC rate since the date of effective payment until the end of the aforementioned quarter. The interest on shareholders equity is subject to the levy of income tax at the rate of 15% (fifteen percent), except for shareholders that are declared immune or exempt. Page 89 27 Legal proceedings and contingencies 27.1 Provisions for legal proceedings R$ thousand Consolidated Parent company Social security contingencies 54,000 54,000 54,000 54,000 Total current liabilities 54,000 54,000 54,000 54,000 Labour grievances 252,973 101,768 139,730 14,956 Tax proceedings 1,018,026 122,536 467,322 1,766 Civil proceedings (*) 443,693 462,058 565,700 180,928 Other contingencies 204,144 178,937 Total non-current liabilities 1,918,836 865,299 1,172,752 197,650 Total contingencies (*) Net of deposit in court, when applicable. R$ thousand Contingencies Consolidated Parent Company Balance at January 1, 2009 Addition 2,444,455 2,325,140 Reversal (6,359) - Use (1,133,123) (1,020,792) Transfers (1,356,745) (1.321,702) Updating of interest 12,817 11,719 Business combinations - - Accumulated translation adjustment (8,090) - Balance at December 31, 2009 Addition 1,042,856 983,532 Reversal - - Use (58,003) (29,365) Transfers 29,082 - Updating of interest 21,162 20,935 Business combinations 13,112 - Accumulated translation adjustment 5,328 - Balance at March 31, 2010 Page 90 27.1.1 Fishermen's Federation of Rio de Janeiro - FEPERJ On behalf of its members, FEPERJ is making a number of claims for indemnification as a result of an oil spill in Guanabara Bay which occurred on January 18, 2000. At the time, Petrobras paid out extrajudicial indemnification to all those that proved they were fishermen when the accident happened. According to the records of the national fishermens registry, only 3,339 people were eligible to claim indemnification. On February 2, 2007, the decision, partially accepting the expert report, was published and, on the pretext of qualifying the amount of the conviction, established that the parameters for the respective calculation based on the criteria would result in an amount of R$ 1,102,207 thousand. Petrobras appealed against this decision before the Court of Appeals of Rio de Janeiro, as the parameters stipulated in the decision are contrary to those specified by the Court of Appeals of Rio de Janeiro, itself. The appeal was accepted. On June 29, 2007, a decision was published by the First Civil Chamber of the Court of Appeals of the State of Rio de Janeiro denying approval to the appeal by Petrobras and granting approval to the appeal by FEPERJ. Special appeals were lodged by Petrobras against this decision, which in a decision handed down on November 19, 2009 by the Superior Court of Justice, were considered fit to annul the court decision of the First Civil Chamber of the Court of Appeals of Rio de Janeiro. Publication of the court decision is being awaited in order to evaluate whether new appeals will be lodged by FEPERJ, or whether the process will be returned to the Court of Appeals of Rio de Janeiro for a new hearing. Based on the calculations prepared by the Companys experts, the amount of R$ 44,270 thousand, updated to March 31, 2010, was maintained as representing the amount that we understand will be established by the higher courts at the end of the proceedings. 27.1.2 The following proceedings, disclosed previously as a possible loss, this quarter are classified as a probable loss, due to the development of the legal case or agreements in progress : a) ICMS  Sinking of Platform P-36 In 2001, Platform P-36 was imported by Petrobras through temporary admission in accordance with the special regime for imports and exports (REPETRO) which suspends taxation and, therefore, on this occasion state taxes were not due. With the sinking of the platform, the State of Rio de Janeiro initiated actions for collection of the suspended ICMS through tax foreclosure proceedings as it understands that there will no longer be return of the platform. Page 91 In February 2010, with an unfavorable decision at the last level of appeals in the Superior Court of Rio de Janeiro, Petrobras began to evaluate the legal aspects of the suit and the economic aspects of the use of the benefits of tax amnesty established in State Law 5647, of January 18, 2010, which permits elimination of fines and an expressive decrease in other charges, as well as the possibility of payment with court order debts. Considering that the current deadline for manifesting interest by the taxpayer in adhering to the payment conditions is May 30, 2010, Petrobras is assessing the alternatives of continuing the litigation or adhering to the payment conditions of the abovementioned state law. In addition, the State of Rio de Janeiro has undertaken to analyze tax benefits related to other projects and negotiation with the Company. The maximum estimated exposure is around R$ 448,666 thousand. b) Triunfo Agro Industrial S.A and others During the year 2000, Triunfo Agro Industrial and Others filed a suit against Petrobras, claiming losses and damages as a result of the annulling of a credit assignment transaction excise tax (IPI) premium.The hearing by the Superior Court of Rio de Janeiro, in the second instance, was unfavorable to Petrobras and approval was denied for the appeal lodged by the Company.Appeals will be filed against this decision in the higher courts in Brasilia. The maximum estimated exposure is around R$ 398,853 thousand. c) Consortium I.V.I. - SADE VIGESA On February 2, 1994, I.V.I. brought a suit against Petrobras pleading to receive indemnification as a result of the effects of the "Novo Cruzado Plan" and its effects on the amounts paid by Petrobras on three contracts for construction of ships entered into between the parties. After the filing of all the applicable appeals a final and unappealable decision was handed down that considered the claim by I.V.I. as partially justified. On May 12, 2003 I.V.I. began the execution of the decision, which resulted in a guarantee deposit made by the Company on September 5, 2003 in the amount of R$ 126,686 thousand in an interest-bearing account. All the Company's appeals in light of I.V.I. in the federal courts in Brasilia were judged final and unappealable, making it necessary to restate the balance of the difference due, based on the amount initially executed (R$ 126,686 thousand) and the amount fixed in the court decision of the motions to stay execution (R$ 187,307 thousand), handed down on October 20, 2005, with the due monetary correction and the inclusion of interest on arrears based on the premises of the court decision, plus a 15% fine. On May 26, 2008, after restating the debt, the Company deposited the amount of R$ 129,395 thousand (undisputed amount) and offered for attachment in order to guarantee the trial and to refute the excess of the execution, guarantee insurance of the disputed quantity in the amount R$ 79,391,000, plus, as determined by the Civil Proceedings Code, 30%, totaling a guarantee R$ 103,209 thousand. Page 92 The refutation offered by Petrobras was dismissed in the two state jurisdictions, as well as the special appeal and the extraordinary appeal filed and already heard, resulting in a debt for the Company in the amount of R$ 79,391 thousand, as well as a fine due on the legal fees in the amount of R$ 1,585 thousand, the first guaranteed by guarantee insurance and the second still awaiting a hearing in the Superior Court of Justice, and negotiations are in progress with I.V.I. that seek the offsetting of reciprocal credits and debits that, if carried out, will amount to removal of the need for disbursement of the aforementioned sum of money. 27.2 Agreements related to legal proceedings National Agency of Petroleum, Natural Gas and Biofuel  ANP  Special interest in the Marlim field  Campos basin On July 18, 2007, Petrobras was notified of the new Resolution of the Board of Directors of ANP, establishing the payment of new allocated amounts considered due in the calculation of the special interest in the Marlin field, retroactively to 1998, annulling the previous Resolution of the Board, which determined that Petrobras should make an additional payment of R$ 400,000 thousand referring to the amounts that would have been underpaid, due to the use of a new calculation methodology initially defined by ANP. Petrobras filed for a Writ of Security and obtained an injunction suspending the collection of the differences of the Special interest mentioned in ANP Board Resolution 400/2007. The administrative collection that had been stayed through an injunction granted in a Writ of Security was resumed due to the dismissal of the claim by Petrobras. The company filed an appeal with the Civil Appeals Court and also filed for a temporary stay, both of which are awaiting a hearing by the court. The judgment of the action in the lower court, which was unfavorable to the Company, was confirmed by the regional federal court in a court decision published on September 30, 2009, against which Petrobras has filed appeals to the higher courts in Brasilia.However, on account of the following agreement that was announced, the parties (Petrobras and ANP) are drawing up a joint petition for the closing of the process. For the purpose of resolving the conflict resulting from the additional collection for a special interest of the Marlim Field, Petrobras, the National Agency of Petroleum, Natural Gas and Biofuels (ANP) and the State of Rio de Janeiro, in the sphere of mediation with the Chamber of Conciliation and Arbitration of the Federal Public Administration of the General Advocacy of the Union (CCAF/AGU), reached an understanding for reviewing the calculation method adopted for restating the amount owed, as well as its settlement by the Company. The amount, after the due revisions, was a balance of R$ 2,065,360 thousand on the date of the agreement. Page 93 In addition to the consensus that the parties reached with respect to the new calculation methodology for the debt, the proposal by Petrobras sent to ANP also considers its settlement in 08 (eight) consecutive, monthly payments, restated by the benchmark (SELIC) rate, where 06 (six) payments have already been made, and there remains a balance payable in the total amount of R$ 535,135 thousand as of March 31, 2010. The payment in question definitively closes all and any legal and administrative litigation related to the issue. 27.3 Main legal proceedings with chances of possible loss: We present below the updated situation of the main legal proceedings with chances of possible loss: Description Current situation Plaintiff: Porto Seguro Imóveis Ltda. Nature: Civil Porto Seguro, a minority shareholder of Petroquisa, filed a lawsuit against Petrobras, related to alleged losses arising from the sale of the shareholding interests of Petroquisa in various petrochemical companies included in the National Privatization Program. The plaintiff filed the aforesaid law suit to obtain an order obliging Petrobras, as the majority shareholder of Petroquisa, to compensate for the "loss" inflicted on the equity of Petroquisa, through the acts which approved the minimum sale price of its shareholding interest in the capital of the privatized companies. On March 30, 2004 the Court of Appeals of Rio de Janeiro unanimously granted the new appeal lodged by Porto Seguro, ordering Petrobras to indemnify an amount equal to US$ 2,370 million, plus 5% as a premium and 20% as lawyers fees. Petrobras filed a special, extraordinary appeal before the Superior Court of Justice (STJ) and the Federal Supreme Court (STF), which were rejected. Petrobras then filed an interlocutory appeal against the decision before the Superior Court of Justice and the Federal Supreme Court. The special appeal offered by Porto Seguro, which sought to bar the processing of the special appeal by Petrobras was heard and dismissed in December 2009. The publication of this decision and judgment of the aforementioned special appeal through which Petrobras seeks to totally reverse the sentence is being awaited. Based on the opinion of its legal counsel, the Company does not expect an unfavorable outcome to these proceedings. If the situation is not reversed, the estimated indemnification to Petroquisa, including monetary correction and interest, would be R$ 16,808,902 thousand as of March 31, 2010. As Petrobras owns 100% of the capital of Petroquisa, part of the indemnification to Petroquisa, estimated at R$ 11,093,876 thousand, will not represent an actual disbursement from the Petrobras System. Additionally, Petrobras would have to indemnify Porto Seguro, the plaintive, R$ 840,445 thousand as a premium and R$ 3,361,780 thousand as lawyers fees to Lobo & Ibeas Advogados. Page 94 Description Current situation Plaintiff:Federal Revenue Department of Rio de Janeiro Nature: Tax Tax deficiency notice related to withholding income tax (IRRF) calculated on remittances of payments for affreightment of vessels referring to the period from 1999 to 2002. Petrobras submitted new administrative appeals to the Higher Chamber of Tax Appeals, the highest administrative level, which are awaiting a hearing Maxim updated exposure: R$ 4,419,372 thousand. Plaintiff: Federal Revenue Inspectorate in Macaé Nature: Tax Interest and fines on import duty (II) and excise tax (IPI) - Sinking of the P-36 platform Lower court decision against Petrobras A spontaneous appeal has been filed which is awaiting a hearing. Petrobras filed a writ of security and obtained a favorable decision to stay any tax collections until the investigations determining the reasons that caused the platform to sink have been concluded. The Federal Government/National Treasury has filed an appeal which is awaiting a hearing. With the decision of the Maritime Court, the company filed a tax debt annulment lawsuit and an injunction suspending collection of the tax. Maxim updated exposure: R$ 379,914 thousand. Plaintiff:SRP - Social Security Department Nature: Tax Tax deficiency notices related to social security charges arising from administrative proceedings brought by the INSS which attributed joint liability to the company for the contracting of civil construction and other services. Of the amounts the company disbursed to guarantee the filing of appeals and/or obtaining of the debt clearance certificate from the INSS, R$ 114,998 thousand is recorded as deposited in court, which could be recovered in the proceedings in progress, related to 330 tax deficiency notices amounting to R$ 363,293 thousand at March 31, 2010. Petrobras legal department classifies the chances of loss with respect to these deficiency notices as possible, as it considers the risk of future disbursement to be minimal. Plaintiff: Federal Revenue Department of Rio de Janeiro Nature:Tax Tax deficiency notice referring to import duty (II) and excise tax (IPI), contesting the tax classification as Other Electricity Generation Groups for the importing of equipment belonging to the thermoelectric power station, Termorio S.A. On August 15, 2006, Termorio filed in the Federal Revenue Inspectorate of Rio de Janeiro a refutation of this notice of infraction as it considers that the tax collecting classifications that were made were supported by a technical report from a renowned institute.In a session on October 11, 2007, the First Panel of Judges considered the tax assessment as invalid, overcoming one judge who voted for partial validity.The Federal Revenue Inspectorate filed an ex-officio appeal to the Taxpayers Council and this request has not yet been heard. Maxim updated exposure:R$ 725,239 thousand. Plaintiff:Federal Revenue Department Nature:Tax Non-payment in the period from March 2002 to October 2003, pursuant to court orders obtained by distributors and petrol stations protecting them from levying this charge. The lower court considered the assessment to have grounds. The Company filed a spontaneous appeal which is awaiting a hearing. Maxim updated exposure: R$ 1,157,784 thousand. Page 95 Description Current situation Plaintiff:Federal Revenue Department Nature : Tax Withholding income tax (IRRF) on remittances forpayment of petroleum imports The lower court considered the assessment to be groundless. There was an appeal by the Federal Revenue Department to the Taxpayers Council that was approved. Petrobras filed a spontaneous appeal which is awaiting a hearing. Maxim updated exposure: R$ 871,342 thousand. Plaintiff:Federal Revenue Department of Rio de Janeiro Nature : Tax Corporate income tax (IRPJ) and social contribution (CSLL) 2003 - Fine on arrears on payment made through voluntary disclosure. The lower court considered the assessment to have grounds.Petrobras filed a spontaneous appeal which is awaiting a hearing. Maxim updated exposure: R$ 263,741 thousand. Plaintiff: Nature: Civil Non-compliance with the Settlement and Commitment Agreement (TAC) clause related to the Campos Basin, of August 11, 2004, for continuing to drill without prior approval. Sentence handed down at the lower administrative level, ordering Petrobras to pay for non-compliance with the TAC. The Company filed a hierarchical appeal to the Ministry of the Environment which is awaiting a hearing. Maxim updated exposure: R$ 161,852 thousand. Plaintiff:Federal Revenue Department Nature: Tax Payment of CIDE (Contribution for intervention in the economic domain) on importing propane and butane. Concluded at the administrative level.It is awaiting the start of the tax foreclosure by the Federal Revenue Department.The Company obtained early legal relief suspending the demandability of the credit through the deposit for appeal, made through guarantee insurance. Maxim updated exposure: R$ 190,535 thousand. Plaintiff: Federal Revenue Department Nature: Tax Non payment of CIDE by Petrobras on imports of naphtha resold to Braskem. The lower court considered the assessment to have grounds. Petrobras filed a spontaneous appeal which was transformed into inspections in the Companys establishments. Maxim updated exposure: R$ 1,950,861 thousand. Plaintiff:State Finance Department of Rio de Janeiro Nature: Tax ICMS  LNG transfer operations in the ambit of the centralizing establishment. Unfavorable decision for Petrobras.Spontaneous appeal filed in the Taxpayers' Council, which is awaiting a hearing. Maxim updated exposure: R$ 212,285 thousand. Plaintiff: State of São Paulo Nature:Tax Termination of payment of ICMS on imports of natural gas from Bolivia. The lower court considered the assessment to have grounds. The company filed a spontaneous appeal. Maxim updated exposure: R$ 762,348 thousand. Page 96 Description Current situation Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Jaguaré, Marataízes, Serra, Vila Velha and Vitória. Nature: Tax Not withholding and paying service tax (ISS) on offshore services. Some municipalities located in the State of Espírito Santo have filed notices of infraction against Petrobras for the supposed failure to withhold service tax of any nature (ISSQN) on offshore services. Petrobras withheld the ISSQN; however, it paid the tax to the municipalities where the respective service providers are established, in accordance with Complementary Law 116/03. The Company presented administrative defenses with the aim of canceling the assessments and the majority are in the process of being heard.Of the municipalities with respect to those that have already exhausted the discussion (at the administrative level), only the municipality of Itapemirim has filed tax collection proceedings. In this judicial case, the Company has offered a guarantee and is defending itself, considering it paid the service tax (ISS) correctly, in the terms of Complementary Law 116/2003. Maxim updated exposure:R$ 1,336,074 thousand. Plaintiff: State Finance Department of Rio de Janeiro Nature: Tax Incorrect use of ICMS credits from drilling bits and chemical products used in formulating drilling fluid. The State Finance Department of Rio de Janeiro drafted notices of tax assessment as it understands that they comprise material for use and consumption, for which use of the credit will only be permitted as from 2011. The Company presented administrative defenses with the aim of cancelling the assessments and the majority are still in the process of being heard. Maxim updated exposure: R$ 603,227 thousand. Plaintiff:Federal Revenue Department of Rio de Janeiro Nature: Tax Tax assessment notice received by Companhia de Equipamentos Petrolíferos (CLEP), referring to questioning related to the rate of Income Tax Withheld at Source and Tax on Financial Operations (IOF), applicable to the issuing of securities abroad. Possibility of applying the Brazil  Japan Treaty (Dec. 61.889/67). On July 16, 2009 CLEP received a tax assessment notice. On August 14, 2009, CLEP filed a refutation of this tax assessment notice in the Regional Federal Revenue Office of Rio de Janeiro. On September 3, 2009 the process was remitted to the Control and Hearing Service  DRJ. Maxim updated exposure:R$ 325,742 thousand. Plaintiff: State Finance Department of São Paulo Nature:Tax Termination of collection of ICMS and a fine for importing and non-compliance with an accessory obligation Temporary admission  Drilling rig - Admission in Sao Paulo - Customs clearance in Rio de Janeiro. ICMS agreement 58/99) The lower court considered the assessment to have grounds. A spontaneous appeal was lodged on December 23, 2009, which is awaiting a hearing. Maxim updated exposure: $ 2,441,911 thousand. Plaintiff: Finance and Planning Department of the Federal District. Nature:Tax Payment of ICMS due to omission on exit (Inventories) The lower court considered the assessment to have grounds. Petrobras filed a spontaneous appeal which is awaiting a hearing. Maxim updated exposure: R$ 181,631 thousand. Plaintiff:Destilaria J.B. Ltda. and Others. Nature: Civil Collection of charges on invoices related to the purchase of alcohol paid late. There is a final and unappealable condemnatory decision in an amount to be calculated and still pending settlement Maximum updated exposure:R$ 200,000 thousand. Page 97 Processes for small amounts The Company is involved in a number on legal and administrative proceedings with expectations of possible losses, whose total reaches R$ 577,175 thousand, broken down as follows:R$ 124,132 thousand for civil actions, R$ 272,186 thousand for labor actions and R$ 180,857 thousand for tax actions. Environmental questions The company is subject to various environmental laws and regulations that regulate activities involving the unloading of oil, gas and other materials and that establish that the effects on the environment caused by the companys operations must be remedied or mitigated by the company. We present below the updated situation of the main environmental proceedings with chances of possible loss. In 2000, an oil spill at the São Francisco do Sul Terminal of the Presidente Getúlio Vargas Refinery (Repar) discharged approximately 1.06 million gallons of crude oil into the surrounding area. At that time approximately R$ 74,000 thousand was spent to clean up the affected area and to cover the fines applied by the environmental authorities. The following lawsuit refers to this spill: Description Current situation Plaintiff:AMAR - Association for Environmental Defense of Araucária Nature: Environmental Indemnification for moral and property damages to the environment. No decision handed down in the lower court. It is awaiting the start of the expert investigation to quantify the amount. Maxim updated exposure:R$ 134,974 thousand. The court determined that this suit and the suit brought by the Paraná Environmental Institute (IAP) are heard together. Plaintiff:Federal Public Attorney's Office and Public Attorney's Office of the State of Paraná Nature: Environmental Indemnification for moral damages No decision handed down in the lower court. Maxim updated exposure:R$ 5,135,261 thousand. In 2001, the Araucária - Paranaguá oil pipeline ruptured as a result of an earthquake, causing a spill of approximately15,059 gallons of fuel oil into a number of rivers in the State of Paraná. At that time, services to clean the river surfaces were performed, recovering approximately 13,738 gallons of oil. As a result of the accident the following suit was filed against the company: Page 98 Description Current situation Plaintiff:Paraná Environmental Institute (IAP) Nature:Environmental Fine applied for alleged environmental damages. Appeal by Petrobras dismissed at the 2nd administrative level. As it understands that the statute has run on the administrative fine, an annulment action was filed as a result of having received a notice of federal debts payable, dated October 22, 2009. Maxim updated exposure:R$ 139,334 thousand. The court determined that this suit and the suit brought by AMAR are heard together. On March 20, 2001, platform P-36 sank in the Campos Basin. As a result of the accident the following suit was filed against the company: Description Current situation Plaintiff:Federal Public Attorney's Office - Rio de Janeiro Nature: Civil Indemnification for environmental damages - P-36. As published on May 23, 2007 the claim was considered partially to have grounds and Petrobras was ordered to pay damages in the amount of R$ 100,000 thousand, for the damage caused to the environment, to be restated monthly with 1% interest on arrears as from the date on which the event occurred. Petrobras filed a civil appeal which is awaiting a hearing. Maxim updated exposure:R$ 262,827 thousand. 27.4 Positive contingencies 27.4.1 Recovery of PIS and COFINS Petrobras and its subsidiaries Gaspetro, Transpetro and Refap filed a civil suit against the Federal government before the judiciary of Rio de Janeiro, referring to recovery, through offsetting, of the amounts paid as PIS on financial revenue and exchange gains in the period between February 1999 and November 2002 and COFINS between February 1999 and January 2004, in light of the ruling that paragraph 1 of article3 of Law 9718/98 is unconstitutional. On November 9, 2005, the Federal Supreme Court considered that the aforementioned paragraph 1 of article 3 of Law 9718/98 is unconstitutional. On January 9, 2006, in view of the final decision by the Federal Supreme Court, Petrobras filed a new suit aiming at recovering the COFINS related to the period from January 2003 to January 2004. At March 31, 2010, the amounts of R$ 2,227,371 thousand for Petrobras, R$ 72,425 thousand for Gaspetro, R$ 27,651 thousand for Transpetro and R$ 13,718 thousand for Refap, with respect to the aforementioned suits, are not reflected in the financial statements due to the absence of a definitive favorable decision. Page 99 27.4.2 Litigations abroad a) In the United States - P-19 and P-31 On July 25, 2002, Braspetro Oil Service Company (Brasoil) and Petrobras won related lawsuits filed with the US lower courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were trying to obtain, since 1997, with respect to the first company (Brasoil), a legal declaration that exempted them from the obligation of paying the performance bond for platforms P-19 and P-31, and, with respect to the second company (Petrobras), in which they were seeking reimbursement of any quantities for which they might happen to be sentenced in the execution proceedings of the performance bond. A court decision by the Federal Court of the Southern District of New York recognized the right of Brasoil and Petrobras to receive indemnity for losses and damages in the amount of US$ 237 million, plus interest and reimbursement of legal expenses on the date of effective receipt related to the performance bond, totaling approximately US$ 370 million The insurance companies filed an appeal against this decision before the Court of Appeals for the Second Circuit. On May 20, 2004 the Court handed down a decision that partially confirmed the sentence with respect to the responsibility of the insurance companies for payment of the performance bonds. However, it removed the obligation of the insurance companies with respect to payment of the fine, legal fees and costs, thus reducing the amount of the indemnity to US$ 245 million. The insurance companies lodged an appeal against these decisions in the Full Court, which was not accepted, and the judgment above remains definitive. In April 2005 the parties (the insurance companies and Brasoil) initiated negotiation procedures aimed at the effective settlement of Brasoil's credit, seeking the signing of heads of agreement, the operationalization of which, however, resulted in new doubts and questions to be remedied in court. On July 21, 2006, the US court handed down an executive decision, defining the points of difference, such as interest due, however, conditioning the payment of the amounts owed to Brasoil to the permanent closing of legal proceedings involving identical claims in progress before the Brazilian courts, which the parties proceeded to do. b) In London - P-36 Through a decision handed down on February 2, 2004, Petromec Inc (Petromec) and Marítima Petróleo e Engenharia Ltda. (Marítima) were sentenced to reimburse Brasoil the amount of US$ 58 million, plus interest, for the loan made by Brasoil to Petromec through a Deed of Payment and Indemnity, dated May 21, 1999 and are guaranteed by Marítima in accordance with the Keepwell Agreement dated May 21, 1999. The payment of these amounts is halted until pending questions are decided. Page In the current stage of the litigation, Petromec is upholding its request for additional costs for the upgrade based on the Supervision Agreement, dated June 20, 1997. A preliminary hearing related to the method through which the eventual right of Petromec occurred took place on June 26 and 27 2007. On June 6, 2007, the Court handed down a decision, upholding the methodology defined by Petrobras and Brasoil. Petromec appealed against this decision and the Appeals Court considered this appeal on November 27, 2007. On December 21, 2007 the Court of Appeals substantially rejected Petromecs appeal. On April 2, 2008, the Court gave directions with respect to the future conduction of the suit. Petromec filed its Particulars of Claim on September 29, where it claimed the amount of US$ 154 million, plus interest. Brasoil and Petrobras presented their defense on January 29, 2010. The hearing of Petromecs claim should take place in 2010 or 2011. The final results of the litigation remain uncertain. P-38 and P-40 After the hearing of the litigation related to P-38 and P-40, which took place in London during April and May 2007, the English court handed down a decision on June 12, 2007 in favor of Brasoil in the following terms: 1) With respect to the litigation for P-38, a sentence for payment of the amount of US$ 83 million with respect to the principal, plus interest in the amount of US$ 31 million, and costs to be calculated; and 2) With respect to the litigation for P-40, a sentence for payment of the amount of US$ 171 million with respect to the principal, plus interest in the amount of US$ 66 million, and costs to be calculated. The total awarded, excluding costs, in favor of Brasoil, amounts to approximately 98.5% (in the case of P-38) and 96.4% (in the case of P-40) of the full amount of the sums claimed by Brasoil in the hearing. In addition to the granting of the costs in favor of Brasoil, established in the decision on June 12, 2007, as mentioned above, a new decision was claimed with respect to these costs. This decision was granted in the amount of £ 5 million. In a subsequent audience an additional decision in the amount of £1 million was granted. Page c) Other litigation for indemnification In the construction/conversion of ships into vessels for Floating Production, Storage and Offloading (FPSO) and Floating, Storage and Offloading (FSO), Brasoil transferred financial resources in the amount of US$ 635,542 million, equivalent to R$ 1,131,901 thousand at March 31, 2010 (R$ 1,102,929 thousand at December 31, 2009) directly to its suppliers and subcontractors, with the aim of avoiding delays in the construction/conversion of vessels and, consequently, losses to Brasoil. Based on the opinions of Brasoils legal advisers, these expenditures are liable to reimbursement by the constructors, which is the reason why litigations for financial indemnification were filed in international courts. However, conservatively, the portion of this balance not covered by real guarantees, in the amount of US$ 563 million, equivalent to R$ 1,003,594 thousand at March 31, 2010 (R$ 977,490 thousand at December 31, 2009) is recorded as an allowance for doubtful accounts. 28 Commitments assumed by the energy segment Commitments for purchase of natural gas Petrobras entered into an agreement with Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) to purchase a total of 201.9 billion m 3 of natural gas during the term of the agreement, undertaking to purchase minimum annual volumes at a price calculated according to a formula indexed to the price of fuel oil.The agreement is valid until 2019, and will be renewed until the total contracted volume has been consumed. In the period between 2002 and 2005, Petrobras bought less than the minimum volume established in the agreement with YPFB and paid US$ 81,409 thousand (equivalent to R$ 144,925 thousand at March 31, 2010) referring to the volumes not transported, the credits for which will be realized through the drawing of future volumes. The commitments for purchase of gas up to the end of the agreement represent volumes of 24 million cubic meters per day. In the fourth quarter of 2009 Petrobras and YPFB signed a contractual addendum which regulates the payment of additional amounts to YPFB referring to the quantity of liquids (heavy hydrocarbons) present in the natural gas imported by Petrobras from YPFB through a Gas Supply Agreement (GSA).The addendum establishes additional amounts between US$ 100 million and US$ 180 million per year, applied to the volumes of gas delivered as from May 2007. With respect to 2007, the obligation for additional payment by Petrobras was recorded as a provision in 2009 and will be settled in February 2010. The payment of the amounts referring to subsequent years will only be due after compliance with a condition precedent established in the addendum, which will demand additional negotiations with YPFB. Page 29 Guarantees for concession agreements for petroleum exploration Petrobras gave guarantees to the National Petroleum Agency (ANP) in the total amount of R$ 4,692,312 thousand for the Minimum Exploration Programs established in the concession agreements for exploration areas, with R$ 4,151,601 thousand, net of commitments already fulfilled, remaining in force. Of this amount, R$ 2,979,892 thousand corresponds to a lien on the oil from previously identified fields already in production, and R$ 1,171,709 thousand refers to bank guarantees. 30 Segment reporting Petrobras is an operationally integrated company and the major part of the production of petroleum and gas from the Exploration and Production Department is transferred to other business departments of Petrobras. The information per business department (operating segment) was prepared and is being presented in accordance with international financial reporting standards (IFRS-8 Operating segments), issued by the International Accounting Standards Board (IASB). In the statements by business segment, the Companys operations are presented according to the organization and management model approved on October 23, 2000 by the Board of Directors of Petrobras, comprising the following departments: a) Exploration and Production: This comprises the activities of exploration, production development and production of oil, LNG ( liquefied natural gas) and natural gas in Brazil, for the purpose of supplying, as a priority, refineries in Brazil and also selling on the domestic and foreign markets the surplus petroleum and byproducts produced in their natural gas processing plants. b) Supply: This comprises the refining, logistics, transport and trading activities of oil products, oil and alcohol, extraction and processing of schist, as well as holding interests in companies of the petrochemical sector in Brazil. c) Gas and Energy: It comprises the activities of transport and trading of natural gas produced in Brazil or imported, transport and trading of LNG, generation and trading of electric power, as well as corporate interests in transporters and distributors of natural gas and in thermoelectric power stations in Brazil, in addition to being responsible for the fertilizer business (migration of the fertilizer business from the Supply department to Gas and the Energy, pursuant to a decision of the Board of Directives on September 21, 2009). d) Distribution: It is responsible for the distribution of oil products, fuel alcohol and compressed natural gas in Brazil, represented by the operations of Petrobras Distribuidora. Page e) International: It comprises the activities of exploration and production of oil and gas, supply, gas and energy, and distribution, carried out abroad in a number of countries in the Americas, Africa, Europe and Asia. The items that cannot be attributed to the other departments are allocated to the corporate entities group, especially those connected to corporate financial management, overheads related to central administration and other expenses, including actuarial expenses related to the pension and healthcare plans for retired employees and pensioners. The business dealings with biofuels, represented mainly by the operations of Petrobras Biocombustível are also included in this group. The accounting information per business segment was prepared based on the assumption of controllability, for the purpose of attributing to the business sectors only those items over which these segments have effective control. In the computation of the results by business segment, transactions carried out with third parties and the transfers between the business segments are considered and they are valued by internal transfer prices defined between the segments using calculation methodologies based on market parameters. Consolidated Assets by Business Area  03.31.2010 R$ thousand Gas & E&P Supply Energy Distribution International Corporate Elimination Consolidated Assets Current assets Cash and cash equivalents 26,951,326 26,951,326 Other current assets 7,233,437 30,040,722 4,094,812 5,841,072 5,372,632 5,180,116 (10,255,013) 47,507,778 Non-current assets Long-term receivables 8,160,705 4,386,224 2,974,525 988,445 2,848,838 19,014,362 (1,289,442) 37,083,657 Investment 258 3,256,730 363,245 13,786 1,892,845 149,886 5,676,750 Property, plant and equipment 121,578,464 56,483,723 36,904,686 3,528,820 16,874,891 5,014,204 240,384,788 Intangible 1,758,649 256,583 1,168,765 692,458 3,471,763 1,045,547 8,393,765 Consolidated Assets by Business Area - 12.31.2009 R$ thousand Gas & E&P Supply Energy Distribution International Corporate Elimination Consolidated Assets Current assets Cash and cash equivalents 29,034,228 29,034,228 Other current assets 6,515,276 27,412,386 5,075,666 5,668,262 5,127,867 4,955,073 (9,415,183) 45,339,347 Non-current assets Long-term receivables 7,487,929 4,387,000 2,814,831 1,060,478 2,776,460 17,522,824 (1,126,466) 34,923,056 Investment 3,329,727 273,241 24,931 1,881,643 150,218 5,659,760 Property, plant and equipment 116,368,844 52,455,862 35,665,729 3,503,368 15,252,016 3,833,605 227,079,424 Intangible 1,799,536 267,783 1,108,907 693,978 3,340,100 1,060,560 8,270,864 Page R$ thousand & E&P Supply Energy Distribution International Corporate Elimination Consolidated Statement of income Net operating income Intersegments 23,276,081 13,491,439 325,565 327,997 1,052,910 (38,473,992) Third parties 113,206 27,782,894 2,757,451 14,971,636 4,786,883 50,412,070 Cost of products sold (10,402,545) (37,992,003) (1,781,762) (13,962,329) (4,502,612) 37,539,582 (31,101,669) Gross profit Operating expenses Selling, administrative and general expenses (162,455) (1,251,216) (473,267) (796,881) (401,156) (863,869) 47,450 (3,901,394) Tax (13,283) (24,591) (10,947) (8,227) (41,759) (54,257) (363) (153,427) Exploratory costs for the extraction of crude oil and gas (875,821) (126,847) (1,002,668) Loss on recovery of assets (79,992) (113,762) (193,754) Cost of research and technological development (202,675) (63,388) (16,875) (2,084) (1,226) (105,112) (391,360) Health care and pension plans (408,103) (408,103) Others (672,772) (73,429) (161,806) 34,682 44,684 (834,186) 20,182 (1,642,645) Operating income (loss) Net Financial result (700,992) (700,992) Equity pick-up (102,616) (38,385) (12,382) (4,961) (20,937) (179,281) Operating income (loss) before social contributions income, taxes, profit sharing for employees and magement and minority interest Income and social contribution taxes (3,760,311) (635,702) (189,139) (192,030) (183,617) 1,726,043 294,826 (2,939,930) Employee and management profit-sharing 12,590 (13,602) (8,455) (60,625) (481) (70,573) Minority interest Net income (loss) attributable to shareholders of Petrobras Consolidated assets by business area  Jan-Mar/2009 R$ thousand Gas & E&P Supply Energy Distribution International Corporate Elimination Consolidated Net operating income Intersegments 13,555,519 12,289,369 544,943 465,036 374,200 (27,229,067) Third parties 346,672 21,910,950 2,713,818 13,393,498 4,265,503 42,630,441 Cost of products sold (8,793,348) (25,482,814) (2,883,602) (12,784,370) (3,840,220) 27,968,623 (25,815,731) Gross profit Operating expenses Selling, administrative and general expenses (182,202) (1,267,949) (245,848) (701,881) (476,821) (804,544) 64,718 (3,614,527) Tax (19,605) (27,148) (22,364) (5,644) (30,354) (45,750) (9) (150,874) Exploratory costs for the extraction of crude oil and gas (780,999) (153,020) (934,019) Loss on recovery of assets Cost of research and technological development (149,259) (79,867) (7,932) (3,542) (798) (94,657) (157) (336,212) Health care and pension plans (371,226) (371,226) Others (219,803) (140,140) (219,489) 24,542 (91,120) (415,092) 384 (1,060,718) Operating income (loss) Net Financial result (341,293) (341,293) Equity pick-up (37,848) 58,494 (27,882) (334,685) (12,825) (354,746) Operating income (loss) before social contributions income, taxes, profit sharing for employees and magement and minority interest Income and social contribution taxes (1,277,372) (2,448,816) 40,961 (131,797) (28,196) 1,189,067 (273,528) (2,929,681) Employee and management profit-sharing Minority interest 19,794 (73,898) (120,773) (22,803) (232,865) (430,545) Net income (loss) attributable to shareholders of Petrobras Page Consolidated assets by international business area  Jan-Mar/2010 R$ thousand Gas & E&P Supply Energy Distribution Corporate Elimination Consolidated International Area Assets Statement of income (jan-mar/2010) Net operating income Intersegments 1,183,234 704,142 101,114 18,119 (953,699) 1,052,910 Third parties 314,635 2,395,766 465,118 1,600,195 11,169 4,786,883 Operating income (loss) Net income (loss) R$ thousand Gas & E&P Supply Energy Distribution Corporate Elimination Consolidated International Area Assets (at 12.31.2009) -5,183,273 Statement of income (jan-mar/2009) Net operating income Intersegments 643,744 638,644 91,008 30,577 (1,029,773) 374,200 Third parties 479,142 2,160,350 508,788 1,114,829 2,394 4,265,503 Operating income (loss) Net income (loss) 31 Derivative financial instruments, hedge and risk management activities The company is exposed to a series of market risks arising from its operations. These risks mainly involve the fact that eventual variations in the prices of oil and oil products, in exchange rates or in interest rates may negatively affect the value of the companys financial assets and liabilities or future cash flows and profits. 31.1 Risk management objectives and strategies Petrobras risk management is conducted by its officers, following a corporate risk management policy.The Risk Management Committee, established by the Executive Committee, is composed of members from all the business departments and various corporate departments, who assess exposures and risks and establish guidelines to measure, monitor and manage the risk related to Petrobras' activities. The risk management policy of the Petrobras System aims at contributing towards an appropriate balance between its objectives for growth and return and its level of risk exposure, whether inherent to the exercise of its activities or arising from the context within which it Page operates, so that, through effective allocation of its physical, financial and human resources the company may attain its strategic goals. The Company adopts a philosophy of integrated risk management, according to which the focus of the management is not on individual risks  the operation or the business units  but on the broadest, consolidated perspective of the corporation, capturing possible natural protection. For the management of market/financial risk preferably structural actions are adopted, created as a result of appropriate management of the companys capital and indebtedness, in detriment to the use of the derivative instruments. In addition to assuring adequate protection for its fixed assets, facilities, operations and officers and orientating financial, tax, regulatory, market and loan exposure evaluations, amongst others, the Petrobras risk management policy seeks to make explicit its character of complementariness to its structural actions, which will create solid economic and financial grounds, capable of assuring that the opportunities for growth will be taken advantage of, even in adverse external circumstances. 31.2 Risk of change in the prices of oil and oil products a) Risk management of prices of oil and oil products Considering that the Companys business plan uses conservative price assumptions and the fact that, in normal circumstances, price fluctuations of commodities do not present a substantial risk to carrying out its strategic objectives, Petrobras maintains exposure to the price cycle and does not use derivatives for hedging systemic operations (the purchase or sale of goods with the purpose of meeting the operating needs of the Petrobras System). Nevertheless, the decisions referring to this issue are reviewed periodically and recommended to the Risk Management Committee. If hedge is indicated, in scenarios with a significant probability of adverse events, the hedge strategy should be carried out with the aim of protecting the Companys solvency and liquidity, considering an integrated analysis of all the Companys risk exposures and assuring the execution of the corporate investment plan. Following the assumption of considering only the consolidated net exposure of the price risk of oil and oil products, the operations with derivatives, generally, are limited to protecting the results of transactions carried out on the international market for physical goods, i.e. hedge operations are those where the positive and negative changes are totally or partially offset by the opposite result in the physical position. b) Main transactions and future commitments protected by hedge operations The main operations with derivative financial instruments carried out by the companies of the Petrobras System are intended to hedge the expected results of the transactions performed abroad. Page Accordingly, the operations with derivative instruments are usually short-term operations and accompany the terms of the commercial transactions. The instruments used are futures, forward, swap and options contracts. The operations are carried out on the New York Mercantile Exchange (NYMEX) and the Intercontinental Exchange (ICE), as well as on the international over-the-counter market. The hedges settled during the period from January to March 2010 corresponded to approximately 99% of the traded volume of imports and exports to and from Brazil plus the total volume of the cargos traded abroad. The main counterparties of operations for derivatives for oil and oil products are the New York Stock Exchange (NYMEX), the Intercontinental Exchange and JP Morgan. c) Parameters used for risk management The main parameters used in risk management for changes in Petrobras oil and oil product prices are the operating cash flow at risk (CFAR) for medium-term assessments, and Value at Risk (VAR) and Stop Loss for short-term assessments. Corporate limits are defined for VAR and Stop Loss. At March 31, 2010, the portfolio for commercial operations carried out abroad, as well as the hedges for their protection through derivatives for oil and oil products, presented a maximum estimated loss per day (VAR Value at Risk), calculated at a reliability level of 95%, of approximately US$ 35,519 million. d) Notional and fair value of the derivative instruments The following table summarizes the information on the derivatives contracts in force for oil and oil products. Page Consolidated Notional value in Fair value Maturity thousands of bbl* R$ thousand** Futures contracts (7,738) (8,510) (26,693) (38,234) 2010 Purchase commitments 27,974 25,882 Sale commitments (35,712) (34,392) Options contracts (1,590) (1,150) (835) (1,800) 2010 Buy (200) (550) (346) (1,600) Bidding position 2,850 Short sale (3,050) (550) Sell (1,390) (600) (489) (200) Bidding position 600 250 Short sale (1,990) (850) Forward contracts 138 (1,075) (3,487) (7,129) 2010 Long position 1,600 987 Short position (1,462) (2,062) Total recorded in other current assets and liabilities * A negative notional value represents a short position **Negative fair values were recorded in liabilities and positive fair values in assets. Parent company Notional value in Fair value thousands of bbl* R$ thousand** Maturity Futures contracts 380 162 3,533 (2,329) 2010 Purchase commitments (16,299) 10,683 Sale commitments 16,679 (10,521) Options contracts (650) (1,150) (435) (1,800) 2010 Buy 150 (550) (150) (1,600) Bidding position 2,800 Short sale (2,650) (550) Sell (800) (600) (285) (200) Bidding position 500 250 Short sale (1,300) (850) Forward contracts 101 747 192 2010 Long position 800 276 Short position (800) (175) Total recorded in other current assets and liabilities * A negative notional value represents a short position **Negative fair values were recorded in liabilities and positive fair values in assets. Page e) Gains and losses in the year f) Value and type of margins given in guarantee The guarantees given as collateral generally consist of deposits. The following table presents the balance of the margins given for coverage of the commodities transactions traded on the stock exchanges and the over-the-counter market of the Parent Company and consolidated. R$ thousand Consolidated Parent company Jan-Mar/2010 Jan-Mar/2009 Jan-Mar/2010 Jan-Mar/2009 355.101 471.830 139.502 106.443 Page g) Sensitivity analysis The following sensitivity analysis was conducted for the fair value of the derivatives for oil and oil products. The probable scenario is the fair value at March 31, 2010. The possible and remote scenarios consider a deterioration in the prices in the risk variable of 25% and 50%, respectively, with respect to the same date. 31.3 Exchange rate risk Exchange risk is one of the financial risks that the company is exposed to and it originates from changes in the levels or volatility of the exchange rate. a) Management of exchange rate risks With respect to the management of exchange rate risks, Petrobras seeks to identify and address them in an integrated manner, seeking to assure efficient allocation of the resources earmarked for the hedge. Taking advantage of operating in an integrated manner in the energy segment, the company seeks, primarily, to identify or create natural hedges, i.e. to benefit from the correlation between its income and expenses. In the specific case of exchange variation inherent to contracts where the cost and remuneration involve different currencies, this hedge is provided through allocating the cash investments between the Real and the US dollar or another currency. The risk management is performed for the net exposure. Periodic analyses of the exchange risk are prepared, assisting the decisions of the executive committee. The exchange risk management strategy involves the use of derivative instruments to minimize the exchange exposure of certain obligations of the Company. Page b) Main transactions and future commitments protected by derivative operations Petrobras International Finance Company (PIFCo) In September 2006, the Company, through its subsidiary PifCo, contracted hedge known as a cross currency swap for coverage of the bonds issued in Yens in order to fix the companys costs in this operation in US dollars. In a cross currency swap there is an exchange of interest rates in different currencies.The exchange rate of the Yen for the US dollar is fixed at the beginning of the transaction and remains fixed during its existence. The Company does not intend to settle these contracts before the end of the term. For this relationship between the derivative and the loan, the Company adopted hedge accounting. Petrobras Distribuidora Petrobras Distribuidora is in a short position in exchange futures rates through NDFs on the Brazilian over-the-counter market. For the aviation segment, which represents 100 % of the operations contracted for the period, the term of exposure is three months on average and the hedge is contracted concomitantly with the definition of the cost of the exported aviation kerosene, thus fixing and assuring the trading margin. In the period in question, operations were contracted in the amount of US$ 109 million. Usina Termelétrica Norte Fluminense (UTE Norte Fluminense) The Company, aiming at assuring that significant fluctuations in the quotation of the US dollar do not affect its results and cash flows, contracted hedge in the nominal amount of US$ 22 million, representing 50% of its total indebtedness in foreign currency. It is important to stress that UTE Norte Fluminense is managed jointly, consolidated by Petrobras in proportion to its capital interest (10%). Page c) Parameters used for risk management and results obtained with respect to the proposed objectives Petrobras International Finance Company (PIFCo) The hedge known as a cross currency swap complies with CVM Resolution 604/09 which approved CPC 38 - Financial Instruments:Recognition and Valuation and CPC 39 - Financial Instruments Presentation. The Company decided to qualify its cash flow cross currency hedging. Upon the contracting of hedge and during its term, it is expected that the cash flow hedge will be highly effective in offsetting the cash flows attributable to the hedge risk during the term of the operation. The changes in the fair value, in the measure of the effectiveness of the hedge, tested quarterly, are stated in other comprehensive retained earnings, until the cash flow of the hedged item is realized. Petrobras Distribuidora Petrobras Distribuidora is in a short position in exchange futures rates through NDFs on the Brazilian over-the-counter market.The hedge is contracted concomitantly with the definition of the cost of the exported products, thus fixing and guaranteeing the trading margin.The Companys policy is to contract hedge up to the maximum of 100% of the volume exported. The volume of hedge contracted for international billing in 2009 represented 60.4% of all the volume exported by the Petrobras Distribuidora in the year. The settlements of all the operations that matured between January 1 and March 31, 2010 generated a negative result for the Company of R$ 2.48 million. d) Notional and fair value of the derivative instruments The table below summarizes the information on the derivative contracts in force. The derivative transactions take into consideration the approved limits and credit balance for each institution in accordance with the regulatory orientations and procedures established by the Company. Page Foreign currency derivatives Consolidated Notional value Fair value Maturity Value at Risk R$ * in $ thousand R$ ** Dollar forward contracts Long position USD 22.000 (660) 2010 769 USD 22.000 (660) Short position (USD) USD 69.252 USD 75.898 4,373 1,722 2010 2,124 USD 69.252 USD 75.898 4,373 1,722 Swaps Cross Currency Swap 105,977 112,863 2016 21,224 Asset position Average rate of receipt (JPY) 2.15% p.a. JPY 35.000.000 JPY 35.000.000 716,463 710,604 Liability position Average rate of payment (USD) 5.69% p.a. USD 297.619 USD 297.619 (610,486) (597,741) * Value at Risk maximum expected loss in 1 day with 95% reliability under normal market conditions. Unaudited. **Negative fair values were recorded in liabilities and positive fair values in assets. Page e) Gains and losses in the year f) Value and type of margins given in guarantee The existing foreign currency derivative operations do not require a guarantee margin deposit. g) Sensitivity analysis The following sensitivity analysis was conducted for the fair value of the foreign currency derivatives, loans and financial investments in foreign currency. The probable scenario is the fair value at March 31, 2010. The possible and remote scenarios consider deterioration in the risk variable of 25% and 50%, respectively, with respect to the same date. * The isolated sensitivity analysis of the financial instruments does not represent the Companys net exposure to exchange risk. Considering the balance between liabilities, assets, revenues and future commitments in foreign currency, the economic impact of possible exchange variations is not considered material. Page 31.4 Interest rate risk The interest rate risk that the Company is exposed to is due to its long-term debt and, to a lesser degree, its short-term debt. The foreign currency debt at floating rates is subject, mainly, to the fluctuation of the Libor and the debt expressed in Reais is subject, mainly, to the fluctuation in the long-term interest rate (TJLP), published by the Central Bank of Brazil. Management of interest rate risks Currently, the Company does not use derivative financial instruments to manage its exposure to fluctuations in interest rates. 31.5 Credit risk The Company adopts a number of measures to decrease its exposure to credit risks to acceptable levels. All the cash and cash equivalents in Brazil are held in the main existing banks.Time deposits in US dollars are held in first tier institutions in the United States.Additionally, all the securities available for sale and derivative instruments held by the Company are traded on the stock exchange or held in first tier financial institutions. The Company monitors its exposure to credit risks in trade accounts receivable and regularly evaluates its clients ability to pay. As of March 31, 2010, the balance of trade accounts receivable referred basically to large distributors. The table below presents the maximum exposure to credit risk for the first quarter. Credit risk concentration A significant portion of the Companys assets, including financial instruments, is located in Brazil. The Companys financial instruments that are exposed to credit concentration risk are, mainly, cash and cash equivalents, government bonds, accounts receivable and futures contracts. The information on accounts receivable, is given in note 5. Page 31.6 Liquidity risk Petrobras uses its funds mainly with capital expenses, payment of dividends and debt refinancing. Historically, the conditions are met with funds generated internally, short and long-term debts, project financing, sales transactions and leasing. These sources of funds, allied to the Companys strong financial position will continue to permit compliance with the established capital requirements. Liquidity risk management The liquidity risk management policy adopted by the Company predicts the continuity of the rescheduling of the debt profile, appropriate to the investment cycle; raising of capital through various means and through medium and long-term financing agreements, including the issuing of bonuses on the international capital markets, financing of suppliers, project financing and bank financing. Government regulation In addition, the Ministry of Planning, Budgeting and Management controls the total amount of debts that Petrobras and its subsidiaries may incur, during the approval process of the annual budget. The Company and its subsidiaries must also obtain the approval of the National Treasury before assuming medium and long term debts. Loans that exceed the budgeted amounts for each year must be approved by the Federal Senate. 32 Fair value of financial assets and liabilities Fair values are determined based on quotations of market prices, when available, or, in the absence thereof, on the present value of expected cash flows. The fair values of cash and cash equivalents, trade accounts receivable, short term debt and accounts payable to suppliers are the same as their carrying values. The fair value of the long-term assets and liabilities closely approximates their carrying value. The estimated fair value for long-term loans of the Parent Company and Consolidated at March 31 2010 were, respectively, R$ 27.164.441thousand and R$ 76.408.118 thousand, calculated at the prevailing market rates, considering natures, terms and risks similar to the registered contracts, and they may be compared to the carrying values of R$ 26.554.018 thousand and R$ 87.157.511 thousand. Page The hierarchy of the fair value of the Companys financial assets and liabilities, recorded at fair value on a recurring basis, at March 31, 2010, is presented as follows: R$ thousand Consolidated Prices quoted on an active market (Level 1) Valuation technique supported by observable prices (Level 2) Valuation technique without use of observable prices (Level 3) Total Assets Marketable securities 4,572,070 4,572,070 Foreign currency derivatives 110,351 110,351 Commodity derivatives 39,446 1,724 41,170 Total assets 4,611,516 112,075 4,723,591 Liabilities Foreign currency derivatives (660) (660) Commodity derivatives (65,433) (5,210) (70,643) Total liabilities (65,433) (5,870) (71,303) 33 Security, environment and health In the first three months of 2010, Petrobras main security, environment and health indexes were compatible with the best companies in the sector worldwide and in the period it did not register any significant occurrence of oil spillage affecting the environment. Petrobras continually invests in training and development of new technologies aimed at accident prevention and the safety and health of its employees, which have been successively recognized both within and outside Brazil. The company's total expenditure on security, environment and health (SMS), considering investments and operations, reached the amount of R$ 1,079,746 thousand in the first quarter of 2010, of which R$ 448,980 thousand was on security, R$ 548,114 thousand was on the environment and R$ 82,651 thousand was on health, where the expenses with multidisciplinary health assistance (AMS) and support for outside environmental programs and/or projects are not included. This total included the expenditures made through Pegaso (Program for Excellence in Environmental Management and Operating Security), which, between investments and operations, totaled R$ 87,530 thousand in the period. Page 34 Statement of added value R$ thousand Consolidated Parent company (*) (*) Revenues Sales of products and services and other revenues 64,483,095 54,408,726 48,950,295 40,570,291 Allowance for doubtful accounts - formation 1,670 30,596 (4,790) 11,533 Revenues related to construction of assets for own use 16,136,246 11,559,063 11,662,976 8,868,053 Inputs acquired from third parties Materials consumed (9,737,812) (8,491,093) (6,035,465) (5,041,381) Cost of goods for sale (9,114,205) (5,076,684) (6,745,781) (3,767,588) Power, third-party services and other operating expenses (16,697,531) (15,033,369) (12,135,212) (12,075,655) Tax credits on inputs acquired from third parties (5,322,265) (3,875,591) (4,547,794) (3,237,625) Loss on recovery of assets (310,446) (244,131) (2,766) (98,687) Gross added value Retentions Depreciation and amortization (3,264,506) (3,158,969) (2,288,635) (2,154,469) Net added value produced by the Company Transferred added value Resultado de participações em investimentos (179,281) (354,746) 992,547 1,341,516 Financial income - including monetary and exchange variations 759,818 785,596 601,465 1,052,158 Amortization of goodwill and discounts 0 -0 0 0 Rents, royalties and others 335,166 661,566 292,592 612,914 Total added value to be distributed Distribution of added value Personnel and officers Payroll and related charges Salaries 2,909,383 8% 2,396,240 8% 2,270,321 7% 1,673,812 6% Benefits Advantages 175,034 0% 176,614 0% 112,471 0% 107,949 0% Retirement and pension plan 328,778 1% 207,911 1% 315,763 1% 199,412 1% Healthcare plan 429,298 1% 387,896 1% 406,898 1% 370,959 1% FGTS 192,078 1% 174,530 0% 167,598 1% 152,790 1% 11% 10% 11% 10% Taxes Federal ( ** ) 13,016,425 35% 10,358,756 33% 11,966,705 39% 9,032,160 35% State 6,097,738 16% 5,771,822 19% 2,950,415 10% 3,042,043 12% Municipal 59,810 0% 45,647 0% 36,649 0% 25,641 0% Abroad ( ** ) 1,341,196 4% 1,275,229 4% 0 0% 0 0% 55% 56% 49% 46% 0% Financial institutions and suppliers Interest, and exchange and monetary variations 2,575,848 7% 1,204,206 6% 1,431,283 5% 1,356,566 5% Rental and affreightment expenses 2,167,514 6% 2,490,699 8% 3,389,844 11% 3,838,271 15% 13% 14% 16% 20% Shareholders Interest on shareholders' equity 1,754,815 5% 0 0% 1,754,815 6% 0% Dividends 0 0% 0 0% 0 0% 0% Minority interest 70,573 0% 430,545 1% 0 0% 0 0% Retained earnings 5,971,459 16% 6,290,869 19% 5,936,670 19% 6,281,457 24% 21% 20% 25% 24% Added value distributed 100% 100% 100% 100% Page 35 Additional Information on Cash Flows R$ thousand Consolidated Parent company Amounts paid and received during the year Interest paid, net of the capitalized amount 1,633,110 885,628 1,025,131 366,913 Interest received on loans 248,340 981,091 Income tax and social contribution 1,363,963 2,319,524 960,073 1,928,315 Third party income tax withheld at source 739,010 1,670,035 667,154 1,570,447 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 48,871 Acquisition of premises and equipment with transfer of benefits, risks and control of assets 94 12,907 94,400 Provision for abandonment of wells Formation of provision for dismantling of areas 64,007 94 ( * ) Adjusted for comparison purposes. 36 Subsequent Events Authorization for publication of the financial statements The Board of Directors authorized the publication of these financial statements in a meeting held on March 19, 2010. Sale option of the Nansei Sekiyu refinery On April 1, 2010 the Sumitomo Corporation informed its interest in exercising the right of sale to Petrobras of 12.5% of the shares of the capital of the Nansei Sekiyu K.K. refinery (Nansei). rest of the shareholding capital is already owned by Petrobras since 2008. Petrobras is analyzing the question, based on the terms established in the shareholders agreement in force. Sumitomo also informed that its interest in the sale of the shares of Nansei is part of the rearrangement of its stake holding in the oil products sector. Nansei has a refinery located in the Japanese province of Okinawa, with a processing capacity of 100 thousand barrels of light petroleum per day, and it produces high quality oil products at the standards of the Japanese market.It also has an oil and oil products terminal for storage of 9.6 million barrels and three wharves capable of receiving Very Large Crude Carriers (VLCC) of up to 280,000 tbp. Page Investment in Açúcar Guarani S.A. In April 2010 an investment agreement was executed that establishes the entry of Petrobras Biocombustível into the capital of Açúcar Guarani S.A., with a capital contribution R$ 1,611 million until 2015, when it will then hold 45.7% of the capital shares. The investment will be made in three stages as established in the investment agreement, as follows: 1  Initial investment of R$ 682 million through a capital increase in the company Cruz Alta Participações S.A. (a wholly owned subsidiary of Guarani); 2  Closing of the capital of Guarani with a subsequent exchange by Petrobras Biocombustível of the shares of Cruz Alta for the initial interest of 26.3% in the capital of Guarani. 3  Additional investment of R$ 929 million through increases in the capital of Guarani, to be made in a maximum period of five years (until 2015), in order to reach a 45.7% interest in the capital of Guarani. The agreement also establishes additional contributions on the part of the partners up to the limit of a 49% interest by Petrobras Biocombustível. New partnership for the development of Comperj On April 28, 2010 Comperj Participações S.A. signed a contract with SMU Energia e Serviços de Utilidades Ltda (SMU) for the creation of a new company, Companhia de Desenvolvimento de Plantas de Utilidades (CDPU), for the purpose of analyzing the execution of the project for Comperj's Utilities Center. CDPU will have a 20% interest in Comperj Participações S/A and an 80% interest in SMU, a Brazilian company with an interest in Sembcorp Utilities PTE Ltd (Singapore), through its wholly-owned subsidiary Sembcorp Utilities (BVI) Pte Ltd, Mitsui & Co. Ltd. (Japan) and Utilitas Participações S.A. (Brazil). The project for the Utilities Center comprises the units for supplying electric power, steam, treatment of water and effluents, as well as hydrogen, and it is also an integral part of the Petrochemical Complex of Rio de Janeiro. Comperj, located in the state of Rio de Janeiro, also forecasts the building of a refinery, and first and second generation petrochemical units. It is forecast to enter into operation in the second semester of 2013. Among the procedures for installation of Comperj, bidding has been held for the construction of a coke unit, where the winner was the Techint and Andrade Gutierrez consortium. The final amount of the contract was R$ 1.89 billion. Page Acquisition of NovaMarlim Participações S.A. In 2009, Petrobras exercised its purchase option of NovaMarlim Participações S.A. (NovaMarlimPar). The exercise price for the option was R$ 600.00, as established in the Agreement for the Share Purchase Option of Project NovaMarlim, executed on December 6, 2001 between Petrobras and the former shareholders of NovaMarlimPar. On May 7, 2010, the transfer of the remaining shares, representing 56.57% of the voting and total capital, was made to Petrobras, which is now the owner of 100% of NovaMarlimPar. NovaMarlimPar holds full control of NovaMarlim Petróleo S.A. (NovaMarlim), a specific purpose entity created for the complementation of the development of the production of hydrocarbons from the Marlim Field in the Campos basin (Project NovaMarlim). Incident on the buoy of the alternative system for discharging oil On May 11, 2010 the capsizing of the monobuoy of the system for discharging oil was reported  PDET (Directive plan for discharging and handling of oil for the Campos Basin). Petrobras emergency plan was immediately put into action and the Company reported that there was no impact on the production and discharging of oil and gas from the basin. The Company is estimating the expenses related to the incident. The insured value of the monobuoy is approximately US$ 76.3 million Page Net income Petrobras arrived at a net profit of R$ 7,691 million in 1T-2010, with an operating profit corresponding to 25% of the net operating income (21% in 4T-2009). R$ Million Period Jan-Mar 4T 2009 % Gross operating income 21 Net operating income 21 Operating profit (1) 19 Financial results ( 304) (138) Equity accounting (26) Net income for the year 22 Net income per share 22 Market value 17 (1) Before financial income and expenses, and equity accounting The main factors that contributed to the 22% increase in net income for the period from January to March 2010 in relation to the period from January to March 2009 were:  21% increase in net operating income as a result of:  Increase in the average prices on exports, with an emphasis on petroleum and fuel oil, reflecting the changes in the quotations on the international market, offset by the decrease in the average prices on sales to the domestic market, with an emphasis on diesel and gasoline due to the decreases of 15% and 4.5% that occurred as from June 2009.  Increase in the volume sold on the domestic market, especially gasoline, due to the expressive increase in the fleet of flex fuel vehicles, allied to the shortage of fuel alcohol on the market at the beginning of 2010, and diesel, on account of the large increase in industrial activity and infrastructure activities, and on the foreign market, with an emphasis on petroleum, reflecting the entry into operation of the new platforms, weakened by the natural decline of the other fields.  24% increase in the costs of goods sold, as a result of the higher international quotations on the expenditures with government holdings and with the importing of oil products. The greater participation of imported oil products, especially diesel and aviation kerosene, as well as the need to import gasoline also had an influence. Page  Increase in the following expenditures:  Sales (R$ 46 million), due to the expenses for storage of LNG in regasifying ships (R$ 76 million) which were not yet operating in 1Q-2009, offset by the decrease in the expenditure for freight of products for the domestic market (R$ 54 million);  General andAdministratives (R$ 90 milhões), an effect of the higher expenses with personnel (R$ 70 million), as a result of the increase in the workforce and collective bargaining agreements, and higher charges (R$ 57 million), with an emphasis on the rent for Edifício Ventura as from June 2009. These effects surpassed the decrease in third-party services (R$ 33 million), mainly consulting, auditing and technical services;  Exploration costs (R$ 95 million), due to the greater write-off of dry wells or economically unviable wells (R$ 104 million);  Research and development (R$ 48 million), as a result of the increase in the provision for the contracting of projects from institutions accredited by ANP (R$ 36 million), due to the increase in the prices of petroleum and the consequent increase in gross revenue, which is the basis for fixing the minimum investment in research, in addition to the higher expenditure for personnel (R$ 23 million), resulting from the increase in the workforce; and  Other operating expenses (R$ 576 million), with an emphasis on the non recurring expense for the provision for losses on legal proceedings (R$ 399 million) with respect to the excise tax (IPI) credit premium, and plataform´s ICMS P-36 (R$ 449 million), offset by the decrease in the provision for devaluation of inventories (R$ 96 million), lower expenses with idle production capacity of thermoelectric power stations (R$ 90 million) and by higher revenue from the incentive for income tax on working profit.(R$ 60 million) Positive effect of R$ 419 million in the financial results, with an emphasis on exchange gains, an effect of the devaluation of the Real in 2010. Decrease of R$ 656 million in the equity in earnings of subsidiaries, mainly due to the lower results presented by Downstream, PNBV, Petroquisa, Gaspetro and PIB BV. Page Economic indexes Up until March 2010, the business conducted by Petrobras presented a profit of R$ 11.4 billion before financial results, results originating from corporate interests, taxes, depreciation and amortization (EBITDA), a increase of 1.6 billion compared to the same period of 2009. First Quarter 4T-2009 41 Gross margin (%) 42 44 21 Operational margin (%) 25 25 21 Net margin (%) 21 21 EBITDA - R$ millions Gross Margin reduced 2 percentage point compared to the same period of the previous year, due to the realization of higher average unit costs, an effect of the higher international quotations on the expenses with government holdings and with the importing of oil products. The operating and net margins increased one percentage point, as a result of the practically stable behavior of the operating expenses. Page Rio de Janeiro  May 14, 2010  Petrobras announces today its consolidated results expressed in millions of Brazilian Reais, for the first time in accordance with International Financial Reporting Standards (IFRS) issued by the International AccountingStandards Board (IASB). These are the Companys first financial statements presented in accordance with IFRS. Information for the first and fourth quarters of 2009 (1Q-2009 and 4Q-2009) has been adjusted retroactive to 01.01.2009. Consolidated net income totaled R$ 7,726 million in 1Q-2010 Main Results R$ million 1st Quarter 4Q-2009 1Q10 X 4Q09 (%) 2010 X (%) 4 Consolidated Net Income 23 5 EBITDA 12 (4) Market Value (Parent Company) 17 (1) Total Oil and Natural Gas Production (th. barrel/day) 3 1Q-2010 Highlights  Net income increased by 23% over 1Q-2009, mainly due to Brent crude prices, which averaged US$ 76/bbl (+73% over 1Q-2009), and the recovery of sales volume.  Total oil and gas production moved up by 3% year-on-year. Petrobras began the extended well test (EWT) in the Tiro and Sídon fields in the Santos Basin. 
